EXHIBIT 10.36


 

 

LEASE AGREEMENT

 

By and Between

 

TETRIS PROPERTY LP,
a Delaware limited partnership,

as Landlord,

 

and

 

TETRA TECHNOLOGIES, INC.,
a Delaware corporation,

as Tenant

 

Property: 24955 Interstate 45 North

The Woodlands, Montgomery County, Texas

 

 

December 31, 2012

 



 

--------------------------------------------------------------------------------

 


INDEX

ARTICLE I. DEMISE OF PREMISES

1

1.1

Premises

1

1.2

Condition of the Premises

1

1.3

Rentable Area

2

1.4

Net Lease

2

ARTICLE II. LEASE TERM

3

2.1

Lease Term

3

ARTICLE III. BASE RENT; PAYMENTS OF RENT; TENANT’S SECURITY DEPOSIT

3

3.1

Base Rent

3

3.2

Payments

3

3.3

Late Payments

3

ARTICLE IV. ADDITIONAL RENT; TAX EXPENSES

4

4.1

Additional Rent; Tax Expenses

4

4.2

Payment by Tenant

5

4.3

Protests of Taxes and Assessments

6

4.4

Audit

6

4.5

Survival

7

ARTICLE V. USE OF PREMISES

7

5.1

Permitted Uses

7

5.2

Prohibited Uses; Compliance with Legal Requirements and Building Rules

7

5.3

Hazardous Materials; Mold; Indemnification

9

ARTICLE VI. SERVICES AND UTILITIES

12

6.1

Services and Utilities

12

6.2

Interruption of Essential Required Services

12

ARTICLE VII. REPAIRS AND MAINTENANCE; MANAGEMENT STANDARDS

13

7.1

Landlord’s Obligations

13

7.2

Tenant’s Obligations

14

7.3

Tenant’s Management Standard

16

7.4

Landlord Management of Premises

19

ARTICLE VIII. ADDITIONS AND ALTERATIONS

20

8.1

Landlord’s Consent to Alterations

20

8.2

Manner of Construction

21

8.3

Payment for Alterations

22

8.4

Construction Insurance

22

8.5

Landlord’s Property

23

8.6

Communications Equipment

23

8.7

Use of Roofs

23

ARTICLE IX. COVENANT AGAINST LIENS

24

i

--------------------------------------------------------------------------------

9.1

Covenant Against Liens

24

ARTICLE X. INSURANCE

25

10.1

Indemnification and Waiver

25

10.2

Insurance Requirements

26

10.3

Tenant’s Insurance

26

10.4

Subrogation

29

10.5

Deductible and Self-Insurance Retention

29

ARTICLE XI. DAMAGE AND DESTRUCTION

30

11.1

Casualty

30

11.2

No Rent Abatement During Restoration

31

ARTICLE XII. NON WAIVER

31

12.1

Effect of Waiver

31

ARTICLE XIII. CONDEMNATION

32

13.1

Permanent Taking

32

13.2

Temporary Taking

33

ARTICLE XIV. ASSIGNMENT AND SUBLETTING

34

14.1

Subleases

34

14.2

Assignment to an Affiliate

36

14.3

Other Transfers

36

14.4

Effect of Transfer

37

14.5

Landlord Attornment; Estoppel Certificates

37

14.6

Subsequent Subleases or Transfers

37

ARTICLE XV. SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

37

15.1

Surrender of Premises

37

15.2

Surrender Condition

37

15.3

Removal of Tenant’s Property by Tenant

38

15.4

Removal of Tenant’s Property by Landlord

38

15.5

Landlord’s Actions on Premises

38

ARTICLE XVI. HOLDING OVER

38

16.1

Holding Over

38

ARTICLE XVII. ESTOPPEL CERTIFICATES

39

17.1

Estoppel Certificates

39

ARTICLE XVIII. SUBORDINATION

40

18.1

Subordination and Non-Disturbance

40

ARTICLE XIX. DEFAULTS; REMEDIES

41

19.1

Events of Default

41

19.2

Remedies Upon Default

42

ii

--------------------------------------------------------------------------------

19.3

Landlord’s Right to Cure Default

44

19.4

Payments by Tenant

44

19.5

Efforts to Relet

44

19.6

Landlord Default

45

19.7

Landlord’s Reimbursement

46

19.8

Waiver of Lock-Out Rights

47

19.9

Waiver of Tenant’s Lien Rights

47

ARTICLE XX. COVENANT OF QUIET ENJOYMENT

47

20.1

Quiet Enjoyment

47

ARTICLE XXI. SIGNS

47

21.1

Signs

47

ARTICLE XXII. COMPLIANCE WITH LAW

48

22.1

Compliance with Law

48

ARTICLE XXIII. DEFAULT INTEREST

49

23.1

Default Interest

49

ARTICLE XXIV. ENTRY BY LANDLORD

49

24.1

Landlord’s Entry

49

ARTICLE XXV. TENANT PARKING

50

25.1

Tenant Parking

50

ARTICLE XXVI. OPTION TO EXTEND

51

26.1

Terms of Options

51

26.2

Determination of Fair Market Rental Rate

51

26.3

Fair Market Rental Rate

52

26.4

Tenant’s Exercise of Option to Extend

53

26.5

Risk of Loss

53

ARTICLE XXVII. TENANT’S PURCHASE RIGHT OF FIRST OFFER

53

27.1

Landlord’s  ROFO Notice

53

27.2

Exercise of Tenant’s ROFO

54

27.3

Effect of Tenant’s Election

54

27.4

Termination of Tenant’s ROFO Upon Sale to a Third Party

54

27.5

Closing

54

27.6

Tenant’s ROFO Personal to Tenant

55

27.7

Duration of Tenant’s ROFO

55

27.8

Exclusions

55

27.9

Confidentiality

55

ARTICLE XXVIII. TENANT’S PURCHASE RIGHT OF FIRST REFUSAL

56

28.1

Landlord’s  ROFR Notice

56

28.2

Exercise of Tenant’s ROFR

56

28.3

Effect of Tenant’s Election

56

iii

--------------------------------------------------------------------------------

28.4

Termination of Tenant’s ROFR Upon Sale to a Third Party

57

28.5

Closing

57

28.6

Tenant’s ROFR Personal to Tenant

57

28.7

Duration of Tenant’s ROFR

57

28.8

Exclusions

57

28.9

Confidentiality

58

28.10

Termination of Lease

58

ARTICLE XXIX. MISCELLANEOUS PROVISIONS

58

29.1

Terms

58

29.2

Binding Effect

58

29.3

Modification of Lease

58

29.4

Memorandum of Agreement

59

29.5

Transfer of Landlord’s Interest

59

29.6

Captions

59

29.7

Relationship of Parties

59

29.8

Application of Payments

59

29.9

Time of Essence

59

29.10

Partial Invalidity

59

29.11

No Warranty

59

29.12

Landlord Exculpation; Landlord Non-Imputation

59

29.13

Incorporation of Exhibits and Glossary; Entire Agreement

60

29.14

Financial Statements

60

29.15

Force Majeure

61

29.16

Notices

61

29.17

Joint and Several Obligations

62

29.18

Authority

62

29.19

Attorneys’ Fees

62

29.20

Governing Law

62

29.21

Submission of Lease; Construction

62

29.22

Brokers

62

29.23

Independent Covenants

63

29.24

Consents

63

29.25

Public Release of Information

63

29.26

OFAC

63

29.27

Waiver of Landlord’s Liens

63

29.28

Waiver of Section 93.012, Texas Property Code

64

29.29

DTPA Inapplicable

64

29.30

Limitations of Liabilities

64

29.31

Multiple Counterparts

64

29.32

Waiver of Jury Trial

64

iv

--------------------------------------------------------------------------------


EXHIBITS

 

EXHIBIT A

LEGAL DESCRIPTION OF LAND

EXHIBIT B

BASE RENT SCHEDULE

EXHIBIT C

BUILDING RULES AND REGULATIONS

EXHIBIT D

FORM OF TENANT’S ESTOPPEL CERTIFICATE

EXHIBIT E

FORM OF CONFIDENTIALITY AGREEMENT

EXHIBIT F

STANDARDS FOR REVIEW

EXHIBIT G

FORM OF MEMORANDUM OF LEASE

 

 

 

 

APPENDICES

 

APPENDIX A

GLOSSARY OF TERMS

 

 

 

 

 

 

 



v

--------------------------------------------------------------------------------

 


LEASE AGREEMENT

This Lease Agreement (“Lease”) is made and entered into as of December 31, 2012
(the “Effective Date”), by and between TETRIS PROPERTY LP, a Delaware limited
liability company (“Landlord”), and TETRA TECHNOLOGIES, INC., a Delaware
corporation (“Tenant”).  Capitalized terms used in this Lease and not otherwise
defined are used with the meaning assigned to them in the Glossary of Terms
attached hereto as Appendix A and incorporated herein for all purposes.

In consideration of the mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, and subject to the terms and conditions stated herein, Landlord
and Tenant hereby covenant and agree as follows:


ARTICLE I.
DEMISE OF PREMISES


1.1              PREMISES.  LANDLORD LEASES AND DEMISES TO TENANT AND TENANT
LEASES AND TAKES FROM LANDLORD THE LAND, THE BUILDING AND THE PARKING STRUCTURES
OR PARKING LOTS CONSTRUCTED ON THE LAND (THE “PARKING FACILITIES”), AND THE
RELATED RIGHTS, ALL OF WHICH ARE COLLECTIVELY REFERRED TO HEREIN AS THE
“PREMISES”, SUBJECT TO THE PERMITTED EXCEPTIONS.  TENANT SHALL HAVE ACCESS TO
THE PREMISES AT ALL TIMES THROUGHOUT THE LEASE TERM, SUBJECT TO THE OTHER
PROVISIONS OF THIS LEASE.  TENANT SHALL HAVE THE RIGHT TO CONTROL OR ALLOW
ACCESS TO THE PREMISES BY THIRD PARTIES AS MAY BE NECESSARY OR DESIRABLE IN
CONNECTION WITH THE CONDUCT OF ITS BUSINESS, SUBJECT TO THE OTHER PROVISIONS OF
THIS LEASE.


1.2              CONDITION OF THE PREMISES.  IT IS UNDERSTOOD AND AGREED THAT
WITH RESPECT TO THE PREMISES, INCLUDING, WITHOUT LIMITATION, THE PHYSICAL
CONDITION AND ENVIRONMENTAL CONDITION OF THE PREMISES, THE PREMISES IS BEING
DELIVERED HEREUNDER AND TENANT AGREES TO ACCEPT THE PREMISES “AS IS,” “WHERE IS”
AND “WITH ALL FAULTS” AND SUBJECT TO ANY CONDITION THAT MAY EXIST, WITHOUT ANY
REPRESENTATION OR WARRANTY BY LANDLORD.  TENANT  HEREBY EXPRESSLY ACKNOWLEDGES
AND AGREES THAT AS OF THE COMMENCEMENT DATE (I) TENANT HAS THOROUGHLY INSPECTED
AND EXAMINED THE PREMISES TO THE EXTENT DEEMED NECESSARY BY TENANT IN ORDER TO
ENABLE TENANT TO EVALUATE THE LEASING AND OCCUPANCY OF THE PREMISES, (II) TENANT
IS RELYING SOLELY UPON SUCH INSPECTIONS, EXAMINATION, AND EVALUATION OF THE
PREMISES BY TENANT IN LEASING THE PREMISES ON AN “AS IS,” “WHERE IS” AND “WITH
ALL FAULTS” BASIS, WITHOUT REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, OF
ANY KIND OR NATURE, AND (III) LANDLORD HAS NOT MADE ANY REPRESENTATIONS OR
WARRANTIES WITH RESPECT TO ANY INFORMATION OR MATERIALS DELIVERED TO TENANT,
INCLUDING THE ACCURACY OR COMPLETENESS THEREOF.  TENANT FURTHER ACKNOWLEDGES AND
AGREES THAT, HAVING BEEN THE OWNER OF THE PREMISES IMMEDIATELY PRIOR TO THE DATE
OF THIS LEASE, TENANT IS RELYING SOLELY ON ITS OWN INVESTIGATION AND KNOWLEDGE
OF THE PREMISES (INCLUDING, WITHOUT

1

--------------------------------------------------------------------------------

 


LIMITATION, ENVIRONMENTAL LIABILITY AND RISK REGARDING THE PREMISES) AND NOT ON
ANY INFORMATION PROVIDED OR TO BE PROVIDED BY LANDLORD.  TENANT FURTHER
ACKNOWLEDGES THAT NO REPRESENTATIONS AS TO THE CONDITION OF THE PREMISES, NOR
PROMISES TO ALTER, REMODEL OR IMPROVE THE PREMISES, HAVE BEEN MADE BY OR ON
BEHALF OF LANDLORD, EXCEPT AS ARE EXPRESSLY SET FORTH IN THIS LEASE.


1.3              RENTABLE AREA.  THE RENTABLE AREA OF THE BUILDING IS STIPULATED
TO BE 152,933 SQUARE FEET.


1.4              NET LEASE.  THIS LEASE IS A “NET” LEASE, WHICH FOR PURPOSES OF
THIS LEASE SHALL MEAN THAT NONE OF THE EXPENSES AND COSTS ASSOCIATED WITH THE
OWNERSHIP, REPAIR AND MAINTENANCE OF THE PREMISES SHALL BE BORNE BY LANDLORD,
AND ALL OF SUCH EXPENSES SHALL BE BORNE BY TENANT, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS LEASE TO THE CONTRARY.  ACCORDINGLY, ANY LEGAL REQUIREMENTS TO
THE CONTRARY NOTWITHSTANDING, EXCEPT AS EXPRESSLY PROVIDED HEREIN, THIS LEASE
SHALL NOT TERMINATE, NOR EXCEPT AS EXPRESSLY PROVIDED HEREIN, SHALL TENANT BE
ENTITLED TO ANY NOTICE, DEMAND, ABATEMENT, DEFERMENT, REDUCTION, SET OFF,
COUNTERCLAIM, OR DEFENSE WITH RESPECT TO ANY RENT, NOR SHALL THE OBLIGATIONS OF
TENANT HEREUNDER BE AFFECTED, EXCEPT AS EXPRESSLY PROVIDED HEREIN, BY REASON OF:
THE CONDITION OF THE PREMISES ON OR FOLLOWING THE DATE HEREOF, ANY DAMAGE TO OR
DESTRUCTION OF THE PREMISES OR ANY PART THEREOF; ANY TAKING OF THE PREMISES OR
ANY PART THEREOF OR INTEREST THEREIN BY CONDEMNATION OR OTHERWISE; ANY
PROHIBITION, LIMITATION, RESTRICTION OR PREVENTION OF TENANT’S USE, OCCUPANCY OR
ENJOYMENT OF THE PREMISES OR ANY PART THEREOF, OR ANY INTERFERENCE WITH SUCH
USE, OCCUPANCY OR ENJOYMENT BY ANY PERSON (OTHER THAN LANDLORD OR ANY PERSON
CLAIMING BY, THROUGH OR UNDER LANDLORD) OR FOR ANY REASON; ANY MATTER
(INCLUDING, WITHOUT LIMITATION, PERMITTED EXCEPTIONS) AFFECTING TITLE TO THE
PREMISES (EXCEPT MATTERS OTHER THAN PERMITTED EXCEPTIONS ARISING BY, THROUGH OR
UNDER LANDLORD); THE IMPOSSIBILITY OR ILLEGALITY OF PERFORMANCE BY LANDLORD,
TENANT, OR BOTH, OF ANY OF ITS OR THEIR OBLIGATIONS HEREUNDER; ANY ACTION OF ANY
GOVERNMENTAL AUTHORITY; ANY ACTION OR FAILURE TO ACT ON THE PART OF LANDLORD
UNDER THIS LEASE OR ANY OTHER AGREEMENT; ANY BREACH OF WARRANTY OR
MISREPRESENTATION; OR ANY OTHER CAUSE WHETHER SIMILAR OR DISSIMILAR TO THE
FOREGOING AND WHETHER OR NOT TENANT SHALL HAVE NOTICE OR KNOWLEDGE OF ANY OF THE
FOREGOING.

1.5Aerial Easement.  Without limiting Section 1.2 or any other Section of this
Lease, Tenant acknowledges the existence of (i) that certain aerial easement
(the “Aerial Easement”) created pursuant to that certain Plat recorded in
Cabinet D, Sheet 100A of the Map Records of Montgomery County, Texas (the
“Aerial Easement Plat”), a copy of which Aerial Easement Plat is attached hereto
as part of Exhibit C, and (ii) certain encroachments of the Building into the
area of the Aerial Easement as shown on that certain survey of the Premises by
N. M. Mathis, dated December 27, 2012 (the “Aerial Easement Survey”), a copy of
which Aerial Easement Survey is attached hereto as part of Exhibit C.  Tenant
further acknowledges and agrees that Tenant is accepting the Premises subject to
the Aerial Easement, such encroachments and any other encroachments or
conditions that result from the Aerial Easement.  Tenant shall be solely
responsible for, and shall indemnify, protect, defend and hold each of the
Landlord Indemnified Parties harmless from and against, all claims, judgments,
suits, causes of action, damages, penalties, fines, liability, losses and
reasonable expenses (including, without limitation, investigation and clean-up
costs, attorneys’ fees, consultant fees and court costs) that may be asserted
against, or incurred or sustained by, any of the Landlord Indemnified Parties by
reason

2

--------------------------------------------------------------------------------

 


of the Aerial Easement, such encroachments and any other encroachments or
conditions that result from the Aerial Easement.  In addition, Tenant shall use
commercially reasonable efforts to obtain consents from the applicable parties
to such encroachments and any other encroachments or conditions that result from
the Aerial Easement.


ARTICLE II.
LEASE TERM


2.1              LEASE TERM.  THE TERM OF THE LEASEHOLD ESTATE CREATED BY THIS
LEASE (THE “LEASE TERM”) WILL COMMENCE ON THE COMMENCEMENT DATE, AND, UNLESS
TENANT RENEWS THE LEASE TERM IN ACCORDANCE WITH ARTICLE XXVI BELOW, WILL
TERMINATE ON THE LEASE TERMINATION DATE.


ARTICLE III.
BASE RENT; PAYMENTS OF RENT; TENANT’S SECURITY DEPOSIT


3.1              BASE RENT.  BEGINNING ON THE COMMENCEMENT DATE AND CONTINUING
THROUGHOUT THE TERM, TENANT SHALL PAY BASE RENT IN THE AMOUNTS SET FORTH ON
EXHIBIT B ATTACHED TO THIS LEASE AND MADE A PART HEREOF FOR ALL PURPOSES, TO
LANDLORD IN MONTHLY INSTALLMENTS IN ADVANCE ON OR BEFORE THE FIRST DAY OF EACH
MONTH


3.2              PAYMENTS.  TENANT WILL PAY EACH MONTHLY INSTALLMENT OF BASE
RENT AND ALL OTHER RENT DUE HEREUNDER WITHOUT NOTICE, DEMAND, ABATEMENT,
DEFERMENT, REDUCTION OR SETOFF EXCEPT AS IS EXPRESSLY PROVIDED HEREIN. TENANT
WILL MAKE REMITTANCES OF BASE RENT TO LANDLORD BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO:

Bank:  Sovereign Bank

Account Name:  Tetris Property LP

Account #:  767-5933435

ABA#:  231-372691

 

Payments of Additional Rent or any other Rent (other than Base Rent) may be made
by wire transfer of immediately available funds or by check, at Tenant’s
election.  Landlord may designate in writing from time to time upon at least ten
(10) days’ prior written Notice other accounts or addresses for the payment of
Base Rent and other Rent.  If any installment of Base Rent becomes payable for a
partial calendar month, then the installment for that partial month will be a
proportionate amount of a full calendar month’s Base Rent based on the
proportion that the number of days in that month for which Base Rent is payable
bears to the total number of days in that month, and the prorated installment
will be payable in advance.


3.3              LATE PAYMENTS.  IF LANDLORD HAS NOT RECEIVED ANY PAYMENT OF
BASE RENT, ADDITIONAL RENT OR ANY OTHER RENT UNDER THIS LEASE WHEN SUCH PAYMENT
IS DUE FROM TENANT, A LATE CHARGE OF FOUR TWO AND ONE-HALF PERCENT (2.5%) OF THE
LATE PAYMENT (THE “LATE CHARGE”) MAY BE CHARGED BY LANDLORD TO DEFRAY LANDLORD’S
ADMINISTRATIVE EXPENSES AND COSTS INCIDENT TO THE HANDLING OF SUCH OVERDUE
PAYMENTS; PROVIDED, HOWEVER, LANDLORD WILL NOT CHARGE ANY LATE CHARGE FOR THE
FIRST TIME IN EACH CALENDAR YEAR THAT SUCH PAYMENT IS NOT MADE ON THE DUE DATE,
PROVIDED THAT PAYMENT IS RECEIVED WITHIN THREE (3) BUSINESS DAYS OF TENANT’S
RECEIPT OR DEEMED RECEIPT OF NOTICE.  ANY LATE CHARGE TENANT INCURS SHALL BE
PAYABLE WITHIN THIRTY (30) DAYS AFTER

3

--------------------------------------------------------------------------------

 


Tenant’s receipt of Landlord’s written demand therefor, and shall be in addition
to any interest owed by Tenant pursuant to Section 23.1 below.  Without limiting
the foregoing provisions of this Section 3.3, the provisions of Section 23.1
shall also be applicable to payments of Rent that remain unpaid during a Lease
Event of Default, or that become due during a Lease Event of Default and are not
paid when due.


ARTICLE IV.
ADDITIONAL RENT; TAX EXPENSES


4.1              ADDITIONAL RENT; TAX EXPENSES.  COMMENCING ON THE COMMENCEMENT
DATE, AND EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS LEASE, TENANT
COVENANTS AND AGREES TO PAY, IN ADDITION TO THE BASE RENT, AS ADDITIONAL RENT,
ALL COSTS AND EXPENSES RELATING TO THE PREMISES ASSOCIATED WITH THE OWNERSHIP,
REPAIR AND MAINTENANCE OF THE PREMISES IN ACCORDANCE WITH THE QUALITY STANDARD
AND THE MANAGEMENT STATEMENT INCURRED OR ACCRUED DURING THE LEASE TERM
(“ADDITIONAL RENT”).  ADDITIONAL RENT PAYABLE BY TENANT MAY INCLUDE, BUT NOT BE
LIMITED TO, THE FOLLOWING COSTS AND EXPENSES (COLLECTIVELY, “PREMISES EXPENSES”)
OF (A) ALL TAX EXPENSES; (B) THE COST OF PROPERTY, LIABILITY AND OTHER INSURANCE
REQUIRED TO BE MAINTAINED BY TENANT WITH RESPECT TO THE PREMISES PURSUANT TO
THIS LEASE; (C) UTILITY CHARGES CONSUMED AT THE PREMISES, INCLUDING, BUT NOT
LIMITED TO, CHARGES FOR ELECTRICITY, GAS, WATER, SEWER SERVICES AND POWER FOR
HEATING, LIGHTING, AIR CONDITIONING AND VENTILATING PROVIDED TO THE PREMISES;
(D) OPERATING EXPENSES; (E) MAINTENANCE AND REPAIR EXPENSES FOR THE PREMISES,
INCLUDING, WITHOUT LIMITATION, REPAIRS AND MAINTENANCE (BUT NOT REPLACEMENTS) OF
LANDLORD CAPITAL IMPROVEMENTS AND REPAIRS, MAINTENANCE AND REPLACEMENTS OF
PREMISES SYSTEMS, EQUIPMENT AND OTHER IMPROVEMENTS (OTHER THAN REPLACEMENTS OF
LANDLORD CAPITAL IMPROVEMENTS); (F) LATE CHARGES AND INTEREST AS PROVIDED HEREIN
ON PAST DUE PAYMENTS (BEYOND ANY APPLICABLE NOTICE AND CURE PERIODS), IF ANY,
FROM TENANT OR CAUSED BY TENANT, (G) ALL MAINTENANCE AND SERVICE AGREEMENTS FOR
THE PREMISES AND THE EQUIPMENT THEREIN, INCLUDING, BUT NOT LIMITED TO, WINDOW
CLEANING, JANITORIAL MAINTENANCE, AND LANDSCAPING MAINTENANCE AND REPLACEMENT;
(H) PROPERTY MANAGEMENT FEES (NOT TO EXCEED MARKET MANAGEMENT FEES CHARGED IN
COMPARABLE BUILDINGS UNLESS OTHERWISE AGREED TO BY TENANT) PAYABLE TO A THIRD
PARTY PROPERTY MANAGER, AS APPLICABLE; AND (I) ALL OTHER COSTS AND EXPENSES
RELATING TO THE PREMISES FOR WHICH TENANT IS RESPONSIBLE HEREUNDER DURING OR
ATTRIBUTABLE TO THE LEASE TERM.  ADDITIONAL RENT DOES NOT INCLUDE COSTS AND
EXPENSES RELATING TO THE PREMISES FOR WHICH LANDLORD IS RESPONSIBLE TO PAY FOR
AT ITS OWN COST (RATHER THAN ON BEHALF OF TENANT) AS PROVIDED HEREIN. 
NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY, TENANT SHALL NOT BE
REQUIRED TO DIRECTLY PAY ANY EXPENSE ITEMS FOR WHICH LANDLORD CHARGES TO TENANT
AS ESTIMATED ADDITIONAL RENT.  LANDLORD SHALL DIRECTLY PAY IN A TIMELY MANNER
ALL EXPENSE ITEMS FOR WHICH LANDLORD CHARGES TO TENANT AS ESTIMATED ADDITIONAL
RENT, AND PROMPTLY PROVIDE TENANT REASONABLE DOCUMENTARY EVIDENCE OF PAYMENT
FOLLOWING TENANT’S WRITTEN REQUEST THEREFOR.  DURING ANY PERIOD DURING THE LEASE
TERM THAT TENANT DOES NOT SELF-MANAGE THE PREMISES, THE OPERATING EXPENSE BUDGET
PREPARED IN ACCORDANCE WITH SECTION 7.4 BELOW SHALL BE APPLICABLE.

Except as otherwise specifically provided in this Lease, Tenant shall timely pay
Additional Rent through the property management firm selected and retained by
Landlord and reasonably approved by Tenant pursuant to Section 7.4) below (by
the payment of Estimated Additional Rent in accordance with this Section as
adjusted pursuant to Section 4.4 below), or in the event Tenant “self manages”
the Premises, either directly to the providers of such services or through a
property management firm retained by Tenant and reasonably approved by Landlord.

4

--------------------------------------------------------------------------------

 


If Tenant does not elect to “self-manage” the Premises, or if Landlord elects to
manage the Premises in accordance with Section 7.4 below and Landlord retains a
qualified property management firm to manage the Premises pursuant to Section
7.4 below, on or before December 1 of each calendar year during the Lease Term,
Landlord shall deliver to Tenant Landlord’s good faith estimate (the “Estimated
Additional Rent”) of the Additional Rent for the next calendar year, as
determined by the then – applicable Operating Expense Budget.  The Estimated
Additional Rent shall be paid in twelve (12) equal installments in advance on
the first day of each month, except (i) to the extent Landlord otherwise
requires that Tax Expenses and/or insurance premiums be paid in lump sum
directly by Tenant, and (ii) to enable Landlord to pay any other Additional Rent
in full when due.  If Landlord does not deliver an estimate to Tenant for any
year by December 1 of the immediately preceding calendar year, Tenant shall
continue to pay Estimated Additional Rent based on the prior year’s estimate. 
No more than twice per calendar year during the Lease Term, Landlord may revise
its estimate (by Notice to Tenant) of the Additional Rent for that year based on
either actual or reasonably anticipated adjustments in Additional Rent, and the
monthly installments of Estimated Additional Rent, commencing thirty (30) days
after such Notice, shall be appropriately adjusted for the remainder of that
year in accordance with the revised estimate so that by the end of the year, the
total payments of Estimated Additional Rent paid by Tenant shall equal the
amount of the revised estimate.  If Tenant fails to timely pay any amount of
Additional Rent owed by Tenant when due in the manner set out above, and such
failure continues for an additional ten (10) days following Notice of such
failure from Landlord, Landlord may (but will not be required to) pay any such
amounts to the providers of such services.  If Landlord does pay any such
amounts on behalf of Tenant, all amounts paid by Landlord on Tenant’s behalf and
all reasonable out-of-pocket costs and expenses incurred by Landlord in doing
so, together with interest at the Default Rate from the date of payment on such
amounts, shall be payable by Tenant to Landlord, as Rent, within thirty (30)
days after written demand by Landlord, along with reasonably supporting
documentation.  Tenant hereby agrees to defend, indemnify and hold harmless
Landlord from and against all loss, cost, liability and expenses (including
attorneys’ fees and costs of litigation) which Landlord may suffer, incur or be
exposed to as a result of any assertion against Landlord by third-parties of
liability for any amounts due for materials, services or utilities consumed or
provided to Tenant at the Premises, and from and against any penalties or
interest asserted by such third-parties relating thereto, which are due and
payable under this Lease and which Tenant fails to timely pay pursuant to the
terms of this Lease.


4.2              PAYMENT BY TENANT. TENANT WILL PAY ALL TAX EXPENSES THAT BECOME
DUE ATTRIBUTABLE TO THE PERIOD COMMENCING ON THE COMMENCEMENT DATE AND
CONTINUING THROUGH AND INCLUDING THE LEASE TERMINATION DATE DIRECTLY TO THE
APPROPRIATE TAXING AUTHORITIES IN ACCORDANCE WITH APPLICABLE LEGAL
REQUIREMENTS.  TENANT WILL FURNISH TO LANDLORD THE PAID RECEIPTS ISSUED BY THE
APPROPRIATE TAXING AUTHORITIES WITH RESPECT TO EACH TAX EXPENSE NOT LATER THAN
FIVE (5) DAYS PRIOR TO THE DATE SUCH TAX EXPENSES WOULD FIRST BECOME
DELINQUENT.  IF THE LEASE TERMINATION DATE OCCURS ON A DATE OTHER THAN DECEMBER
31, THE TAX EXPENSES FOR THE PARTIAL CALENDAR YEAR WILL BE PRORATED BASED ON THE
NUMBER OF DAYS DURING SUCH CALENDAR YEAR OCCURRING DURING THE LEASE TERM, AND
TENANT WILL PAY TO LANDLORD THE PRORATED PORTION OF THE TAX EXPENSES ON OR
BEFORE THE LEASE TERMINATION DATE OR SUCH LATER DATE AS MAY BE NECESSARY TO
ASCERTAIN THE AMOUNT OF THE TAX EXPENSES AND MAKE THE PRORATION CONTEMPLATED
ABOVE.  LANDLORD WILL PROVIDE TENANT, PROMPTLY UPON RECEIPT THEREOF, COPIES OF
ALL BILLS, NOTICES AND CORRESPONDENCE LANDLORD RECEIVES FROM ANY TAXING
AUTHORITY.

5

--------------------------------------------------------------------------------

 



4.3              PROTESTS OF TAXES AND ASSESSMENTS. BEGINNING WITH THE
COMMENCEMENT DATE, TENANT WILL HAVE THE RIGHT TO CONTEST OR PROTEST THE AMOUNT
OR VALIDITY OF ANY ASSESSED OR PROPOSED VALUATION OF THE PREMISES, OR ANY
PORTION THEREOF, AND ANY TAX, FEE, CHARGE OR OTHER IMPOSITION AGAINST THE
PREMISES, OR ANY PORTION THEREOF, THAT IT IN GOOD FAITH BELIEVES IS EXCESSIVE OR
IMPROPER.  LANDLORD WILL COOPERATE WITH TENANT IN ANY SUCH CONTEST AS TENANT MAY
REASONABLY REQUEST, PROVIDED THAT TENANT WILL REIMBURSE LANDLORD FOR ANY
REASONABLE EXPENSES INCURRED BY LANDLORD IN CONNECTION THEREWITH.  ANY REFUND OF
ANY SUCH TAX, FEE, CHARGE OR OTHER IMPOSITION AGAINST THE PREMISES ALLOCABLE TO
THE TERM OF THIS LEASE THAT WAS PAID BY TENANT, NET OF THE COSTS AND EXPENSES OF
COLLECTION, WILL BELONG TO AND BE PAID TO TENANT.  IF TENANT ELECTS NOT TO
CONTEST ANY VALUATION, TAX, FEE, CHARGES OR OTHER IMPOSITION AS AFORESAID,
TENANT SHALL PROVIDE LANDLORD REASONABLE ADVANCE WRITTEN NOTICE OF SUCH ELECTION
(I.E., TO ALLOW LANDLORD TO TIMELY FILE ANY CONTEST), AND LANDLORD SHALL HAVE
THE RIGHT, BUT NOT THE OBLIGATION, TO DO SO.  TENANT SHALL PAY, AND INDEMNIFY,
DEFEND AND HOLD LANDLORD HARMLESS FROM AND AGAINST ALL FINES, PENALTIES,
CHARGES, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES AND EXPENSES) INCURRED IN CONNECTION WITH ANY SUCH CONTEST OR
PROTEST.


4.4              AUDIT.  IF TENANT DOES NOT ELECT TO “SELF-MANAGE” THE PREMISES,
AND LANDLORD RETAINS A QUALIFIED PROPERTY MANAGEMENT FIRM TO MANAGE THE PREMISES
PURSUANT TO SECTION 7.4 BELOW, WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER THE
END OF EACH CALENDAR YEAR DURING THE LEASE TERM, LANDLORD SHALL PROVIDE TENANT A
STATEMENT SHOWING THE ADDITIONAL RENT FOR SAID CALENDAR YEAR, PREPARED IN
ACCORDANCE WITH GAAP, AND A STATEMENT PREPARED BY LANDLORD COMPARING THE
ESTIMATED ADDITIONAL RENT PAID BY TENANT WITH THE ACTUAL ADDITIONAL RENT.  IN
THE EVENT THAT ESTIMATED ADDITIONAL RENT PAID BY TENANT EXCEEDS THE ACTUAL
ADDITIONAL RENT FOR SAID CALENDAR YEAR, LANDLORD SHALL PAY TENANT AN AMOUNT
EQUAL TO SUCH EXCESS AT TENANT’S OPTION, BY EITHER GIVING A CREDIT AGAINST BASE
RENT NEXT DUE, IF ANY, OR BY DIRECT PAYMENT TO TENANT WITHIN THIRTY (30) DAYS OF
THE DATE OF SUCH STATEMENT.  IN THE EVENT THAT THE ACTUAL ADDITIONAL RENT
EXCEEDS THE ESTIMATED ADDITIONAL RENT FOR SAID CALENDAR YEAR, TENANT SHALL PAY
THE DIFFERENCE TO LANDLORD WITHIN THIRTY (30) DAYS OF RECEIPT OF THE STATEMENT. 
TENANT AND/OR ITS THIRD-PARTY AUDITORS SHALL HAVE THE RIGHT TO REQUEST, REVIEW
AND COPY, AT TENANT’S EXPENSE, LANDLORD’S OR THE PROPERTY MANAGEMENT FIRM’S
BOOKS AND RECORDS REGARDING THE DETERMINATION OF ADDITIONAL RENT, FOR ANY
CALENDAR YEAR.  TENANT SHALL EXERCISE SUCH RIGHT TO REVIEW AND COPY THE BOOKS
AND RECORDS UPON NOT LESS THAN THIRTY (30) DAYS’ NOTICE (“TENANT REVIEW NOTICE”)
TO LANDLORD TO SCHEDULE AN APPOINTMENT.  THE TENANT REVIEW NOTICE MUST BE
DELIVERED WITHIN NINETY (90) DAYS FOLLOWING THE DATE OF LANDLORD’S DELIVERY OF
THE STATEMENT OF THE ADDITIONAL RENT FOR THE YEAR IN QUESTION.  ANY SUCH REVIEW
SHALL BE PERFORMED WITHIN SIXTY (60) DAYS FOLLOWING LANDLORD’S RECEIPT OF THE
TENANT REVIEW NOTICE AND CONDUCTED DURING NORMAL BUSINESS HOURS AT LANDLORD’S
OFFICE IN THE CONTINENTAL UNITED STATES OF AMERICA AND MAY BE PERFORMED ONLY
ONCE FOR ANY CALENDAR YEAR.  ALTERNATIVELY, UPON TENANT’S WRITTEN REQUEST,
LANDLORD SHALL COPY AND MAKE SUCH RECORDS AVAILABLE FOR INSPECTION AT THE
PREMISES, IN WHICH EVENT TENANT SHALL REIMBURSE LANDLORD ITS ACTUAL, REASONABLE
OUT-OF-POCKET COSTS INCURRED IN THAT REGARD WITHIN TEN (10) DAYS FOLLOWING
TENANT’S RECEIPT OF LANDLORD’S INVOICE THEREFOR IN REASONABLE DETAIL.  ANY PARTY
CONDUCTING THE REVIEW ON BEHALF OF TENANT NEED NOT BE A CERTIFIED PUBLIC
ACCOUNTANT FROM AN ACCOUNTING FIRM.  NO CONTINGENCY FEE BASED AUDITS SHALL BE
PERMITTED.  PRIOR TO ANY AUDIT BEING CONDUCTED, AT LANDLORD’S OPTION, TENANT AND
SUCH AUDITOR(S) SHALL EXECUTE A CONFIDENTIALITY AGREEMENT (IN A FORM SUBMITTED
BY LANDLORD AND REASONABLY ACCEPTABLE TO TENANT).  IN THE EVENT THAT LANDLORD
AND TENANT DISAGREE ON THE RESULTS OF TENANT’S REVIEW AFTER GOOD FAITH EFFORTS
TO DO SO, THE PARTIES SHALL WITHIN THIRTY (30) DAYS MUTUALLY AGREE IN GOOD FAITH
UPON AN INDEPENDENT THIRD-PARTY

6

--------------------------------------------------------------------------------

 


certified public accountant to resolve such dispute, and if so agreed then the
selected accountant’s determination shall be binding upon both parties. 
Landlord shall credit any overpayment determined by the final resolution of
Tenant’s audit against the next Rent due and owing by Tenant or, if no further
Rent is due, Landlord shall refund such overpayment directly to Tenant within
thirty (30) days of determination.  Likewise, Tenant shall pay Landlord any
underpayment determined by the final resolution of Tenant’s audit within thirty
(30) days of the final resolution.  The foregoing obligations shall survive the
expiration or termination of this Lease.  Notwithstanding anything herein to the
contrary, if the final resolution of Tenant’s audit reflects that Estimated
Additional Rent paid by Tenant exceeds Additional Rent due from Tenant with
respect to specific item(s) or category(ies) of expenses by more than the
greater of (i) three percent (3%) and (ii) $10,000.00 then Tenant shall be
permitted to audit the same specific item(s) category(ies) of expenses for the
two (2) preceding years and if an overpayment by Tenant is discovered in the two
(2) preceding years, Landlord shall credit such overpayment against next Rent
due by Tenant or refund such overpayment to Tenant within thirty (30) days
following the final resolution of Tenant’s audit report.  In addition, if the
final resolution of Tenant’s audit reflects that Estimated Additional Rent paid
by Tenant exceeds Additional Rent payable by Tenant by more than three percent
(3%) in the aggregate for such period, Landlord shall also reimburse Tenant for
the reasonable cost of Tenant’s audit.


4.5              SURVIVAL.  WITHOUT LIMITATION ON OTHER OBLIGATIONS OF TENANT
THAT WILL SURVIVE THE LEASE TERMINATION DATE, THE OBLIGATION OF TENANT TO PAY
ANY UNDERPAYMENT OF ADDITIONAL RENT WITH RESPECT TO THE PREMISES AS DETERMINED
BY THE FINAL RESOLUTION OF TENANT’S AUDIT SET FORTH IN SECTION 4.4 ABOVE SHALL
SURVIVE THE LEASE TERMINATION DATE FOR A PERIOD OF ONE (1) YEAR AFTER THE
EXPIRATION OF THE APPLICABLE CALENDAR YEAR IN WHICH THE LEASE TERMINATION DATE
OCCURS.


ARTICLE V.
USE OF PREMISES


5.1              PERMITTED USES.  THE PREMISES SHALL BE USED FOR GENERAL OFFICE
PURPOSES AND OTHER ANCILLARY USES THAT ARE CUSTOMARY FOR COMPARABLE BUILDINGS
(THE “PERMITTED USES”), AND FOR NO OTHER PURPOSES.  THE PERMITTED USES WILL
INCLUDE, WITHOUT LIMITATION, (I) COMPUTER AND NETWORKING OPERATIONS FACILITIES,
(II) CONFERENCE FACILITIES, (III) COMMUNICATIONS EQUIPMENT, OR (IV) COFFEE BARS
AND FIXTURES, APPLIANCES AND EQUIPMENT NORMALLY ASSOCIATED THEREWITH,
(V) LUNCHROOMS AND KITCHEN FACILITIES (INCLUDING SERVICE FACILITIES IN SUPPORT
THEREOF, AND FIXTURES, APPLIANCES AND EQUIPMENT NORMALLY ASSOCIATED THEREWITH,
SUCH AS VENDING MACHINES, ELECTRICAL OVENS, MICROWAVE OVENS, REFRIGERATORS AND
ICE MAKING MACHINES), (VI) PHOTOCOPYING AND REPRODUCTION EQUIPMENT AND
FACILITIES, (VII) EMPLOYEE TRAINING FACILITIES, (VIII) STORAGE INCIDENTAL TO
GENERAL OFFICE PURPOSES, AND (IX) AN EMPLOYEE WELLNESS CENTER OR FITNESS ROOM
(FOR THE USE OF TENANT, ITS EMPLOYEES AND INVITEES ONLY AND NOT FOR USE BY THE
GENERAL PUBLIC).  IN CONNECTION WITH THE PERMITTED USES OF THE PREMISES, TENANT
SHALL HAVE THE RIGHT TO USE THE BUILDING’S ROOFTOPS, SHAFTS, RISERS, FLUES,
VENTS, CHASES AND CONDUITS BETWEEN FLOORS, SUBJECT TO THE PROVISIONS OF ARTICLE
VIII OF THIS LEASE.


5.2              PROHIBITED USES; COMPLIANCE WITH LEGAL REQUIREMENTS AND
BUILDING RULES.


5.2.1        TENANT MAY NOT USE, AUTHORIZE OR PERMIT ANY TENANT-RELATED PARTY OR
OTHER PERSON TO USE, ANY PART OF THE PREMISES FOR ANY USE OR PURPOSE IN
VIOLATION OF ANY LEGAL

7

--------------------------------------------------------------------------------

 


Requirements.  Tenant shall comply, and shall cause its employees, agents,
contractors, Sublessees and licensees to comply, with, this Lease, all recorded
covenants, conditions, and restrictions, and the provisions of all ground or
underlying leases, now or later during the Lease Term affecting the Premises and
may not at any time use, authorize or permit any Tenant-Related Party or other
Person or Persons to use or occupy the Premises or do or authorize anything to
be done or kept on the Premises in any manner that: (i) violates this Lease, any
Legal Requirements; (ii) causes or is likely to cause damage to the Premises or
any equipment, facilities or other systems located therein; (iii) invalidates,
reduces or impairs the coverage of any property insurance maintained in force in
respect of the Premises; or (iv) violates any provision of the Permitted
Exceptions or the Building Rules.  Except as permitted in Section 5.3, Tenant
shall not use or allow another person or entity to use any part of the Premises
for the storage, use, treatment, manufacture, release, discharge, generation,
disposal or sale of any Hazardous Material.


5.2.2        TENANT, AT TENANT’S EXPENSE, SHALL COMPLY WITH, AND TENANT SHALL
CAUSE ITS EMPLOYEES, AGENTS, CONTRACTORS, SUBLESSEES AND LICENSEES TO COMPLY
WITH (A) ALL LAWS, ORDINANCES, ORDERS, RULES, REGULATIONS AND OTHER REQUIREMENTS
OF GOVERNMENTAL AUTHORITY WHICH IMPOSE ANY DUTY, RESTRICTION OR PROHIBITION WITH
RESPECT TO OR OTHERWISE RELATE TO THE USE, CONDITION, OCCUPANCY, MAINTENANCE OR
ALTERATION OF THE PREMISES, WHETHER NOW IN FORCE OR HEREAFTER ENACTED, AND (B)
ALL RULES AND REGULATIONS REASONABLY ADOPTED AND ALTERED BY LANDLORD FROM TIME
TO TIME FOR THE USE, CARE AND CLEANLINESS OF THE BUILDING AND FOR PRESERVATION
OF GOOD ORDER THEREIN (THE “BUILDING RULES”), WHICH BUILDING RULES WILL BE SENT
BY LANDLORD TO TENANT IN WRITING AND SHALL BE THEREAFTER CARRIED OUT AND
OBSERVED BY TENANT, ITS EMPLOYEES, AGENTS, CONTRACTORS, SUBLESSEES AND
LICENSEES.  NOTWITHSTANDING ANYTHING IN THIS LEASE TO THE CONTRARY, LANDLORD
SHALL NOT IMPOSE AND TENANT SHALL NOT BE OBLIGATED TO ABIDE BY, ANY BUILDING
RULES THAT WOULD DIMINISH TENANT’S RIGHTS, BENEFITS OR SERVICES HEREUNDER (OTHER
THAN TO A DE MINIMIS DEGREE) OR INCREASE TENANT’S COSTS OR EXPENSES HEREUNDER IN
ANY SIGNIFICANT RESPECT (OTHER THAN TO A DE MINIMIS DEGREE).


5.2.3        NOTWITHSTANDING ANYTHING IN THIS LEASE TO THE CONTRARY, BUT SUBJECT
TO  COMPLIANCE BY TENANT OF THE PROVISIONS OF THIS SECTION 5.2.3, TENANT NEED
NOT COMPLY WITH ANY LEGAL REQUIREMENTS IF TENANT IS CONTESTING THE VALIDITY
THEREOF OR THE APPLICABILITY THEREOF IN ACCORDANCE WITH THE REMAINDER OF THIS
PARAGRAPH.  TENANT, AT ITS EXPENSE, AFTER NOTICE TO LANDLORD, MAY CONTEST BY
APPROPRIATE PROCEEDINGS PROSECUTED DILIGENTLY AND IN GOOD FAITH, THE VALIDITY OR
APPLICABILITY OF ANY LAWS WITH WHICH TENANT IS RESPONSIBLE FOR COMPLIANCE
HEREUNDER, PROVIDED THAT (I) THE CONDITION WHICH IS THE SUBJECT OF SUCH CONTEST
DOES NOT POSE A DANGER TO PERSONS OR PROPERTY, (II) THE CERTIFICATE OF OCCUPANCY
OR OTHER OCCUPANCY PERMIT FOR THE PREMISES IS NEITHER SUBJECT TO BEING SUSPENDED
NOR THREATENED TO BE SUSPENDED BY REASON OF NON-COMPLIANCE OR OTHERWISE BY
REASON OF SUCH CONTEST, (III) LANDLORD IS NOT SUBJECT TO ANY CRIMINAL OR CIVIL
PENALTY OR TO PROSECUTION FOR A CRIME BY REASON OF TENANT’S NON-COMPLIANCE OR
OTHERWISE BY REASON OF SUCH CONTEST, (IV) TENANT CONTINUES TO PAY BASE RENT AND
ADDITIONAL RENT AS PROVIDED HEREIN AND NO LEASE EVENT OF DEFAULT SHALL EXIST,
(V) THE CONTEST DOES NOT INTERFERE WITH THE PAYMENT AND RECEIPT OF BASE RENT AND
ADDITIONAL RENT AND DOES NOT RESULT IN ANY LIEN BEING ASSESSED AGAINST THE
PREMISES WHICH TENANT DOES NOT REMOVE OR “BOND-AROUND” AS SET FORTH IN SECTION
9.1 BELOW, AND (VI) TENANT INDEMNIFIES, DEFENDS AND HOLDS LANDLORD HARMLESS FROM
ANY AND ALL FINES, PENALTIES, CHARGES, CLAIMS, DAMAGES, COSTS AND/OR EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES)
INCURRED IN CONNECTION WITH ANY SUCH CONTEST OR TENANT’S FAILURE TO COMPLY WITH
SUCH LEGAL REQUIREMENTS.  WITHOUT LIMITING THE FOREGOING

8

--------------------------------------------------------------------------------

 


provisions of this Section 5.2.3, Tenant shall also pay all such fines,
penalties, charges, claims, damages, costs and/or expenses (including, without
limitation, reasonable attorneys’ fees and expenses), as and when required to do
so (including, without limitation, as required by the order of any court of
competent jurisdiction).


5.3              HAZARDOUS MATERIALS; MOLD; INDEMNIFICATION.


5.3.1        WITHOUT LIMITING THE GENERALITY OF SECTION 5.2, TENANT WILL NOT,
AND WILL NOT PERMIT ANY TENANT-RELATED PARTIES TO, USE, HANDLE, STORE, RELEASE,
DISCHARGE, GENERATE, MANUFACTURE, TREAT, TRANSPORT OR DISPOSE OF ANY HAZARDOUS
MATERIALS BY TENANT OR ANY TENANT-RELATED PARTIES IN, ON, UNDER OR ABOUT THE
PREMISES, EXCEPT FOR THE USE WITHIN THE PREMISES OF SUBSTANCES THAT ARE OF A
KIND TYPICALLY USED, HANDLED OR STORED, IN NORMAL OFFICE COMPLEXES AND FOOD
PREPARATION AREAS IN THE ORDINARY COURSE OF BUSINESS (SUCH AS COPIER TONER,
LIQUID PAPER, BATTERY ACID, FIRE SUPPRESSION CHEMICALS, LAWN AND WATER TREATMENT
CHEMICALS, GLUE, INK, AND CLEANING SOLVENTS), THAT ARE USED IN THE MANNER AND
FOR THE PURPOSE FOR WHICH THEY WERE DESIGNED AND ONLY IN COMPLIANCE WITH ALL
APPLICABLE LEGAL REQUIREMENTS (INCLUDING, WITHOUT LIMITATION, THE MAINTENANCE OF
ALL REQUIRED PERMITS AND IN COMPLIANCE WITH ALL REQUIREMENTS FOR THE SUBMITTAL
OF NOTICES AND REPORTS, PROPER LABELING, TRAINING AND RECORD KEEPING), AND THEN
ONLY IN SUCH AMOUNTS AS MAY BE NORMAL FOR THE OFFICE BUSINESS OPERATIONS TENANT
CONDUCTS ON THE PREMISES IN COMPLIANCE WITH SECTION 5.1 HEREOF.


5.3.2        TENANT SHALL PROMPTLY TAKE AT ITS SOLE COST AND EXPENSE THOSE
ACTIONS THAT ARE NECESSARY TO REMEDIATE ANY ENVIRONMENTAL CONTAMINATION ARISING
FROM OR ATTRIBUTABLE TO THE PRESENCE, USE, HANDLING, STORAGE, RELEASE,
DISCHARGE, GENERATION, MANUFACTURE, TRANSPORTATION OR DISPOSAL OF ANY HAZARDOUS
MATERIALS IN, ON, UNDER OR ABOUT THE PREMISES DURING THE LEASE TERM AND TO
RETURN THE PREMISES TO THE CONDITION EXISTING PRIOR TO THAT CONTAMINATION.  IN
MAKING THE FOREGOING COVENANT, HOWEVER, TENANT DOES NOT UNDERTAKE ANY OBLIGATION
TO REMEDIATE ANY ENVIRONMENTAL CONTAMINATION ARISING FROM OR ATTRIBUTABLE TO
HAZARDOUS MATERIALS (I) PRESENT ON THE PREMISES PRIOR TO THE COMMENCEMENT DATE,
UNLESS (X) TENANT OR A TENANT-RELATED PARTY DIRECTLY OR INDIRECTLY CAUSED THE
ENVIRONMENTAL CONTAMINATION OF THE PREMISES BY SUCH HAZARDOUS MATERIALS, (Y)
TENANT OR A TENANT-RELATED PARTY HAD KNOWLEDGE OF SUCH CONTAMINATION PRIOR TO
THE COMMENCEMENT DATE OR (Z) SUCH CONTAMINATION IS DISCLOSED IN THAT CERTAIN
PHASE I ENVIRONMENTAL SITE ASSESSMENT, DATED DECEMBER 20, 2012, MADE BY IVI
ASSESSMENT SERVICES, INC. (THE “IVI PHASE I”), A COPY OF WHICH WAS OBTAINED BY
LANDLORD AND SUBMITTED TO TENANT PRIOR TO THE COMMENCEMENT DATE, (II) MIGRATING
ONTO OR OFF OF THE PREMISES AFTER THE COMMENCEMENT DATE FROM OR TO ANY OTHER
PROPERTY, UNLESS (A) TENANT OR A TENANT-RELATED PARTY DIRECTLY OR INDIRECTLY
CAUSED THE ENVIRONMENTAL CONTAMINATION OF SUCH ADJACENT PROPERTY BY SUCH
MIGRATING HAZARDOUS MATERIALS, (B) TENANT OR A TENANT-RELATED PARTY HAD
KNOWLEDGE OF SUCH CONTAMINATION PRIOR TO THE COMMENCEMENT DATE OR (C) SUCH
CONTAMINATION IS DISCLOSED IN THE IVI PHASE I OR (III) RELEASED INTO THE
ENVIRONMENT OR OTHERWISE CAUSED BY LANDLORD OR ITS AGENTS, EMPLOYEES OR
CONTRACTORS AT ANY TIME OR ANY THIRD-PARTY OTHER THAN TENANT OR A TENANT-RELATED
PARTY.  FURTHERMORE, TENANT SHALL IMMEDIATELY NOTIFY LANDLORD OF ANY INQUIRY,
TEST, INVESTIGATION, WRITTEN COMPLAINT, CLAIM, CITATION, DEMAND, REPORT, NOTICE
OR ENFORCEMENT PROCEEDING BY ANY GOVERNMENTAL AGENCY OR AUTHORITY AGAINST
TENANT, ANY TENANT-RELATED PARTY OR THE PREMISES FOR WHICH TENANT RECEIVES
ACTUAL NOTICE CONCERNING THE USE, HANDLING, STORAGE, RELEASE, DISCHARGE,
GENERATION, MANUFACTURE, TRANSPORTATION, DISPOSAL OR OTHER PRESENCE OF ANY
HAZARDOUS MATERIAL IN, ON, UNDER OR ABOUT THE PREMISES.  TENANT SHALL PROVIDE
LANDLORD WITH COPIES OF ANY CORRECTIVE

9

--------------------------------------------------------------------------------

 


action plan it undertakes in connection with the Premises with respect to such
Hazardous Materials.  Tenant shall be solely responsible for, and shall
indemnify, protect, defend and hold each of the Landlord Indemnified Parties
harmless from and against, all claims, judgments, suits, causes of action,
damages, penalties, fines, liability, losses and reasonable expenses (including,
without limitation, investigation and clean-up costs, attorneys’ fees,
consultant fees and court costs) that may be asserted against, or incurred or
sustained by, any of the Landlord Indemnified Parties by reason of (I) Tenant’s
breach of any of the obligations and covenants set forth in Section 5.3.1 or
this Section 5.3.2, or (II) the alleged existence or development, as a result of
any acts of Tenant or a Tenant-Related Party (or any failure to act upon Tenant
or a Tenant-Related Party becoming aware) of any environmental contamination of
the Premises or migrating from the Premises to any adjacent property (excluding
(i) contamination resulting from the migration of Hazardous Materials onto the
Premises after the Commencement Date from any adjacent property, unless (aa)
Tenant or a Tenant-Related Party directly or indirectly caused the environmental
contamination of such adjacent property by such migrating Hazardous Materials,
(bb) Tenant or a Tenant-Related Party had knowledge of such contamination prior
to the Commencement Date or (cc) such contamination is disclosed in the IVI
Phase I, (ii) environmental contamination of the Premises by Hazardous Materials
present on the Premises prior to the Commencement Date, unless (x) Tenant or a
Tenant-Related Party directly or indirectly caused the environmental
contamination of the Premises by such Hazardous Materials, (y) Tenant or a
Tenant-Related Party had knowledge of such contamination prior to the
Commencement Date or (z) such contamination is disclosed in the IVI Phase I, or
(iii) contamination released into the environment or otherwise caused by
Landlord or its agents, employees or contractors or any third-party other than
Tenant or a Tenant-Related Party at any time).


5.3.3        UPON AT LEAST FIVE (5) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO
TENANT, LANDLORD WILL HAVE THE RIGHT AT ALL REASONABLE TIMES AND FROM TIME TO
TIME TO CONDUCT ENVIRONMENTAL AUDITS OF THE PREMISES, AND TENANT WILL COOPERATE
IN THE CONDUCT OF THOSE AUDITS, AT NO COST TO TENANT.  THE AUDITS WILL BE
CONDUCTED BY A REPUTABLE CONSULTANT SELECTED BY LANDLORD AND REASONABLY APPROVED
BY TENANT, AND, IF ANY HAZARDOUS MATERIAL OR MOLD AND/OR OTHER MYCOTOXINS IS
DETECTED RESULTING FROM A BREACH OF ANY OF TENANT’S OBLIGATIONS AND COVENANTS
SET FORTH IN THIS SECTION 5.3, TENANT WILL REIMBURSE LANDLORD FOR THE REASONABLE
FEES AND EXPENSES OF SUCH CONSULTANT WITHIN THIRTY (30) DAYS AFTER LANDLORD’S
DEMAND THEREFOR.  ANY AUDIT PERFORMED BY LANDLORD SHALL BE PERFORMED IN A MANNER
SO AS TO NOT DISTURB TENANT’S USE AND OPERATION OF THE PREMISES IN ANY MATERIAL
RESPECT.


5.3.4        NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS LEASE, LANDLORD
SHALL BE RESPONSIBLE FOR PERFORMING ANY REPLACEMENTS TO THE LANDLORD CAPITAL
IMPROVEMENTS SO THAT SUCH PORTIONS OF THE BUILDING COMPLY WITH ALL LEGAL
REQUIREMENTS FIRST ENACTED FROM AND AFTER THE COMMENCEMENT DATE, INCLUDING,
WITHOUT LIMITATION, THE COVENANTS AND RESTRICTIONS OF RECORD (IF ANY), LAWS,
STATUTES, BUILDING AND ZONING CODES, ORDINANCES, AND GOVERNMENTAL ORDERS,
CONDITIONS OF APPROVAL, RULES AND REGULATIONS LAWS, INCLUDING, WITHOUT
LIMITATION, THE AMERICANS WITH DISABILITIES ACT OF 1990 (PUBLIC LAW 101 336
{JULY 26, 1990}) (“ADA”), THE TEXAS DUTIES TO DISABLED PERSONS ACT, THE
PROVISIONS OF THE 1990 CLEAN AIR ACT, AND ALL OTHER APPLICABLE LAWS, CODES, AND
REGULATIONS APPLICABLE TO ASBESTOS, SOIL AND GROUND WATER CONDITIONS AND
HAZARDOUS MATERIALS; PROVIDED, HOWEVER, TENANT SHALL BE RESPONSIBLE FOR
PERFORMING ANY REPLACEMENTS TO THE LANDLORD CAPITAL IMPROVEMENTS, SO THAT SUCH
PORTIONS OF THE BUILDING COMPLY WITH ALL LEGAL

10

--------------------------------------------------------------------------------

 


Requirements, in the event any such compliance obligation specifically results
from (i) any Alteration made by Tenant after the Commencement Date or the manner
of the use of the Premises by Tenant (as opposed to use as office space
generally) or (ii) to the extent any violation of applicable Legal Requirements
exists as of the Commencement Date.  During the Lease Term, Landlord and
Landlord’s agents, employees and/or contractors shall not, at any time in the
performance of its rights and obligations under this Lease, use or permit the
use of any portion of the Premises, the Building, or the Land, in violation of,
and Landlord shall be in compliance with all Legal Requirements, to the extent
interpreted and enforced from time to time.  Landlord and Landlord’s agents,
employees and/or contractors shall not at any time use, generate, sort or
dispose of, in, on, under or about the Premises, the Building, or the Land,
Hazardous Materials, including, without limitation, asbestos and PCB
transformers, storage tanks or other toxic or hazardous substances or
contaminants, or authorize any third party to do so, without complying with all
applicable Legal Requirements.  Landlord shall be solely responsible for, and
shall indemnify, protect, defend and hold each of the Tenant Indemnified Parties
harmless from and against, all claims, judgments, suits, causes of action,
damages, penalties, fines, liabilities, and reasonable costs and expenses
(including, without limitation, investigation and clean-up costs, attorneys’
fees, consultant fees and court costs) that may be asserted against, or
sustained by, any of the Tenant Indemnified Parties by reason of any
environmental contamination of the Premises by Hazardous Materials released into
the environment by Landlord or any of its agents, employees or contractors at
any time during the Lease Term.  Notwithstanding the foregoing, Landlord will
not have any liability or obligation to Tenant or to any of the Tenant
Indemnified Parties for any claims, judgments, suits, causes of action, damages,
penalties, fines, liabilities, losses or expenses (including, without
limitation, investigation costs, attorney’s fees, consultant fees and court
costs) that may be asserted against, or sustained by, any of the Tenant
Indemnified Parties by reason of any environmental contamination of the Premises
by Hazardous Materials of the type referenced above that was not caused by
Landlord or any of its agents, employees or contractors other than the costs of
remediation and cleanup in accordance with Legal Requirements (except that
Tenant shall be liable for the costs of remediation and cleanup of any condition
existing prior to the contamination if (w) Tenant is otherwise responsible
pursuant to this Section 5.3, (x) Tenant or a Tenant-Related Party directly or
indirectly caused such condition, (y) Tenant or a Tenant-Related Party had
knowledge of such condition prior to the Commencement Date or (z) such condition
is disclosed in the IVI Phase I.  Upon reasonable prior written notice to
Tenant, Landlord will have the right to enter onto the Premises to perform
remediation of any environmental contamination for which Landlord is responsible
pursuant to this Section 5.3.4.  If Landlord commences remediation pursuant to
this paragraph, Base Rent and Tenant’s obligation to pay Additional Rent (if
paid to Landlord) shall be equitably adjusted if and to the extent and during
the remediation period the Premises are untenantable in excess of three (3)
business days.  As used in this Lease, the term “untenantable” means that Tenant
is not reasonably able to use the affected portion of the Premises for the
normal operation of its business in a manner customarily used by tenants of
Comparable Buildings.  Except as otherwise provided herein, Tenant shall not be
responsible for clean-up or other costs incurred by Landlord with regard to
Hazardous Materials located in, on, under or about or suspected to be located
in, on, under or about, the Premises, the Building or the Land (unless (w)
Tenant is responsible therefor pursuant to this Section 5.3, (x) directly or
indirectly caused by Tenant or a Tenant-Related Party, (y) Tenant or a
Tenant-Related Party had

11

--------------------------------------------------------------------------------

knowledge of such Hazardous Materials prior to the Commencement Date or (z) such
Hazardous Materials are disclosed in the IVI Phase I).


5.3.5        MOLDS, FUNGI, SPORES, MILDEW AND OTHER MYCOTOXINS ARE ORGANISMS
FOUND ALMOST EVERYWHERE AND NATURALLY OCCUR IN ANY INDOOR ENVIRONMENT.  TENANT
SHALL MONITOR THE PREMISES FOR MOLD AND OTHER MYCOTOXINS.  TENANT SHALL PROMPTLY
ADDRESS ANY WATER OR OTHER MOISTURE LEAKS OF WHICH TENANT BECOMES AWARE, AND
SHALL PROMPTLY TAKE ACTION IF IT DETECTS ANY SIGNS OF CONDENSATION, MOISTURE,
MOLD OR MYCOTOXINS.  LANDLORD AND TENANT SHALL NOT INSTALL WITHIN THE PREMISES
NON-BREATHABLE WALL-COVERINGS OR LOW-PERMEANCE PAINTS.  ADDITIONALLY, ANY AND
ALL BUILT-IN CASEWORK, FURNITURE, AND/OR SHELVING SHALL BE INSTALLED OVER FLOOR
COVERINGS TO ALLOW AIR SPACE AND AIR MOVEMENT AND SHALL NOT BE INSTALLED WITH
BACKBOARDS FLUSH AGAINST ANY GYPSUM BOARD, MASONRY BLOCK OR CONCRETE WALL. 
LANDLORD DOES NOT MAKE ANY REPRESENTATIONS OR WARRANTIES REGARDING THE EXISTENCE
OR DEVELOPMENT OF MOLDS OR OTHER MYCOTOXINS, AND TENANT SHALL BE DEEMED TO WAIVE
AND EXPRESSLY RELEASE ANY SUCH WARRANTY AND CLAIM FOR LOSS OR DAMAGES RESULTING
FROM THE EXISTENCE AND/OR DEVELOPMENT OF MOLDS OR OTHER MYCOTOXINS.  TENANT
SHALL BE SOLELY RESPONSIBLE FOR, AND SHALL INDEMNIFY, PROTECT, DEFEND AND HOLD
EACH OF THE LANDLORD INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST, ALL CLAIMS,
JUDGMENTS, SUITS, CAUSES OF ACTION, DAMAGES, PENALTIES, FINES, LIABILITY, LOSSES
AND REASONABLE EXPENSES (INCLUDING, WITHOUT LIMITATION, INVESTIGATION AND
CLEAN-UP COSTS, ATTORNEYS’ FEES, CONSULTANT FEES AND COURT COSTS) THAT MAY BE
ASSERTED AGAINST, OR SUSTAINED BY, ANY OF THE LANDLORD INDEMNIFIED PARTIES BY
REASON OF TENANT’S BREACH OF ANY OF THE OBLIGATIONS AND COVENANTS SET FORTH IN
SECTION 5.3.5.


5.3.6        THE RESPECTIVE INDEMNITY OBLIGATIONS OF LANDLORD AND TENANT UNDER
THIS SECTION 5.3 SHALL SURVIVE THE LEASE TERMINATION DATE.


ARTICLE VI.
SERVICES AND UTILITIES


6.1              SERVICES AND UTILITIES.  TENANT SHALL BE SOLELY RESPONSIBLE FOR
PAYING FOR ALL UTILITIES (INCLUDING, WITHOUT LIMITATION, ELECTRICAL POWER,
NATURAL GAS, WATER, WASTE WATER DRAINAGE, STORM SEWER DRAINAGE AND TELEPHONE AND
FIBER OPTIC SERVICE) CONSUMED BY, OR PROVIDED TO THE PREMISES ON BEHALF OF, THE
TENANT OR ITS SUBLESSEES OR LICENSEES, AND, EXCEPT FOR THE OBLIGATIONS OF
LANDLORD UNDER SECTION 7.1 OF THIS LEASE, ALL OTHER SERVICES OR AMENITIES THAT
TENANT REQUIRES OR DESIRES TO BE FURNISHED TO THE PREMISES FROM AND AFTER THE
COMMENCEMENT DATE FOR ITS OCCUPANCY, USE AND ENJOYMENT THEREOF.  TENANT WILL
CONTRACT WITH THE SUPPLIERS OR VENDORS OF ALL SUCH UTILITIES, SERVICES AND
AMENITIES TO PROVIDE SUCH SERVICES TO THE BUILDING FROM AND AFTER THE
COMMENCEMENT DATE (I.E., CHANGE THE NAME ON THE VARIOUS UTILITY ACCOUNTS TO THAT
OF TENANT), AND WILL MAKE ALL PAYMENTS THEREFOR DIRECTLY TO THE SUPPLIER OR
VENDOR, AND LANDLORD AGREES TO COOPERATE WITH TENANT IN PROCURING ANY SUCH
UTILITIES, SERVICES AND AMENITIES UPON TENANT’S WRITTEN REQUEST.


6.2              INTERRUPTION OF ESSENTIAL REQUIRED SERVICES.  IF (I) ANY
INTERRUPTION OR CESSATION OF AN ESSENTIAL REQUIRED SERVICE (AS DEFINED BELOW)
RENDERS ALL OR ANY PORTION OF THE PREMISES UNTENANTABLE (AS DEFINED IN
SECTION 5.3.4), (II) SUCH INTERRUPTION OR CESSATION ARISES SOLELY FROM AS A
RESULT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR OTHER INTENTIONAL ACT OF
LANDLORD, ITS AGENTS, EMPLOYEES OR CONTRACTORS, (III) SUCH INTERRUPTION OR
CESSATION IS NOT CAUSED BY DAMAGE TO THE BUILDING RESULTING FROM A FIRE OR
CASUALTY (IN WHICH CASE SECTION 11.1 SHALL CONTROL), (IV)

12

--------------------------------------------------------------------------------

 


Tenant notifies Landlord of such interruption or cessation and (v) such
interruption or cessation continues for three (3) consecutive business days,
then Base Rent (and Additional Rent if paid to Landlord) with respect to and to
the extent of the untenantable portion of the Premises shall be abated
thereafter until the Essential Required Service(s) are restored or the affected
portion(s) of the Premises are otherwise returned to a tenantable condition.  If
fifty-percent (50%) or more of the Premises are rendered untenantable due to any
such interruption or cessation of an Essential Required Service for one hundred
eighty (180) consecutive days, Tenant shall have the right to terminate this
Lease by written notice to Landlord at any time after the expiration of such
180-day period but prior to the date that the Essential Required Service(s) are
restored and the Premises are otherwise returned to a tenantable condition.  As
used herein, the term “Essential Required Service” means any one or more of the
following services: base building HVAC, electricity, water and/or elevator
service to Tenant’s space within the Building and/or access to the Building. 
The foregoing abatement of Rent remedy and termination right, and to the extent
applicable, Tenant’s self-help right under Section 9.6 shall be Tenant’s sole
remedies in the event of an interruption or cessation of an Essential Required
Service.


ARTICLE VII.
REPAIRS AND MAINTENANCE; MANAGEMENT STANDARDS


7.1              LANDLORD’S OBLIGATIONS. 

(A)                LANDLORD’S ONLY OBLIGATIONS DURING THE LEASE TERM AND ANY
OPTION TERM WITH RESPECT TO THE PHYSICAL CONDITION AND REPAIR OF THE PREMISES
WILL BE THE OBLIGATIONS SET FORTH IN ARTICLES XI AND XIII OF THIS LEASE AND THE
OBLIGATION TO REPLACE AS NECESSARY, THE STRUCTURAL ELEMENTS OF THE ROOF
(EXPRESSLY EXCLUDING THE ROOF MEMBRANES), FOUNDATIONS, FLOOR SLABS (EXPRESSLY
EXCLUDING THE FLOOR COVERINGS), LOAD-BEARING WALLS AND COLUMNS, EXTERIOR WALLS
(EXPRESSLY EXCLUDING THE INTERIOR DEMISING WALLS AND ANY INTERIOR WALL
COVERINGS), AND EXTERIOR GLASS AND EXTERIOR WINDOWS OF THE PREMISES AND/OR
PARKING STRUCTURES, AND THE MAJOR MECHANICAL EQUIPMENT (COLLECTIVELY, “LANDLORD
CAPITAL IMPROVEMENTS”).

(B)               LANDLORD, NOTWITHSTANDING THE ABOVE PROVISIONS, WILL NOT BE
REQUIRED TO MAKE REPLACEMENTS REQUIRED UNDER THIS SECTION 7.1 TO ANY PORTION OF
THE PREMISES WHICH ARE MADE NECESSARY, BY OR RESULT FROM:  (I) DAMAGE CAUSED BY
TENANT, OR ANY TENANT-RELATED PARTY, OR BY VANDALISM, WHICH SHALL BE THE
RESPONSIBILITY OF TENANT, (II) DAMAGE CAUSED BY THE FAILURE OF TENANT TO COMPLY
WITH ITS OBLIGATIONS UNDER THIS LEASE, (III) DAMAGE CAUSED BY THE USE OF ANY
LANDLORD CAPITAL IMPROVEMENT BY TENANT OR ANY TENANT-RELATED PARTY FOR ANY
PURPOSE FOR WHICH SUCH LANDLORD CAPITAL IMPROVEMENT WAS NOT DESIGNED OR
CONSTRUCTED OR IN A MANNER THAT EXCEEDS THE PHYSICAL CAPABILITY OR CAPACITY OF
SUCH LANDLORD CAPITAL IMPROVEMENTS, (IV) DAMAGE CAUSED BY ANY ALTERATION MADE BY
OR ON BEHALF OF TENANT OR (V) FIRE OR OTHER CASUALTY OR CONDEMNATION, WHICH
SHALL BE GOVERNED BY THE PROVISIONS OF ARTICLE XI AND ARTICLE XIII HEREOF,
RESPECTIVELY.

(C)                ALL WORK DESCRIBED IN THIS SECTION 7.1 REQUIRED TO BE
PERFORMED BY LANDLORD SHALL BE PERFORMED BY LANDLORD (I) IN A REASONABLY PROMPT
MANNER FOLLOWING LANDLORD’S RECEIPT OF TENANT’S WRITTEN NOTICE DESCRIBING THE
NATURE OF THE REPLACEMENTS NEEDED IN REASONABLE DETAIL, OR OTHERWISE FOLLOWING
LANDLORD DETERMINING THE NEED FOR

13

--------------------------------------------------------------------------------

 


ANY SUCH REPLACEMENT, AS APPLICABLE, (II) SHALL BE PERFORMED IN ACCORDANCE WITH
ALL APPLICABLE LEGAL REQUIREMENTS, IN A GOOD AND WORKMANLIKE MANNER AND IN A
MANNER SO AS NOT TO DAMAGE THE PREMISES OR THE COMPONENTS THEREOF, AND (III) BY
CONTRACTORS AND SUBCONTRACTORS SELECTED BY LANDLORD.  BEFORE UNDERTAKING ANY
WORK DESCRIBED IN THIS SECTION 7.1, LANDLORD’S CONTRACTORS AND SUBCONTRACTORS
SHALL BE REQUIRED TO DELIVER CERTIFICATES OF INSURANCE EVIDENCING COMMERCIALLY
REASONABLE AMOUNTS OF COMMERCIAL GENERAL LIABILITY INSURANCE COVERAGE (BASED ON
THE SCOPE OF WORK TO BE PERFORMED), AND NAMING TENANT AS AN ADDITIONAL INSURED
THEREUNDER.

(D)               NOTWITHSTANDING ANYTHING IN THIS LEASE TO THE CONTRARY, IN THE
EVENT AND TO THE EXTENT THE PREMISES IS RENDERED UNTENANTABLE (AS DEFINED IN
SECTION 5.3.4) AND TENANT IS UNABLE TO USE OR OCCUPY THE PREMISES FOR MORE THAN
THREE (3) CONSECUTIVE BUSINESS DAYS AS A RESULT OF ANY RESTORATION, REMEDIATION
OR REPLACEMENT OBLIGATIONS THAT ARE DESIGNATED UNDER THIS LEASE AS OBLIGATIONS
TO BE PERFORMED BY LANDLORD UNDER THIS LEASE, THEN RENT DUE UNDER THIS LEASE BY
TENANT WITH RESPECT TO AND TO THE EXTENT OF THE UNTENANTABLE PORTION OF THE
PREMISES SHALL ABATE THEREAFTER UNTIL SUCH TIME AS THE AFFECTED PORTION(S) OF
THE PREMISES ARE RETURNED TO A TENANTABLE CONDITION, AND (II) IN THE EVENT FIFTY
PERCENT (50%) OR MORE OF THE PREMISES IS RENDERED UNTENANTABLE FOR A PERIOD OF
ONE HUNDRED EIGHTY (180) CONSECUTIVE DAYS AS A RESULT OF ANY SUCH REPAIRS OR
MAINTENANCE, THEN TENANT SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE BY
PROVIDING WRITTEN NOTICE TO LANDLORD AT ANY TIME AFTER THE EXPIRATION OF SAID
180-DAY PERIOD BUT PRIOR TO THE DATE THE PREMISES ARE RETURNED TO A TENANTABLE
CONDITION.


7.2              TENANT’S OBLIGATIONS.


7.2.1        EXCEPT AS OTHERWISE PROVIDED IN ARTICLES XI AND XIII HEREOF,
THROUGHOUT THE LEASE TERM AND DURING ANY OPTION TERM, TENANT SHALL KEEP THE
PREMISES IN GOOD ORDER AND CONDITION IN ACCORDANCE WITH THE TENANT’S MANAGEMENT
STANDARD (AS DEFINED IN SECTION 7.3) AND SHALL PROMPTLY AND ADEQUATELY MAINTAIN,
AND REPAIR ANY AND ALL DAMAGE TO, THE PREMISES (EXCEPT FOR THE OBLIGATIONS OF
LANDLORD DURING THE LEASE TERM AS SET FORTH IN SECTION 7.1 ABOVE), ALL IN A GOOD
AND WORKMANLIKE MANNER AND AT TENANT’S SOLE COST AND EXPENSE, INCLUDING WITHOUT
LIMITATION THE OBLIGATION TO MAINTAIN AND REPAIR (BUT NOT REPLACE (EXCEPT AS
PROVIDED IN SECTION 7.1(B)) LANDLORD CAPITAL IMPROVEMENTS.  WITHOUT LIMITING THE
GENERALITY OF THE IMMEDIATELY PRECEDING SENTENCE, DURING THE LEASE TERM AND ANY
OPTION TERM TENANT SHALL MAKE ALL REQUIRED MAINTENANCE, REPAIRS AND REPLACEMENTS
OF THE ROADWAYS AND PARKING FACILITIES SERVING THE PREMISES, AND THE ROOF
MEMBRANES, GUTTERS, DOWNSPOUTS, MECHANICAL, ELECTRICAL, PLUMBING AND LIFE SAFETY
SYSTEMS AND FIXTURES (INCLUDING, WITHOUT LIMITATION, ELEVATORS, HVAC EQUIPMENT,
BOILERS, PLUMBING FIXTURES AND ALL OTHER SYSTEMS AND EQUIPMENT SERVING THE
PREMISES), THAT MAY BECOME NECESSARY IN ORDER FOR THOSE SYSTEMS TO CONTINUE TO
OPERATE AT THE LEVEL OF PERFORMANCE CONTEMPLATED BY THE ORIGINAL DESIGN
SPECIFICATIONS FOR THOSE SYSTEMS AND IN GOOD WORKING CONDITION, BUT EXPRESSLY
EXCLUDING ANY REPLACEMENTS OF LANDLORD CAPITAL IMPROVEMENTS FOR WHICH LANDLORD
IS RESPONSIBLE UNDER SECTION 7.1 ABOVE.


7.2.2        TENANT WILL INITIALLY SELF-MANAGE THE PREMISES FROM AND AFTER THE
COMMENCEMENT DATE. WITHIN SIXTY (60) DAYS FOLLOWING THE COMMENCEMENT DATE,
LANDLORD AND TENANT SHALL MUTUALLY AGREE UPON A COMPREHENSIVE STATEMENT OF ALL
MAINTENANCE WORK AND SERVICES THAT WILL BE REQUIRED FOR THE PREMISES THROUGHOUT
THE LEASE TERM, WHICH SHALL BE AT LEAST

14

--------------------------------------------------------------------------------

 


of the level and type required to operate and maintain the Premises in
accordance with the Quality Standard (“Management Statement”).  If Landlord and
Tenant do not mutually agree on and complete a Management Statement within such
sixty (60) day period, then Landlord may, at its option, retain Jones Lang
LaSalle (or another similar nationally-recognized property management company
reasonably approved by Tenant) to review and complete the incomplete Management
Statement prepared by Landlord and Tenant.  Within three (3) days after receipt
of such Management Statement, Landlord shall forward such Management Statement
to Tenant, in which event such Management Statement shall be deemed approved by
both Landlord and Tenant.  Once approved (or, if applicable, deemed approved),
the Management Statement shall continue to apply unless and until such time as
the parties mutually agree upon amendment or other modification of such
Management Statement.  If Tenant elects to self-manage (whether through use of
Tenant’s employees or through the engagement of a qualified property management
firm, as provided in Section 7.2.3 below), Tenant’s obligation to maintain the
Premises under Section 7.2.1 and in any other applicable provision of this Lease
shall be performed in accordance with Tenant’s Management Standard and the
provisions of this Article VII.  Throughout the Lease Term, Tenant will maintain
monthly Premises maintenance logs on site and will cause the personnel engaged
in Premises maintenance to make timely and detailed entries in those logs so
that the logs at all times accurately reflect the maintenance activity performed
with respect to the Premises and the Premises systems.  Landlord’s
representatives may inspect and copy, at Landlord’s expense, those logs at any
reasonable time after reasonable Notice has been given to Tenant.


7.2.3        TENANT SHALL FULFILL ITS MAINTENANCE AND REPAIR OBLIGATIONS UNDER
THIS SECTION 7.2 AT ITS OPTION EITHER (I) THROUGH A QUALIFIED PROPERTY
MANAGEMENT FIRM SELECTED BY TENANT (AND SUBJECT TO LANDLORD’S REASONABLE
APPROVAL), OR (II) AT TENANT’S ELECTION BY “SELF MANAGING” THE PREMISES THROUGH
THE USE OF ITS EMPLOYEES.  LANDLORD HEREBY APPROVES OF CRIMSON SERVICES, LLC AS
TENANT’S INITIAL QUALIFIED PROPERTY MANAGEMENT FIRM. IN THE EVENT A QUALIFIED
PROPERTY MANAGEMENT FIRM IS SO RETAINED BY TENANT, SUCH ENGAGEMENT SHALL BE UPON
TERMS CONSISTENT IN ALL MATERIAL RESPECTS WITH TENANT’S MANAGEMENT STANDARD AND
CUSTOMARY AGREEMENTS WITH MANAGEMENT COMPANIES OF COMPARABLE BUILDINGS THAT ARE
OPERATED AND MAINTAINED IN ACCORDANCE WITH THE QUALITY STANDARD.  WHETHER TENANT
ELECTS TO ENGAGE A QUALIFIED PROPERTY MANAGEMENT FIRM OR TO “SELF- MANAGE” THE
PREMISES THROUGH THE USE OF ITS EMPLOYEES, THE PROVISIONS OF SECTION 7.3 SHALL
APPLY, AND LANDLORD WILL HAVE THE RIGHT, AT TENANT’S EXPENSE, TO CAUSE THE
PREMISES TO BE REVIEWED AND INSPECTED ANNUALLY (OR MORE FREQUENTLY, AT
LANDLORD’S COST, IF LANDLORD DETERMINES THAT IT IS PRUDENT TO DO SO, OR AT
TENANT’S COST IF ANY INSPECTION UNDERTAKEN PURSUANT TO THIS SECTION 7.2.3
INDICATES THAT TENANT HAS FAILED TO COMPLY WITH TENANT’S MANAGEMENT STANDARD) BY
A LOCALLY-BASED QUALIFIED ENGINEER OR PROPERTY MANAGEMENT CONSULTANT TO
DETERMINE WHETHER TENANT IS MAINTAINING THE PREMISES IN ACCORDANCE WITH SECTION
7.2.1 AND SECTION 7.3.  TENANT SHALL REIMBURSE LANDLORD ITS ACTUAL OUT-OF-POCKET
COSTS AND EXPENSES WITH RESPECT TO ANY SUCH REVIEW FOR WHICH TENANT IS REQUIRED
TO PAY (NOT TO EXCEED $5000.00 PER REVIEW) WITHIN THIRTY (30) DAYS FOLLOWING
TENANT’S RECEIPT OF LANDLORD’S WRITTEN DEMAND THEREFOR.  TENANT, AT NO COST TO
TENANT, WILL COOPERATE WITH THE ENGINEER OR CONSULTANT IN ITS PERFORMANCE OF
SUCH REVIEW AND INSPECTION.  IF LANDLORD’S GOOD FAITH REVIEW OF TENANT’S
MAINTENANCE LOGS AND/OR INSPECTIONS REASONABLY INDICATE THAT TENANT IS NOT IN
COMPLIANCE WITH ITS MAINTENANCE AND REPAIR OBLIGATIONS UNDER THIS ARTICLE VII,
LANDLORD SHALL PROMPTLY PROVIDE TO TENANT A WRITTEN STATEMENT TOGETHER WITH
REASONABLE SUPPORTING DETAIL AS TO TENANT’S PURPORTED MAINTENANCE DISCREPANCIES
OR INSUFFICIENCIES TOGETHER WITH THE REQUIRED CURATIVE ACTION THAT LANDLORD
PROPOSES TENANT PERFORM

15

--------------------------------------------------------------------------------

 
in order to achieve compliance.  Tenant shall have a period of thirty (30) days
(or if such curative work cannot reasonably be performed within such thirty (30)
day period in the exercise of reasonable diligence, such additional period of
time as may be reasonably required under the circumstances so long as Tenant
commences the required curative action within such thirty (30) day period and
thereafter diligently proceeds with such curative action to completion, but in
any event within one hundred twenty (120) days) following its receipt of
Landlord’s statement in which to perform such curative work, failing of which
Landlord, upon reasonable advance written notice to Tenant, may perform such
curative work on Tenant’s behalf, in which event Tenant shall reimburse Landlord
the reasonable cost thereof (plus an administrative charge of ten percent (10%)
of the cost of such work) within thirty (30) days following Tenant’s receipt of
Landlord’s written demand therefor.  In addition, if Tenant fails to comply with
Tenant’s Management Standard (as defined in Section 7.3) in any material respect
in any calendar year during the Lease Term as contemplated in this Section
7.2.3, Landlord may elect to have the Premises inspected more frequently (but no
more frequently than quarterly) by a locally-based qualified engineer or
property management consultant, at Tenant’s expense, as provided above.

 

In addition, if Landlord reasonably determines that emergency repairs are
necessary to avoid imminent personal injury or imminent substantial damage to
the Premises (an “Emergency Repair”), and Landlord is unable to contact Tenant,
despite Landlord’s reasonable, good faith efforts to do so given the
circumstances of the specific emergency, or if, after contacting Tenant, Tenant
refuses or fails, in Landlord’s reasonable discretion, to act promptly and
appropriately, Landlord shall be entitled to cause the Emergency Repair to be
made.  Landlord shall notify Tenant as soon as practicable of the Emergency
Repair and the work undertaken to alleviate the immediate emergency.  Tenant
shall pay Landlord, within thirty (30) days following receipt of written demand
therefor, for the actual reasonable cost of work performed by or on behalf of
Landlord to effect the Emergency Repair (plus, in the event Landlord did contact
Tenant but Tenant refused or failed to act, an administrative charge of ten
percent (10%) of the cost of such work).


7.3              TENANT’S MANAGEMENT STANDARD.  IN THE EVENT TENANT ELECTS TO
“SELF-MANAGE” THE PREMISES (WHICH RIGHT MAY BE EXERCISED BY TENANT AT ANY TIME
UPON AT LEAST SIXTY (60) DAYS’ PRIOR WRITTEN NOTICE TO LANDLORD GIVEN AT ANY
TIME DURING THE LEASE TERM IF THERE DOES NOT EXIST A LEASE EVENT OF DEFAULT),
TENANT WILL MANAGE AND PROVIDE ALL MAINTENANCE AND REPAIRS TO THE PREMISES IN
ACCORDANCE WITH THIS ARTICLE VII, THE MANAGEMENT STATEMENT AND THE QUALITY
STANDARD (COLLECTIVELY, “TENANT’S MANAGEMENT STANDARD”) BY EITHER (A)
CONTRACTING DIRECTLY WITH A QUALIFIED AND REPUTABLE PROPERTY MANAGEMENT FIRM
SELECTED BY TENANT AND REASONABLY APPROVED BY LANDLORD IN ITS SOLE DISCRETION,
DIRECTING THAT SUCH MANAGEMENT FIRM HIRE PARTICULAR VENDORS TO WORK IN THE
PREMISES AS SELECTED BY TENANT, AND/OR (B) PROVIDING ANY OR ALL SUCH SERVICES
USING TENANT’S PERSONNEL.  THESE PERSONNEL MAY INCLUDE, BUT NOT BE LIMITED TO,
JANITORIAL SERVICES PROVIDERS, LANDSCAPING SERVICES PROVIDERS, SECURITY SERVICES
PROVIDERS AND FOOD SERVICE OPERATORS.  NOTWITHSTANDING THE FOREGOING, TENANT AND
LANDLORD WILL AGREE ON REASONABLE PROTOCOLS AND PROCEDURES TO ENSURE THAT
TENANT’S RIGHTS HEREUNDER ARE NOT EXERCISED IN A MANNER THAT WOULD JEOPARDIZE
LANDLORD’S INTERESTS IN PRESERVING THE LONG TERM INTEGRITY AND MARKET VIABILITY
OF THE PREMISES.  TENANT’S RIGHTS HEREUNDER ARE FURTHER CONDITIONED ON THE
PROVISIONS OF (I) THROUGH (VII) BELOW:

16

--------------------------------------------------------------------------------

 


(i) Landlord shall have reasonable input into the scope of work related to the
maintenance of the Premises; provided, however, that Landlord shall have the
right to reasonably approve the scope of work, and the contractors, for the
following:  major capital and structural repairs, except in the event Tenant
reasonably determines emergency repairs are necessary to avoid imminent personal
injury or imminent substantial damage to the Premises.

(ii) Provided that such services are delivered to Tenant in a professional
manner and at reasonable market costs, Landlord may reasonably specify the scope
of any warranty work and specify that Tenant use particular contractors (or
subcontractors) for warranty work related and limited to (1) elevator repairs
and maintenance, (2) HVAC repairs and maintenance, (3) major capital and
structural repairs, (4) roof repairs and maintenance, and (5) repair and
maintenance of Landlord Capital Improvements; otherwise Landlord shall have the
right to reasonably approve the scope of work and the proposed contractors (or
subcontractors) for any work related to items (1), (2), (3), (4), and/or (5)
above.

(iii) The scope of work and provider of landscaping services with respect to the
Premises shall be subject to Landlord’s prior written approval, such approval
not to be unreasonably withheld, conditioned or delayed.

(iv) Except as provided for in subparagraph (i), subparagraph (ii) or
subparagraph (iii) above, Tenant may use any contractors, subcontractors or
vendors at its sole election for all other property management aspects.

(v) If there does not exist a Lease Event of Default, Tenant shall have the
right to change property managers (upon not less than thirty (30) days prior
written notice to Landlord) or replace any subcontractors at its sole election
subject only to the provisions of subparagraph (i), subparagraph (ii) or
subparagraph (iii) above, subject to the reasonable approval by Landlord as
provided above in this Section 7.3.  Additionally, at no time will Tenant be
compelled to hire or permit to bid any property management company or any vendor
which is an Affiliate of Landlord.  Upon the termination or other change in
property manager, such terminated property manager [(including, without
limitation, Tenant if Tenant elects to self-manage the Premises and subsequently
elects not to self manage the Premises)] shall deliver to the new property
manager all materials, supplies, contracts, documents, files, books and records
pertaining to the management and maintenance of the Premises, and furnish all
such information, take all such other action and cooperate with the new property
manager in order to effectuate an orderly and systematic transfer in property
manager's services, duties, obligations and activities performed with respect to
the Premises.  Further, upon any such termination or other change in property
managers, such terminated property manager [(including, without limitation,
Tenant if Tenant elects to self-manage the Premises and subsequently elects not
to self manage the Premises)] shall deliver a final accounting to Landlord with
respect to management of the Premises.

17

--------------------------------------------------------------------------------

 


(vi) Tenant together with its Affiliates are leasing and occupying at least
eighty percent (80%) of the Rentable Area of the Building.

(vii) No Lease Event of Default occurs and is continuing during any period of
self-management by Tenant.


7.3.1        AS “SELF-MANAGER”, TENANT WILL HAVE ACCESS TO AND CONTROL OF THE
PREMISES SEVEN (7) DAYS A WEEK, TWENTY-FOUR (24) HOURS PER DAY, WITH ELECTRIC
SERVICE BEING ACCESSIBLE AT ALL TIMES, SUBJECT TO THE PROVISIONS OF THIS LEASE. 
SUBJECT TO SECTION 7.2.1, TENANT MAY OPERATE THE PREMISES AND THE PREMISES
SYSTEMS THEREIN AT ANY HOURS AND UNDER ANY SCHEDULE OF ITS ELECTION WITHOUT
SECURING THE APPROVAL BY OR INVOLVEMENT OF LANDLORD.


7.3.2        TENANT WILL NOT PAY ANY PROPERTY MANAGEMENT FEE TO LANDLORD AT ANY
TIME DURING THE LEASE TERM PROVIDED THAT TENANT RETAINS THE PROPERTY MANAGEMENT
RESPONSIBILITIES.


7.3.3        TENANT WILL ALSO BE REQUIRED TO COMPLY WITH THE ANNUAL BUDGETING
PROCESS SET FORTH HEREIN.  NO LATER THAN OCTOBER 31 PRECEDING THE END OF EACH
CALENDAR YEAR DURING THE LEASE TERM, TENANT SHALL DELIVER TO LANDLORD, FOR ITS
REASONABLE APPROVAL, A BUDGET SETTING FORTH IN REASONABLE DETAILS THE REPAIR,
MAINTENANCE AND CAPITAL EXPENDITURES EXPECTED TO BE INCURRED BY TENANT IN
CONNECTION WITH THE MAINTENANCE AND OPERATION OF THE PREMISES IN ACCORDANCE WITH
THE TENANT’S MANAGEMENT STANDARD DURING THE FOLLOWING CALENDAR YEAR (INCLUDING
WITHOUT LIMITATION PROPOSED EXPENDITURES FOR PREMISES EXPENSES AND MAINTENANCE
AND REPAIRS (BUT NOT REPLACEMENTS) OF LANDLORD CAPITAL IMPROVEMENTS).  EACH SUCH
BUDGET SHALL BE IN A FORM REASONABLY ACCEPTABLE TO LANDLORD AND TENANT.  IN THE
EVENT THAT THE AMOUNT BUDGETED FOR REPAIRS, MAINTENANCE, AND REPLACEMENTS
REQUIRED BY TENANT UNDER THIS LEASE WITH RESPECT TO A SPECIFIC LINE ITEM SHOWS A
DECREASE OF MORE THAN TEN PERCENT (10%) FOR THE SAME LINE ITEM FROM THE
PRECEDING CALENDAR YEAR, OR IF THE AGGREGATE BUDGET AMOUNT FOR SUCH CALENDAR
YEAR DECREASES BY MORE THAN FIVE PERCENT (5%) FROM THE AGGREGATE BUDGET AMOUNT
FROM THE PRECEDING CALENDAR YEAR (IN EITHER CASE, A “MATERIAL REDUCTION”),
TENANT SHALL INCLUDE A WRITTEN JUSTIFICATION OF THE MATERIAL REDUCTION.  IF
LANDLORD, ACTING REASONABLY AND IN GOOD FAITH, REJECTS TENANT’S JUSTIFICATION OF
THE MATERIAL REDUCTION AS BEING NON-COMPLIANT WITH THE TENANT’S MANAGEMENT
STANDARD, LANDLORD SHALL PROVIDE TENANT A NOTICE WITHIN THIRTY (30) DAYS
FOLLOWING LANDLORD’S RECEIPT OF TENANT’S JUSTIFICATION THAT LANDLORD REASONABLY
DISPUTES SUCH JUSTIFICATION.  THEREAFTER, THE PARTIES SHALL PROMPTLY PROCEED IN
GOOD FAITH UNTIL A MUTUALLY APPROVED BUDGET IS ACHIEVED.  IN THE EVENT OF A
BUDGET DISPUTE, THE PRECEDING CALENDAR YEAR’S APPROVED BUDGET SHALL APPLY TO THE
CALENDAR YEAR IN DISPUTE UNTIL A MUTUALLY APPROVED BUDGET IS ACHIEVED FOR THE
NEW CALENDAR YEAR; PROVIDED, HOWEVER, THAT SUCH PRECEDING CALENDAR YEAR’S
APPROVED BUDGET WILL BE INCREASED AS NECESSARY TO PAY IN FULL UNCONTROLLABLE
EXPENSES FOR THE NEW CALENDAR YEAR.  WITHIN SIXTY (60) DAYS AFTER THE EXPIRATION
OF EACH CALENDAR YEAR DURING THE LEASE TERM, TENANT SHALL DELIVER TO LANDLORD A
DETAILED STATEMENT (I) SETTING FORTH THE ACTUAL EXPENSES (INCLUDING, WITHOUT
LIMITATION, PREMISES EXPENSES) INCURRED BY TENANT IN MAINTAINING THE PREMISES
DURING SUCH CALENDAR YEAR AND (II) COMPARING THE AMOUNTS SET FORTH IN SUCH
CALENDAR YEAR’S APPROVED BUDGET (OR, IF APPLICABLE, THE PRIOR YEAR’S CALENDAR
BUDGET, AS ADJUSTED AS PROVIDED ABOVE).  EACH SUCH STATEMENT SHALL BE CERTIFIED
BY EITHER THE CHIEF FINANCIAL OFFICER OF TENANT, OR TENANT’S MANAGER OR DIRECTOR
OF FACILITIES, AS BEING TRUE AND CORRECT IN ALL MATERIAL RESPECTS. 
NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS ARTICLE VII, IT IS UNDERSTOOD AND
AGREED THAT NO APPROVAL BY LANDLORD OF ANY BUDGET OR ANY ITEM THEREIN, OR ANY
FAILURE OF LANDLORD TO OBJECT TO ANY BUDGET OR ANY ITEM THEREIN, OR ANY

18

--------------------------------------------------------------------------------

 


reasons expressed for any objection by Landlord, or the amount of any budget
item, whether less than or more than prior calendar years, shall in any way
indicate any consent of or waiver by Landlord, or in any way pertain to or
affect, (1) any of Tenant’s obligations under this Lease with respect to
maintaining the Premises in accordance with the Tenant’s Management Standard, or
(2) any other provisions of this Lease pertaining to Tenant’s maintenance,
repair and replacement obligations.


7.3.4        LANDLORD SHALL HAVE THE RIGHT TO REVIEW AND COPY, AT LANDLORD’S
SOLE EXPENSE, TENANT’S OR TENANT’S PROPERTY MANAGEMENT FIRM’S BOOKS AND RECORDS
WITH RESPECT TO THE PREMISES FOR ANY CALENDAR YEAR.  LANDLORD SHALL EXERCISE
SUCH RIGHT TO REVIEW AND COPY (AT LANDLORD’S EXPENSE) THE BOOKS AND RECORDS UPON
NOT LESS THAN THIRTY (30) DAYS’ NOTICE (“LANDLORD REVIEW NOTICE”) TO TENANT TO
SCHEDULE AN APPOINTMENT.  THE LANDLORD REVIEW NOTICE MUST BE DELIVERED WITHIN
NINETY (90) DAYS FOLLOWING THE END OF ANY CALENDAR YEAR.  ANY SUCH REVIEW SHALL
BE PERFORMED WITHIN SIXTY (60) DAYS FOLLOWING TENANT’S RECEIPT OF THE REVIEW
NOTICE AND CONDUCTED DURING NORMAL BUSINESS HOURS AT THE PREMISES.  DURING THE
EXISTENCE OF A LEASE EVENT OF DEFAULT, LANDLORD MAY EXERCISE SUCH RIGHT TO
REVIEW AND COPY UP TO FOUR (4) TIMES IN ANY CALENDAR YEAR.


7.4              LANDLORD MANAGEMENT OF PREMISES.  THE PROVISIONS OF THIS
SECTION 7.4 SHALL APPLY UPON EITHER OF THE FOLLOWING ELECTIONS (EACH A “LANDLORD
MANAGEMENT ELECTION”):  (I) TENANT ELECTS NOT TO SELF-MANAGE THE PREMISES,
EITHER BY USING A MANAGEMENT FIRM OR BY USING TENANT’S EMPLOYEES, AS MORE
PARTICULARLY PROVIDED IN SECTION 7.3 HEREOF (SUCH ELECTION TO BE MADE UPON NOT
LESS THAN SIXTY (60) DAYS’ WRITTEN NOTICE TO LANDLORD GIVEN AT ANY TIME DURING
THE LEASE TERM) OR (II) LANDLORD ELECTS TO MANAGE THE PREMISES UPON NOT LESS
THAN THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO TENANT GIVEN AT ANY TIME DURING
THE EXISTENCE OF A LEASE EVENT OF DEFAULT.  IF TENANT OR LANDLORD MAKES A
LANDLORD MANAGEMENT ELECTION, THEN THE FOLLOWING PROVISIONS SHALL BE APPLICABLE:


7.4.1        TENANT SHALL (I) DELIVER (OR CAUSE ANY PROPERTY MANAGER RETAINED BY
TENANT TO DELIVER) LANDLORD OR SUCH OTHER PERSON AS LANDLORD SHALL DESIGNATE,
ALL MATERIALS, SUPPLIES, CONTRACTS, DOCUMENTS, FILES, BOOKS AND RECORDS
PERTAINING TO THE MANAGEMENT AND MAINTENANCE OF THE PREMISES, AND FURNISH ALL
SUCH INFORMATION, AND TAKE ALL SUCH OTHER ACTION AND COOPERATE WITH LANDLORD AS
LANDLORD SHALL REASONABLY REQUIRE IN ORDER TO EFFECTUATE AN ORDERLY AND
SYSTEMATIC TRANSFER IN TENANT’S OR ITS PROPERTY MANAGER'S SERVICES, DUTIES,
OBLIGATIONS AND ACTIVITIES PERFORMED WITH RESPECT TO THE MANAGEMENT OF THE
PREMISES, AND (II) DELIVER (OR CAUSE TENANT’S PROPERTY MANAGER TO DELIVER) A
FINAL ACCOUNTING TO LANDLORD WITH RESPECT TO MANAGEMENT OF THE PREMISES BY
TENANT AND/OR ITS PROPERTY MANAGER.


7.4.2        LANDLORD SHALL ENGAGE A QUALIFIED PROPERTY MANAGEMENT FIRM SELECTED
BY LANDLORD (AND SUBJECT TO THE REASONABLE APPROVAL OF TENANT IF THERE DOES NOT
EXIST A LEASE EVENT OF DEFAULT).  IN THE EVENT A QUALIFIED PROPERTY MANAGEMENT
FIRM IS SO ENGAGED BY LANDLORD, SUCH ENGAGEMENT SHALL BE UPON TERMS CONSISTENT
IN ALL MATERIAL RESPECTS WITH THE QUALITY STANDARD AND CUSTOMARY AGREEMENTS WITH
MANAGEMENT COMPANIES OF COMPARABLE BUILDINGS THAT ARE OPERATED AND MAINTAINED IN
ACCORDANCE WITH THE QUALITY STANDARD.

19

--------------------------------------------------------------------------------

 



7.4.3        LANDLORD WILL CAUSE ITS QUALIFIED MANAGEMENT FIRM TO MANAGE AND
PROVIDE ALL MAINTENANCE AND REPAIRS TO THE PREMISES IN ACCORDANCE WITH THIS
ARTICLE VII, THE MANAGEMENT STATEMENT AND THE QUALITY STANDARD (COLLECTIVELY,
“LANDLORD’S MANAGEMENT STANDARD”).


7.4.4        LANDLORD MAY USE ANY CONTRACTORS, SUBCONTRACTORS OR VENDORS AT ITS
SOLE ELECTION FOR ALL OTHER PROPERTY MANAGEMENT ASPECTS.


7.4.5        LANDLORD SHALL HAVE THE RIGHT TO CHANGE PROPERTY MANAGERS (UPON NOT
LESS THAN THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO TENANT), SUBJECT TO THE
REASONABLE APPROVAL BY TENANT IF REQUIRED AND AS PROVIDED IN SECTION 7.4.2
HEREOF.


7.4.6        NO LATER THAN OCTOBER 31 PRECEDING THE END OF EACH CALENDAR YEAR
DURING THE LEASE TERM, LANDLORD SHALL DELIVER TO TENANT, FOR ITS REASONABLE
APPROVAL IF THERE DOES NOT THEN EXIST A LEASE EVENT OF DEFAULT, A BUDGET SETTING
FORTH IN REASONABLE DETAILS THE REPAIR, MAINTENANCE AND CAPITAL EXPENDITURES
EXPECTED TO BE INCURRED BY LANDLORD IN CONNECTION WITH THE MAINTENANCE AND
OPERATION OF THE PREMISES IN ACCORDANCE WITH THE LANDLORD’S MANAGEMENT STANDARD
DURING THE FOLLOWING CALENDAR YEAR (INCLUDING WITHOUT LIMITATION PROPOSED
EXPENDITURES FOR PREMISES EXPENSES AND MAINTENANCE AND REPAIRS (BUT NOT
REPLACEMENTS) OF LANDLORD CAPITAL IMPROVEMENTS).  EACH SUCH BUDGET SHALL BE IN A
FORM REASONABLY ACCEPTABLE TO LANDLORD AND, IF THERE DOES NOT THEN EXIST A LEASE
EVENT OF DEFAULT, TENANT.  IF THERE EXISTS A LEASE EVENT OF DEFAULT, LANDLORD’S
BUDGET SHALL BE FINAL AND BINDING ON BOTH PARTIES FOR SUCH CALENDAR YEAR.  IF
THERE DOES NOT THEN EXIST A LEASE EVENT OF DEFAULT, THE PARTIES SHALL PROMPTLY
PROCEED IN GOOD FAITH UNTIL A MUTUALLY APPROVED BUDGET IS ACHIEVED.  IN THE
EVENT OF A BUDGET DISPUTE, THE PRECEDING CALENDAR YEAR’S APPROVED BUDGET SHALL
APPLY TO THE CALENDAR YEAR IN DISPUTE UNTIL A MUTUALLY APPROVED BUDGET IS
ACHIEVED FOR THE NEW CALENDAR YEAR; PROVIDED, HOWEVER, THAT SUCH PRECEDING
CALENDAR YEAR’S APPROVED BUDGET SHALL BE INCREASED AS NECESSARY TO PAY IN FULL
UNCONTROLLABLE EXPENSES FOR THE NEW CALENDAR YEAR.  SUCH APPROVED BUDGET OR SUCH
PRIOR YEAR’S CALENDAR BUDGET, AS ADJUSTED AS PROVIDED ABOVE, SHALL CONSTITUTE
THE “OPERATING EXPENSE BUDGET” UNDER SECTION 4.1 HEREOF.  WITHOUT LIMITING THE
RIGHTS AND OBLIGATIONS OF LANDLORD OR TENANT UNDER SECTION 4.1 HEREOF, WITHIN
SIXTY (60) DAYS AFTER THE EXPIRATION OF EACH CALENDAR YEAR DURING THE LEASE TERM
DURING WHICH LANDLORD IS MANAGING THE PREMISES, LANDLORD SHALL DELIVER TO TENANT
A DETAILED STATEMENT (I) SETTING FORTH THE ACTUAL EXPENSES (INCLUDING, WITHOUT
LIMITATION, PREMISES EXPENSES) INCURRED BY LANDLORD IN MAINTAINING THE PREMISES
DURING SUCH CALENDAR YEAR AND (II) COMPARING THE AMOUNTS SET FORTH IN SUCH
CALENDAR YEAR’S APPROVED BUDGET (OR, IF APPLICABLE, THE PRIOR YEAR’S CALENDAR
BUDGET, AS ADJUSTED AS PROVIDED ABOVE).  EACH SUCH STATEMENT SHALL BE CERTIFIED
BY EITHER THE CHIEF FINANCIAL OFFICER OF LANDLORD, OR LANDLORD’S PROPERTY
MANAGEMENT COMPANY, AS BEING TRUE AND CORRECT IN ALL MATERIAL RESPECTS.


ARTICLE VIII.
ADDITIONS AND ALTERATIONS


8.1              LANDLORD’S CONSENT TO ALTERATIONS.  EXCEPT AS PROVIDED  BELOW,
TENANT MAY NOT MAKE ANY ALTERATIONS WITHOUT FIRST PROCURING LANDLORD’S PRIOR
WRITTEN CONSENT.  SO LONG AS TENANT OWNS AND HOLDS THE LEASEHOLD ESTATE CREATED
HEREUNDER AND HAS NOT SUBLET EIGHTY PERCENT (80%) OR MORE OF THE PREMISES (OTHER
THAN TO AFFILIATES OF TENANT IN ACCORDANCE WITH THE PROVISIONS OF THIS LEASE):

20

--------------------------------------------------------------------------------

 


(A)                LANDLORD’S CONSENT TO ANY SUCH REQUEST WILL NOT BE
UNREASONABLY WITHHELD OR DELAYED; PROVIDED, HOWEVER, THAT LANDLORD MAY REFUSE
CONSENT FOR ANY REASON IN ITS SOLE AND ABSOLUTE DISCRETION TO ANY PROPOSED
ALTERATION (I) TO THE PREMISES THAT MATERIALLY ADVERSELY AFFECTS ANY LANDLORD
CAPITAL IMPROVEMENTS OR MAJOR MECHANICAL EQUIPMENT, OR (II) IS TO THE EXTERIOR
OF THE BUILDING;

(B)               TENANT NEED NOT SECURE LANDLORD’S CONSENT WITH RESPECT TO ANY
MINOR ALTERATION WITHIN THE PREMISES; AND

(C)                TENANT MUST ALSO SECURE LANDLORD’S CONSENT (WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED) WITH RESPECT TO THE
LOCATION ON THE ROOF OF THE BUILDING AS TENANT MAY REASONABLY SELECT (AND
LANDLORD MAY REASONABLY APPROVE) AND AS LEGAL REQUIREMENTS AND PERMITTED
EXCEPTIONS MAY PERMIT, FOR THE INSTALLATION, OPERATION, MAINTENANCE, SECURITY,
REPAIR AND REPLACEMENT OF COMMUNICATIONS EQUIPMENT AND/OR OTHER ROOF-MOUNTED
ALTERATIONS, PROVIDED THAT (I) TENANT WILL PROVIDE PRIOR NOTICE TO LANDLORD
ACCOMPANIED BY A COPY OF THE PLANS AND SPECIFICATIONS FOR THE PROPOSED
INSTALLATION OF COMMUNICATIONS EQUIPMENT (WHICH WILL INCLUDE A DETAILED
DESCRIPTION OF THE PROPOSED LOCATION THEREOF  AND DEPICTION OF TENANT’S PROPOSED
METHOD OF ATTACHMENT THEREOF TO THE ROOF AND THE ROUTING OF THE CABLE FROM EACH
ANTENNA OR SATELLITE DISH TO THE POINT OF PENETRATION OF THE ROOF MEMBRANE) FOR
LANDLORD’S CONSENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED) NOT LESS THAN TEN (10) DAYS PRIOR TO THE COMMENCEMENT OF
INSTALLATION OF ANY COMMUNICATIONS EQUIPMENT; AND (II) TENANT COMPLIES IN ALL
RESPECTS WITH THE PROVISIONS OF SECTION 8.7 OF THIS LEASE.


8.2              MANNER OF CONSTRUCTION.  TENANT SHALL CONSTRUCT ALTERATIONS AT
TENANT’S SOLE COST AND EXPENSE IN CONFORMANCE WITH ALL APPLICABLE LEGAL
REQUIREMENTS AND THE PERMITTED EXCEPTIONS.  ALL SUCH WORK SHALL BE COMPLETED IN
A GOOD AND WORKMANLIKE MANNER AND IN ACCORDANCE WITH ALL LEGAL REQUIREMENTS, AND
NO SUCH WORK SHALL RESULT IN ANY LIEN BEING ASSESSED AGAINST THE PREMISES WHICH
TENANT DOES NOT REMOVE OR “BOND AROUND” AS SET FORTH IN SECTION 9.1 BELOW. 
LANDLORD SHALL PROMPTLY REVIEW, RESPOND TO AND APPROVE OR DISAPPROVE (WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED) TENANT’S
PLAN SUBMISSIONS AND PROPOSED CONTRACTORS THEREFOR IN ACCORDANCE WITH THE
PROCEDURES SET FORTH IN EXHIBIT F ATTACHED HERETO AND MADE A PART HEREOF FOR ALL
PURPOSES.  LANDLORD’S APPROVAL OF THE PLANS, SPECIFICATIONS AND WORKING DRAWINGS
FOR ANY ALTERATIONS SHALL CREATE NO RESPONSIBILITY OR LIABILITY ON LANDLORD’S
PART FOR THEIR COMPLETENESS, DESIGN SUFFICIENCY, OR DEGREE OF COMPLIANCE WITH
LEGAL REQUIREMENTS AND THE PERMITTED EXCEPTIONS.  IF THE SCOPE OF THE PROPOSED
ALTERATION REQUIRES LANDLORD’S APPROVAL HEREUNDER, LANDLORD MAY ENGAGE A
THIRD-PARTY ARCHITECT AND/OR ENGINEER TO REVIEW TENANT’S PLANS AND
SPECIFICATIONS WITH RESPECT TO SUCH ALTERATION, LANDLORD SHALL NOTIFY TENANT
PRIOR TO ANY SUCH ENGAGEMENT, AND TENANT SHALL REIMBURSE LANDLORD FOR ITS
REASONABLE, OUT-OF-POCKET EXPENSES INCURRED TO SUCH THIRD PARTIES WITHIN THIRTY
(30) DAYS FOLLOWING TENANT’S RECEIPT OF LANDLORD’S WRITTEN DEMAND THEREFOR. 
TENANT MUST DO ALL WORK INVOLVING ANY ALTERATION IN A GOOD AND WORKMANLIKE
MANNER AND DILIGENTLY PROSECUTE IT TO COMPLETION TO THE END THAT THE PREMISES
SHALL AT ALL TIMES BE A COMPLETE UNIT EXCEPT DURING THE PERIOD OF WORK. 
ANNUALLY, OR THIRTY (30) DAYS AFTER LANDLORD’S WRITTEN REQUEST, TENANT SHALL
DELIVER TO LANDLORD A DISKETTE ON WHICH TENANT HAS RECORDED IN THE MOST RECENT
VERSION OF AUTOCAD OR COMPATIBLE FORMAT (OR SUCH OTHER FORMAT THEN IN COMMON USE
BY COMMERCIAL ARCHITECTS AS LANDLORD MAY DESIGNATE FROM TIME TO TIME) THE “AS
BUILT” DRAWINGS FOR ALL ALTERATIONS THAT TENANT MADE SUBSEQUENT TO ITS

21

--------------------------------------------------------------------------------

 


previous submission of drawings to Landlord in accordance with the terms of this
Section 8.2.  Landlord has the right to cause Tenant to remove any Alterations
that require Landlord’s consent on the expiration of the Lease Term, or the
earlier termination of this Lease, or of Tenant’s right to possession of the
Premises; provided that Landlord notified Tenant of the removal requirement at
the time that it approved the plans and specifications for the Alteration in
question.  In no event shall Tenant have the right to remove any Alterations
made in furtherance of Tenant’s maintenance, repair and replacement obligations
under the terms of this Lease.  In no event, however, shall Tenant be required
to remove any Tenant finish items, including, but not limited to, interior walls
and partitions, millwork, wall coverings, carpeting, floor coverings or
telecommunications and data cabling.  If Landlord exercises its right to require
Tenant to remove any Alteration requiring Landlord’s consent as provided herein,
or Tenant is otherwise permitted to remove an Alteration and elects to do so,
Tenant shall remove the Alteration and repair any damage to the Premises that
the removal causes and restore the Premises to the condition existing prior to
the installation of the Alteration on or before the expiration of the Lease Term
or the earlier termination of this Lease or of Tenant’s right of possession of
the Premises, all to Landlord’s reasonable satisfaction.  All such removal work
shall be completed in a good and workmanlike manner and in accordance with all
Legal Requirements, and no such work shall result in any lien being assessed
against the Premises which Tenant does not remove or “bond around” as set forth
in Section 9.1 below.  If Tenant fails to complete that removal or fails to
repair any damage caused by the removal of any Alteration, Landlord may do so
and may charge the reasonable cost of doing so to Tenant which Tenant shall pay
to Landlord within thirty (30) days following receipt of Landlord’s invoice
therefor.  At least ten (10) days prior to the commencement of any work
permitted to be done by persons requested by Tenant on the Premises, Tenant
shall notify Landlord of the proposed work and the names and addresses of the
general contractor for the proposed work so that Landlord may approve of such
general contractor (which approval may not be unreasonably withheld,
conditioned, or delayed) and avail itself of the provisions of applicable state
statutes for protection of Landlord’s and/or its lender’s interest in the
Premises.  During any such work on the Premises, Landlord, or its
representatives, shall have the right, upon reasonable prior notice to Tenant,
to go upon and inspect the Premises at all reasonable times, and shall have the
right to post and keep posted thereon notices pursuant to applicable state
statutes and to take any further action which Landlord may deem to be proper for
the protection of Landlord’s interest in the Premises.


8.3              PAYMENT FOR ALTERATIONS.  WITHIN THIRTY (30) DAYS FOLLOWING
COMPLETION OF EACH ALTERATION, TENANT SHALL DELIVER TO LANDLORD (I) EVIDENCE OF
PAYMENT OF THE COSTS INCURRED IN THE MAKING OF THE ALTERATION, CONTRACTORS’
AFFIDAVITS AND FULL AND FINAL WAIVERS OF ALL LIENS FOR LABOR, SERVICES OR
MATERIALS, (II) ALL APPROVALS, SIGN-OFFS, PERMITS AND CERTIFICATES (INCLUDING,
WITHOUT LIMITATION, A CERTIFICATE OF OCCUPANCY) FOR SUCH ALTERATION THAT ARE
REQUIRED UNDER ANY LEGAL REQUIREMENTS, (III) A CERTIFICATION FROM THE APPLICABLE
ARCHITECT THAT SUCH ALTERATION WAS COMPLETED IN ACCORDANCE WITH THE PLANS AND
SPECIFICATIONS (INCLUDING, WITHOUT LIMITATION, ANY PLANS AND SPECIFICATIONS
APPROVED BY LANDLORD) FOR SUCH ALTERATION AND (IV) AS BUILT-PLANS AND
SPECIFICATIONS FOR SUCH ALTERATION IF TENANT RECEIVES SAME.


8.4              CONSTRUCTION INSURANCE.  IF TENANT MAKES ANY ALTERATION, TENANT
SHALL CARRY, OR CAUSE ITS GENERAL CONTRACTOR TO CARRY “SPECIAL FORM” (ALSO KNOWN
AS “ALL-RISK”) BUILDER’S  RISK PROPERTY INSURANCE IN AN AMOUNT LANDLORD
REASONABLY APPROVES COVERING THE CONSTRUCTION OF THE ALTERATION AND ALL
MATERIALS, EQUIPMENT AND SUPPLIES THAT WILL BECOME A PART OF THE ALTERATION.

22

--------------------------------------------------------------------------------

 


The insurance Tenant maintains in accordance with this Section 8.4 must (i) be
endorsed to name Landlord and any Interest Holder as additional insureds, (ii)
specifically cover the liability of Tenant arising under Section 10.1 below,
(iii) be issued by an insurance company which is reasonably acceptable to
Landlord and is authorized to do business in the State of Texas, (iv) be primary
insurance as to all claims thereunder and provide that any insurance carried by
Landlord is excess and non-contributing with any insurance requirement of
Tenant, and (v) provide that the insurer shall endeavor to provide (but in any
event Tenant shall provide) to Landlord and to any Interest Holder, with respect
to which Landlord has furnished to Tenant a Notice address, notice of
cancellation or material change in coverage at least thirty (30) days in advance
of the effective date of that action.  Tenant shall deliver to Landlord a
certificate of insurance evidencing such coverages and endorsement(s) not less
than ten (10) days prior to the commencement of any Alteration other than a
Minor Alteration, and within ten (10) days after Landlord’s request made in
connection with any Minor Alteration.  In addition, with respect to any
Alteration (whether or not requiring Landlord’s approval), Tenant’s general
contractor shall be required to deliver a certificate of insurance evidencing
commercially reasonable amounts of commercial general liability insurance
coverage (based on the type and scope of the work to be performed), and naming
Landlord as an additional insured thereunder.  Upon request of Landlord, Tenant
shall deliver to Landlord copies of the policies for the insurance required
pursuant to this Section 8.4.


8.5              LANDLORD’S PROPERTY.  SUBJECT TO THE INTEREST OF ANY LESSORS OF
EQUIPMENT TO TENANT, ALL ALTERATIONS WILL BE INSTALLED OR PLACED IN OR ABOUT THE
PREMISES AT TENANT’S COST AND THE ALTERATIONS WILL BECOME THE PROPERTY OF
LANDLORD UPON COMPLETION.  TENANT MAY, HOWEVER, REMOVE ANY ALTERATIONS NOT
CONSTITUTING BUILDING EQUIPMENT OR FIXTURES (E.G., ELEVATOR CHANGES, NEW HVAC
EQUIPMENT, ETC. THAT ARE PART OF THE OPERATING SYSTEMS OF, OR ARE INTEGRAL TO
THE OPERATION OF, THE PREMISES) PROVIDED TENANT REPAIRS ANY DAMAGE TO THE
PREMISES THAT THE REMOVAL CAUSES AND RESTORES THE PREMISES TO THE CONDITION
EXISTING PRIOR TO THE INSTALLATION OF SUCH ALTERATION (ORDINARY WEAR AND TEAR
EXCEPTED), ALL TO THE REASONABLE SATISFACTION OF LANDLORD.


8.6              COMMUNICATIONS EQUIPMENT. TENANT SHALL MAINTAIN ANY
COMMUNICATIONS EQUIPMENT IN A GOOD AND OPERABLE CONDITION, REPAIR AND
APPEARANCE, AND SHALL PROMPTLY REMOVE ANY DEBRIS AND OTHER LOOSE MATERIALS
PLACED ON THE ROOF OF ANY BUILDING BY TENANT OR ITS REPRESENTATIVES.  TENANT
SHALL OBTAIN AND MAINTAIN IN FULL FORCE AND EFFECT ALL PERMITS, LICENSES AND
APPROVALS REQUIRED UNDER APPLICABLE LEGAL REQUIREMENTS FOR THE INSTALLATION,
OPERATION, MAINTENANCE AND REPAIR OF ALL COMMUNICATIONS EQUIPMENT.


8.7              USE OF ROOFS.  TENANT SHALL HAVE THE RIGHT TO OPERATE A
REASONABLE NUMBER OF ITEMS OF COMMUNICATIONS EQUIPMENT FOR ITS OWN USE AND FOR
RESALE TO THIRD PARTIES; PROVIDED, HOWEVER, THAT ANY SUCH RESALE TO THIRD
PARTIES SHALL BE EFFECTED PURSUANT TO A WRITTEN SUBLEASE OR WRITTEN LICENSE
AGREEMENT THAT IS ENTERED INTO IN ACCORDANCE WITH THIS LEASE AND THAT, IN ANY
EVENT, HAS A TERM THAT WILL EXPIRE ON OR PRIOR TO THE LEASE TERMINATION DATE. 
ANY PROPOSED ROOF-MOUNTED ALTERATIONS REQUIRE LANDLORD’S PRIOR WRITTEN CONSENT,
SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED IN
ACCORDANCE WITH SECTION 8.1 HEREOF PRIOR TO INSTALLATION OF SAME.  ALL
ROOF-MOUNTED ALTERATIONS SHALL BE INSTALLED AND MAINTAINED AT TENANT’S EXPENSE,
AND SHALL BE PERFORMED BY CONTRACTORS ACCEPTABLE TO THE ISSUER OF THE ROOF
WARRANTY AND IN ACCORDANCE WITH THE PROCEDURES REQUIRED BY SUCH ISSUER SO AS NOT
TO VOID SUCH WARRANTY.  TENANT SHALL ALSO INSTALL AT TENANT’S EXPENSE
WATERPROOFING MATERIALS AROUND  ANY PENETRATIONS OF THE ROOF OF THE

23

--------------------------------------------------------------------------------

 


Building which are made during the installation, maintenance, repair,
replacement or removal of any Alterations (including, without limitation, any
Communications Equipment or any signs proposed by Tenant to be installed
pursuant to Section 21.1 below), and shall provide waterproofing certification
so that Landlord is assured that such penetrations do not void, limit or reduce
any roof warranty in effect from time to time.  Tenant shall have the right to
access the roof at any time to perform any such installations and maintenance. 
Tenant shall not be separately charged for access to the roof or for the space
on the roof occupied by roof-mounted Alterations.  Landlord or its designated
representative shall be permitted to observe, inspect and/or supervise the
installation of any roof-mounted Alterations by or on behalf of Tenant.  In no
event will Tenant or any Tenant-Related Party install any Alteration or place
any other equipment or materials on the roof of any Building if the weight
thereof (together with the weight of any such items previously installed or
placed thereon) would exceed the weight-load capacity of such roof.  Tenant
shall repair any damage to the roof or any other portion of the Premises in
connection with the installation, operation, maintenance or removal of any
Communications Equipment.  During the Lease Term, so long as Tenant together
with its Affiliates lease and occupy 100% of the Rentable Area of the Building,
neither Landlord nor any third-party shall have the right to install
Communications Equipment or any other roof-mounted Alterations on the roof of
the Building in accordance with this Section 8.7.  Tenant hereby agrees to
protect, indemnify and hold Landlord harmless from and against any and all
liabilities, claims and expenses (including reasonable attorneys’ fees) Landlord
incurs for repairs or replacements to the roof or any other portion of the
Premises, if any, to the extent necessitated as a result of the installation,
operation, maintenance or removal of any Communications Equipment or Tenant’s
failure to comply with its obligations under this Section 8.7 and/or to the
extent that the roof warranty in effect from time to time with respect to the
Building is voided, limited or reduced as a result of Tenant’s use of the roof. 
At Landlord’s option, Tenant and Landlord shall execute a separate roof license
agreement setting forth the above provisions and Tenant’s additional rights and
obligations, if any, relating to Tenant’s use of the roof of the Building. 
Without limiting the foregoing provisions of Section 8.6 hereof or this Section
8.7, the installation, maintenance and removal of all Communications Equipment
shall be completed in a good and workmanlike manner and in accordance with all
Legal Requirements, and no such installation, maintenance and removal shall
result in any lien being assessed against the Premises which Tenant does not
remove or “bond around” as set forth in Section 9.1 below.


ARTICLE IX.
COVENANT AGAINST LIENS


9.1              COVENANT AGAINST LIENS.  TENANT HAS NO AUTHORITY OR POWER TO
CAUSE OR PERMIT (AND SHALL NOT CAUSE OR PERMIT) ANY LIEN OR ENCUMBRANCE OF ANY
KIND WHATSOEVER, WHETHER CREATED BY ACT OF TENANT, OPERATION OF LAW OR
OTHERWISE, TO ATTACH TO OR BE PLACED UPON LANDLORD’S INTEREST IN THE PREMISES,
AND ANY AND ALL LIENS AND ENCUMBRANCES THAT TENANT CREATES MAY ATTACH TO
TENANT’S INTEREST ONLY.  LANDLORD HAS THE RIGHT AT ALL TIMES TO POST AND KEEP
POSTED ON THE PREMISES ANY NOTICE THAT IT CONSIDERS NECESSARY FOR PROTECTION
FROM LIENS TENANT CREATES.  IN THE EVENT MECHANICS OR MATERIALMEN OR OTHERS
PLACE LIENS AGAINST THE PREMISES IN CONNECTION WITH WORK OR SERVICES THEY CLAIM
TO HAVE PERFORMED AT THE REQUEST OF TENANT OR ANY TENANT-RELATED PARTIES OR IN
CONNECTION WITH MATERIALS THEY CLAIM TO HAVE FURNISHED TO TENANT, ANY
TENANT-RELATED PARTIES OR THE PREMISES AT THE REQUEST OF TENANT OR ANY
TENANT-RELATED PARTIES, AND TENANT FAILS TO CAUSE THE LIEN TO BE RELEASED AND
REMOVED OF RECORD (BY PAYMENT OR BONDING

24

--------------------------------------------------------------------------------

 


around) within thirty (30) days following the date on which Landlord delivers
Notice of the lien to Tenant, Landlord may immediately take all action necessary
to release and remove the lien without any duty to investigate the validity of
the lien claim, and, within thirty (30) days after Landlord’s demand, Tenant
shall pay to Landlord all actual out-of-pocket costs and expenses, including
reasonable attorneys’ fees and costs, Landlord incurs in connection with the
release and removal of the lien.  If applicable law permits a property owner to
furnish a bond and thereby compel lien claimants to assert claims against the
surety providing the bond in lieu of enforcing lien rights against the property
owner’s property, Landlord will consider Tenant as having released and removed a
lien against the Premises if Tenant furnishes the bond in accordance with the
requirements of the applicable law.  The provisions of this Article IX do not,
and shall not be interpreted to, in any manner qualify or diminish the indemnity
provided in Section 10.1.

Without limiting the provisions of Section 9.1 hereof, Tenant shall not be
permitted to (i) take any action on behalf of or in the name of Landlord or (ii)
enter into any contract, commitment or obligation binding upon Landlord. 
Without limiting the preceding sentence, nothing contained in this Lease shall
be deemed or construed to constitute the consent or request of Landlord, express
or implied, by implication or otherwise, to any contractor, subcontractor,
laborer or materialman for the performance of any labor or the furnishing of any
materials for any specific improvement of, alteration to, or repair of, the
Premises, or any part thereof.  Notice is hereby given that Landlord shall not
be liable for any work performed or to be performed at or on or in respect of
the Premises, or any part thereof, by Tenant or any Tenant-Related Party or for
any materials furnished or to be furnished to the Premises for work to be
performed by Tenant, or any part thereof, for any of the foregoing.


ARTICLE X.
INSURANCE


10.1          INDEMNIFICATION AND WAIVER.


10.1.1    EXCEPT AS PROVIDED IN SECTION 10.4 BELOW, AND EXCLUDING THOSE MATTERS
FOR WHICH LANDLORD IS REQUIRED TO INDEMNIFY TENANT PURSUANT TO SECTION 10.1.2
BELOW, TENANT SHALL INDEMNIFY, DEFEND, PROTECT, AND HOLD EACH OF THE LANDLORD
INDEMNIFIED PARTIES HARMLESS FROM ANY AND ALL LOSS, COST, DAMAGE, EXPENSE AND
LIABILITY (INCLUDING, WITHOUT LIMITATION, COURT COSTS AND REASONABLE ATTORNEYS’
FEES) THAT ANY ONE OR MORE OF THEM INCURS IN CONNECTION WITH OR BY VIRTUE OF (I)
ANY DEFAULT BY TENANT IN THE OBSERVANCE OR PERFORMANCE OF ANY OF THE TERMS,
COVENANTS OR CONDITIONS OF THIS LEASE ON TENANT’S PART TO BE OBSERVED OR
PERFORMED, (II) THE USE OR OCCUPANCY OR OPERATION OF THE PREMISES BY TENANT OR
ANY TENANT-RELATED PARTIES, (III) THE NEGLIGENCE OR WILLFUL ACT OR ACTS OF
TENANT OR ANY TENANT-RELATED PARTIES IN, ON OR ABOUT THE PREMISES, WHETHER
OCCURRING PRIOR TO, DURING, OR AFTER THE EXPIRATION OF THE LEASE TERM,
INCLUDING, WITHOUT LIMITATION, ANY ACT OR OMISSION OCCURRING IN THE MAKING OF
ANY ALTERATION, (IV) ANY ACCIDENT, INJURY (INCLUDING DEATH AT ANY TIME RESULTING
THEREFROM) OR DAMAGE TO ANY PERSON OR PROPERTY OCCURRING IN, ON, OR ABOUT THE
PREMISES OR ANY PART THEREOF, EXCEPT TO THE EXTENT THE RESULT OF THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD OR ANY LANDLORD-RELATED PARTY, (V)
THE NON-COMPLIANCE WITH OR CONTEST OF ANY TAX EXPENSE OR LEGAL REQUIREMENT.  IF
ANY OF THE LANDLORD INDEMNIFIED PARTIES IS NAMED OR JOINED AS A DEFENDANT IN ANY
SUIT BROUGHT IN CONNECTION WITH A CLAIM WITH RESPECT TO WHICH TENANT HAS
INDEMNIFIED LANDLORD IN ACCORDANCE WITH THE FOREGOING

25

--------------------------------------------------------------------------------

 


terms of this Section 10.1.1, Tenant shall pay to such Landlord Indemnified
Party its reasonable costs and expenses reasonably incurred in that suit,
including without limitation, court costs and fees for the professional services
of appraisers, accountants, attorneys and expert witnesses.  IT IS THE EXPRESS
INTENTION OF LANDLORD AND TENANT AND EACH HEREBY AGREES THAT THE INDEMNITY
BENEFITTING THE LANDLORD INDEMNIFIED PARTIES SET FORTH IN THIS SECTION 10.1.1
WILL APPLY TO AND FULLY PROTECT EACH OF THE LANDLORD INDEMNIFIED PARTIES EVEN
THOUGH ANY CLAIMS, DEMANDS, LIABILITIES, LOSSES, DAMAGES, CAUSES OF ACTION,
JUDGMENTS, PENALTIES, COSTS AND EXPENSES (INCLUDING WITHOUT LIMITATION
REASONABLE ATTORNEYS' FEES) THEN THE SUBJECT OF INDEMNIFICATION MAY HAVE BEEN
CAUSED BY, ARISE OUT OF, OR ARE OTHERWISE ATTRIBUTABLE TO, DIRECTLY OR
INDIRECTLY, THE NEGLIGENCE (EXCLUDING GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) IN
WHOLE OR IN PART OF SUCH LANDLORD INDEMNIFIED PARTY AND/OR ANY OTHER PARTY.


10.1.2    EXCEPT AS PROVIDED IN SECTION 10.4 BELOW, SUBJECT TO SECTION 1.2 ABOVE
AND EXCLUDING THOSE MATTERS FOR WHICH TENANT IS REQUIRED TO INDEMNIFY LANDLORD
PURSUANT TO SECTION 10.1.1 ABOVE, LANDLORD SHALL INDEMNIFY, DEFEND, PROTECT, AND
HOLD EACH OF THE TENANT INDEMNIFIED PARTIES HARMLESS FROM ANY AND ALL LOSS,
COST, DAMAGE, EXPENSE AND LIABILITY (INCLUDING, WITHOUT LIMITATION, COURT COSTS
AND REASONABLE ATTORNEYS’ FEES) THAT ANY ONE OR MORE OF THEM INCURS TO ANY THIRD
PARTY IN CONNECTION WITH OR BY REASON OF (I) ANY DEFAULT BY LANDLORD IN THE
OBSERVANCE OR PERFORMANCE OF ANY OF THE TERMS, COVENANTS OR CONDITIONS OF THIS
LEASE ON LANDLORD’S PART TO BE OBSERVED OR PERFORMED, OR (II) THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD OR ANY OF ITS EMPLOYEES, AGENTS OR
CONTRACTORS IN, ON OR ABOUT THE PREMISES.  IF ANY OF THE TENANT INDEMNIFIED
PARTIES IS NAMED OR JOINED AS A DEFENDANT IN ANY SUIT BROUGHT IN CONNECTION WITH
A CLAIM WITH RESPECT TO WHICH LANDLORD HAS INDEMNIFIED TENANT IN ACCORDANCE WITH
THE TERMS OF THIS SECTION 10.1.2, LANDLORD SHALL PAY TO SUCH TENANT INDEMNIFIED
PARTY ITS REASONABLE COSTS AND EXPENSES REASONABLY INCURRED IN THAT SUIT,
INCLUDING WITHOUT LIMITATION, COURT COSTS AND FEES FOR THE PROFESSIONAL SERVICES
OF APPRAISERS, ACCOUNTANTS, ATTORNEYS AND EXPERT WITNESSES.  THE PROVISIONS OF
THIS SECTION 10.1.2 ARE SUBJECT TO THE PROVISIONS OF 29.12 HEREOF.


10.1.3    THE PROVISIONS OF THIS SECTION 10.1 WILL SURVIVE THE LEASE TERMINATION
DATE WITH RESPECT TO ANY CLAIMS OR LIABILITY ARISING OR ACCRUING PRIOR TO THE
LEASE TERMINATION DATE.


10.1.4    ANY OTHER PROVISION OF THIS LEASE PROVIDING FOR INDEMNIFICATION BY
EITHER PARTY WILL SURVIVE THE LEASE TERMINATION DATE WITH RESPECT TO ANY CLAIMS
OR LIABILITY ARISING OR ACCRUING PRIOR TO THE LEASE TERMINATION DATE.


10.2          INSURANCE REQUIREMENTS.  DURING THE LEASE TERM, TENANT SHALL, AT
ITS EXPENSE, COMPLY WITH ALL INSURANCE COMPANY REQUIREMENTS UNDER SECTION 10.3
PERTAINING TO THE USE OF THE PREMISES, EXCEPT TO THE EXTENT THAT COMPLIANCE
INVOLVES ANY ACTION THAT LANDLORD HAS AN OBLIGATION TO TAKE UNDER OTHER TERMS OF
THIS LEASE.


10.3          TENANT’S INSURANCE.  SUBJECT TO THE TERMS OF SECTION 10.5, TENANT
SHALL MAINTAIN THE FOLLOWING COVERAGES IN THE FOLLOWING AMOUNTS:

26

--------------------------------------------------------------------------------

 



10.3.1    ISO STANDARD COMMERCIAL GENERAL LIABILITY INSURANCE (OR OTHER FORM
PROVIDING EQUIVALENT OR GREATER COVERAGE) COVERING TENANT AND LANDLORD AGAINST
CLAIMS OF BODILY INJURY (INCLUDING PERSONAL AND ADVERTISING INJURY) AND PROPERTY
DAMAGE ARISING OUT OF TENANT’S OPERATIONS, ASSUMED LIABILITIES OR USE OF THE
PREMISES, INCLUDING CONTRACTUAL LIABILITY INSURING LIABILITY ASSUMED IN THIS
LEASE AND A BROAD FORM COMMERCIAL GENERAL LIABILITY PROPERTY DAMAGE ENDORSEMENT
COVERING THE INSURING PROVISIONS OF THIS LEASE AND THE PERFORMANCE BY TENANT OF
THE INDEMNITY AGREEMENTS SET FORTH IN SECTION 10.1.1 ABOVE, FOR LIMITS OF
LIABILITY NOT LESS THAN:

Bodily Injury and

 

Property Damage Liability

$1,000,000 each occurrence

 

$1,000,000 annual aggregate

 

$10,000,000 umbrella coverage

 

The foregoing minimum limits of the insurance will in no event limit the
liability of Tenant under this Lease.  The insurance required of Tenant under
this Section 10.3.1 must (i) be endorsed to name Landlord and any Interest
Holders designated by Landlord as additional insureds; (ii) specifically cover
the liability assumed by Tenant under Section 10.1 above, including, but not
limited to, Tenant’s obligations under Section 10.1 above; (iii) be issued by an
insurance company which is reasonably acceptable to Landlord and authorized to
do business in the State of Texas; (iv) be primary insurance as to all risks,
actions, omissions or occurrences covered thereunder and provide that any
insurance carried by Landlord is excess and is non-contributing with any
insurance requirement of Tenant; (v) provide that the insurer shall endeavor to
provide (but in any event Tenant shall provide) to Landlord and to any Interest
Holder, with respect to which Landlord has furnished to Tenant a Notice address,
notice of cancellation or material change in coverage at least thirty (30) days
in advance of the effective date of that action; (vi) contain a cross-liability
endorsement or severability of interest clause acceptable to Landlord; (vii) be
written on an occurrence basis; and (viii) contain a commercially reasonable
deductible.


10.3.2    SPECIAL FORM (ALSO KNOWN AS “ALL-RISK”) PROPERTY INSURANCE COVERING
THE PREMISES FOR THE FULL REPLACEMENT COST (INCLUSIVE OF SOFT COSTS) OF THE
PREMISES AND ALL ALTERATIONS WITH NO EXCLUSIONS FOR ANY RISK THAT LANDLORD DOES
NOT EXPRESSLY APPROVE IN WRITING.  WITHOUT LIMITING THE IMMEDIATELY PRECEDING
SENTENCE, SUCH INSURANCE MUST BE WRITTEN FOR THE FULL REPLACEMENT COST OF NEW
PROPERTY, EQUIPMENT OR OTHER ITEMS AND MUST NOT INCLUDE EXCLUSIONS FOR LOSSES
OCCURRING BY REASON OF VANDALISM AND MALICIOUS MISCHIEF, SPRINKLER LEAKAGE OR
EARTHQUAKE DAMAGE.  LANDLORD MAY NOT UNREASONABLY WITHHOLD, CONDITION OR DELAY
ITS APPROVAL OF ANY EXCLUSION TENANT PROPOSES FOR INCORPORATION INTO THE POLICY
OF PROPERTY INSURANCE; PROVIDED, HOWEVER, LANDLORD’S WITHHOLDING OF CONSENT TO
ANY EXCLUSION THAT VIOLATES THE TERMS OR PROVISIONS OF ANY DEED OF TRUST OR
MORTGAGE ENCUMBERING THE PREMISES SHALL BE DEEMED REASONABLE.  THE INSURANCE
REQUIRED OF TENANT UNDER THIS SECTION 10.3.2 MUST (I) BE ENDORSED TO NAME
LANDLORD AND ANY INTEREST HOLDER DESIGNATED BY LANDLORD AS LOSS PAYEES AS THEIR
INTERESTS APPEAR; (II) INCLUDE A SOFT COSTS ENDORSEMENT; (III) INCLUDE LAW AND
ORDINANCE COVERAGE, (IV) INCLUDE AN AGREED AMOUNT ENDORSEMENT WITH RESPECT TO
THE POLICY LIMITS ON REPLACEMENT COST COVERAGE PROVIDED THEREUNDER; (V) INCLUDE
A RENTAL LOSS ENDORSEMENT PROVIDING COVERAGE AGAINST INTERRUPTION IN THE PAYMENT
OF BASE RENT FOR A PERIOD OF AT LEAST ONE (1) YEAR; (VI) BE ISSUED BY AN
INSURANCE COMPANY WHICH IS REASONABLY ACCEPTABLE TO LANDLORD AND AUTHORIZED TO
DO BUSINESS IN THE STATE OF TEXAS; (VII) BE PRIMARY INSURANCE AS TO ALL RISKS,
ACTIONS, OMISSIONS OR OCCURRENCES

27

--------------------------------------------------------------------------------

 
covered thereunder and provide that any insurance carried by Landlord is excess
and is non-contributing with any insurance requirement of Tenant; (viii) provide
(by the text of the main portion of the policy or by endorsement to the policy)
that the insurer shall provide to Landlord and to any Interest Holder, with
respect to which Landlord has furnished to Tenant a Notice address, notice of
cancellation or material change in coverage at least thirty (30) days in advance
of the effective date of that action; (ix) provide that, if Tenant terminates
this Lease in accordance with the terms of Section 11.1, the insurer shall pay
covered losses to the designated loss payees notwithstanding Landlord’s election
not to restore the damaged portion of the Premises or Landlord’s election to
replace the damaged portion of the Premises with materially different
improvements; (x) be written on an occurrence basis; (xi) contain coverage for
terrorism; and (xii) contain a commercially reasonable deductible.

 


10.3.3    SPECIAL FORM (FORMERLY KNOWN AS “ALL-RISK”) PERSONAL PROPERTY
INSURANCE COVERING ALL OFFICE FURNITURE, TRADE FIXTURES, OFFICE EQUIPMENT, AND
ALL OTHER ITEMS OF TENANT’S PROPERTY IN THE PREMISES INSTALLED BY, FOR, OR AT
THE EXPENSE OF TENANT OR ANY TENANT-RELATED PARTIES.  THAT INSURANCE MUST BE
WRITTEN FOR THE FULL REPLACEMENT COST OF NEW PROPERTY, EQUIPMENT OR OTHER ITEMS
AND MUST NOT INCLUDE EXCLUSIONS FOR LOSSES OCCURRING BY REASON OF VANDALISM AND
MALICIOUS MISCHIEF, SPRINKLER LEAKAGE OR EARTHQUAKE DAMAGE.  THE INSURANCE
REQUIRED OF TENANT UNDER THIS SECTION 10.3.3 MUST (I) BE ISSUED BY AN INSURANCE
COMPANY WHICH IS REASONABLY ACCEPTABLE TO LANDLORD AND AUTHORIZED TO DO BUSINESS
IN THE STATE OF TEXAS; (II) BE PRIMARY INSURANCE AS TO ALL CLAIMS THEREUNDER AND
PROVIDE THAT ANY INSURANCE CARRIED BY LANDLORD IS EXCESS AND IS NON-CONTRIBUTING
WITH ANY INSURANCE REQUIREMENT OF TENANT; (III) PROVIDE THAT THE INSURER SHALL
ENDEAVOR TO PROVIDE (BUT IN ANY EVENT TENANT SHALL PROVIDE) TO LANDLORD AND TO
ANY INTEREST HOLDER, WITH RESPECT TO WHICH LANDLORD HAS FURNISHED TO TENANT A
NOTICE ADDRESS, NOTICE OF CANCELLATION OR MATERIAL CHANGE IN COVERAGE AT LEAST
THIRTY (30) DAYS IN ADVANCE OF THE EFFECTIVE DATE OF THAT ACTION; (IV) BE
WRITTEN ON AN OCCURRENCE BASIS; AND (V) CONTAIN A COMMERCIALLY REASONABLE
DEDUCTIBLE.


10.3.4    TENANT SHALL AT ALL TIMES MAINTAIN WORKERS’ COMPENSATION INSURANCE AND
DISABILITY BENEFITS INSURANCE AS REQUIRED BY LEGAL REQUIREMENTS COVERING ALL
PERSONS EMPLOYED BY TENANT IN CONNECTION WITH THE OPERATIONS CONDUCTED IN THE
PREMISES.


10.3.5    TENANT SHALL REQUIRE ITS CONTRACTORS AND SUBCONTRACTORS TO MAINTAIN
COMMERCIALLY REASONABLE AMOUNTS OF COMMERCIAL GENERAL LIABILITY INSURANCE BASED
ON THE SCOPE OF ANY WORK TO BE PERFORMED.


10.3.6    TENANT SHALL DELIVER TO LANDLORD CERTIFICATES OF INSURANCE EVIDENCING
THE INSURANCE AND ENDORSEMENTS TENANT HAS AN OBLIGATION TO MAINTAIN UNDER THE
TERMS OF THIS SECTION 10.3 CONTEMPORANEOUSLY WITH THE COMMENCEMENT DATE. 
THEREAFTER, TENANT SHALL DELIVER A BINDER OR CERTIFICATE EVIDENCING EACH RENEWAL
POLICY NOT LATER THAN THREE (3) DAYS PRIOR TO THE EXPIRATION OR CANCELLATION OF
THE PREVIOUS POLICY PERIOD.  IF TENANT FAILS TO DELIVER ANY SUCH RENEWAL BINDER
OR CERTIFICATE TO LANDLORD AS REQUIRED ABOVE, AND SUCH FAILURE CONTINUES UNTIL
THE EXPIRATION OR EARLIER CANCELLATION DATE OF SUCH POLICY (WHETHER OR NOT
LANDLORD HAS GIVEN NOTICE OF SUCH FAILURE TO TENANT), LANDLORD OR ANY INTEREST
HOLDER MAY PROCURE THE RENEWAL POLICY FOR THE ACCOUNT OF TENANT AT THE OPTION OF
LANDLORD OR SUCH INTEREST HOLDER AND TENANT SHALL PAY THE COST OF THOSE POLICIES
TO LANDLORD OR SUCH INTEREST HOLDER, AS APPLICABLE, WITHIN THIRTY (30) DAYS
AFTER THE DATE OF LANDLORD’S DELIVERY OF ITS BILLS FOR THOSE COSTS TO TENANT. 
IF ONLY A BINDER WAS PREVIOUSLY GIVEN

28

--------------------------------------------------------------------------------

 
to Landlord, Tenant shall deliver to Landlord a copy of each renewal certificate
of insurance within thirty (30) days after delivery of any renewal binder or
certificate.  Upon request of Landlord, Tenant shall provide Landlord with a
copy of any insurance policy providing the insurance required under this Section
10.3.

 


10.3.7    DURING THE LEASE TERM, LANDLORD WILL NOT INSURE ANY PROPERTY THAT
TENANT HAS AN OBLIGATION TO INSURE UNDER THE TERMS OF THIS SECTION 10.3. 
LANDLORD MAY ELECT (BUT SHALL NOT BE REQUIRED) TO CARRY, AS PART OF ADDITIONAL
RENT, SUCH AMOUNTS OF COMMERCIAL GENERAL LIABILITY INSURANCE (AND UMBRELLA
COVERAGE) AS LANDLORD, IN ITS REASONABLE DISCRETION, DETERMINES NECESSARY OR
DESIRABLE WITH RESPECT TO THE PREMISES, OR THAT MAY OTHERWISE BE REQUIRED BY ANY
INTEREST HOLDER.


10.4          SUBROGATION.  LANDLORD AND TENANT WAIVE AND RELEASE ANY AND ALL
RIGHTS OF RECOVERY, CLAIMS, ACTIONS AND CAUSES OF ACTION THAT EITHER MAY NOW OR
LATER HAVE AGAINST (A) THE OTHER, (B) THE OTHER’S PARENT, SUBSIDIARY AND
AFFILIATES, (C) THE RESPECTIVE CONSTITUENT PARTNERS, DIRECTORS, OFFICERS,
AGENTS, SERVANTS AND EMPLOYEES OF THE OTHER AND THE OTHER’S PARENT, SUBSIDIARY
AND AFFILIATES, AND (D) THE RESPECTIVE CONSTITUENT PARTNERS, DIRECTORS,
OFFICERS, AGENTS, SERVANTS AND EMPLOYEES OF THE OTHER’S CONSTITUENT PARTNERS AND
THE CONSTITUENT PARTNERS OF THE OTHER’S PARENT, SUBSIDIARY AND AFFILIATES, BY
VIRTUE OF (I) ANY LOSS OR DAMAGE THAT MAY OCCUR TO THE PREMISES, THE ALTERATIONS
OR PERSONAL PROPERTY ON OR WITHIN THE PREMISES BY REASON OF FIRE, THE ELEMENTS
OR OTHER RISKS THAT ARE INSURED AGAINST UNDER THE POLICIES OF “SPECIAL FORM”
(ALSO KNOWN AS “ALL-RISK”) PROPERTY INSURANCE REQUIRED BY VIRTUE OF SECTION 10.3
ABOVE OR (II) ANY DIMINUTION IN THE RENT DERIVED FROM THE OPERATION OF THE
PREMISES OR IN THE REVENUE DERIVED FROM THE CONDUCT OF BUSINESS AT THE PREMISES
THAT MAY OCCUR BY REASON OF FIRE, THE ELEMENTS OR OTHER RISKS RESPECTIVELY
COVERED UNDER THE POLICIES OF “SPECIAL FORM” (ALSO KNOWN AS “ALL-RISK”) PROPERTY
INSURANCE REQUIRED BY VIRTUE OF SECTION 10.3 ABOVE (PROVIDED THAT RENT SHALL
ONLY BE ABATED FOLLOWING DAMAGE TO THE PREMISES RESULTING FROM ANY SUCH CAUSE TO
THE EXTENT SET FORTH IN ARTICLE XI), REGARDLESS OF CAUSE OR ORIGIN, INCLUDING,
WITHOUT LIMITATION, THE NEGLIGENCE OF LANDLORD OR TENANT OR ANY OF THEIR
RESPECTIVE REPRESENTATIVES, AGENTS, EMPLOYEES, CONTRACTORS AND INVITEES. 
NOTWITHSTANDING THE FOREGOING, IF TENANT FAILS TO MAINTAIN ANY OF THE INSURANCE
COVERAGES REQUIRED TO BE MAINTAINED BY TENANT OR THE TENANT-RELATED PARTIES
UNDER THIS LEASE, TENANT SHALL BE LIABLE TO LANDLORD FOR ALL LOSS INCURRED BY
LANDLORD BY REASON OF ANY RISK THAT WOULD HAVE BEEN INSURED THEREUNDER.


10.5          DEDUCTIBLE AND SELF-INSURANCE RETENTION.  SO LONG AS TENANT
MAINTAINS A CREDIT RATING BY THE NAIC EQUAL TO OR BETTER THAN NAIC 2 (OR THE
EQUIVALENT, IF SUCH RATINGS SYSTEM IS HEREAFTER MODIFIED) AND A NET WORTH OF NOT
LESS THAN $200,000,000, THEN LANDLORD SHALL, IN ITS COMMERCIALLY REASONABLE
DISCRETION, PERMIT TENANT TO HAVE DEDUCTIBLE AND SELF-INSURANCE RETENTIONS THAT
TENANT ESTABLISHES FROM TIME TO TIME, BUT IN ANY EVENT NOT MORE THAN (I)
$1,000,000 IN THE AGGREGATE AMONG ALL INSURANCE POLICIES (OTHER THAN NAMED
WINDSTORM) REQUIRED TO BE MAINTAINED BY TENANT UNDER THE LEASE AND (II) NOT MORE
THAN 5% OF THE REPLACEMENT COST OF THE BUILDING WITH RESPECT TO NAMED WINDSTORM.

29

--------------------------------------------------------------------------------

 



ARTICLE XI.
DAMAGE AND DESTRUCTION


11.1          CASUALTY.


11.1.1    DURING THE LEASE TERM, TENANT WILL NOTIFY LANDLORD IMMEDIATELY UPON
THE OCCURRENCE OF ANY FIRE OR OTHER CASUALTY DAMAGE TO THE PREMISES. AS SOON AS
REASONABLY PRACTICABLE THEREAFTER, BUT IN ANY EVENT WITHIN SIXTY (60) DAYS OF
THE DATE OF SUCH OCCURRENCE TENANT WILL GIVE A NOTICE (THE “CASUALTY NOTICE”) TO
LANDLORD OF (I) TENANT’S REASONABLE GOOD FAITH ESTIMATE, BASED ON CONSULTATIONS
WITH AND SUPPORTED BY REPORTS AND RECOMMENDATIONS OF QUALIFIED ARCHITECTS AND
CONTRACTORS, OF THE TIME THAT IT WILL TAKE TO COMPLETE THE RECONSTRUCTION,
RESTORATION AND REPAIR OF THE DAMAGED PORTION OF THE PREMISES, WITH REASONABLE
DILIGENCE, TO SUBSTANTIALLY THE CONDITION THAT EXISTED PRIOR TO THE OCCURRENCE
OF THE FIRE OR OTHER CASUALTY, (THE “ESTIMATED REPAIR PERIOD”), AND (II)
TENANT’S REASONABLE GOOD FAITH ESTIMATE, BASED ON CONSULTATIONS WITH AND
SUPPORTED BY REPORTS AND RECOMMENDATIONS OF QUALIFIED INDEPENDENT ARCHITECTS,
CONTRACTORS AND INDEPENDENT INSURANCE ADJUSTERS REASONABLY APPROVED BY LANDLORD,
OF THE TOTAL COST OF THE RECONSTRUCTION, RESTORATION AND REPAIR (THE “ESTIMATED
REPAIR COST”) OF THE DAMAGED PORTION OF THE PREMISES.  THE CASUALTY NOTICE SHALL
SPECIFY TENANT’S ASSUMPTIONS REGARDING THE AFFIRMATIVE ACTIONS THAT LANDLORD
MUST TAKE IN CONNECTION WITH THE RESTORATION AND THE TIME PERIODS WITHIN WHICH
LANDLORD MUST TAKE THOSE ACTIONS IN ORDER FOR TENANT TO COMPLETE THE RESTORATION
WITHIN THE ESTIMATED REPAIR PERIOD.  IN THE EVENT THAT FIFTY PERCENT (50%) OR
MORE OF THE PREMISES (I.E., 76,500 SQUARE FEET OR MORE) IS DAMAGED BY FIRE OR
OTHER CASUALTY, AND THE ESTIMATED REPAIR PERIOD IS IN EXCESS OF TWELVE (12)
MONTHS, TENANT MAY ELECT TO TERMINATE THIS LEASE BY THE DELIVERY OF NOTICE TO
LANDLORD WITHIN FORTY-FIVE (45) DAYS AFTER TENANT’S ISSUANCE OF TENANT’S
CASUALTY NOTICE.  IF TENANT SO TERMINATES THIS LEASE, THEN (I) ALL PROCEEDS OF
INSURANCE PAID OR PAYABLE WITH RESPECT TO THE FIRE OR OTHER CASUALTY (OTHER THAN
WITH RESPECT TO TENANT’S PERSONAL PROPERTY) SHALL BE PAID TO LANDLORD AND (II)
TENANT SHALL PAY TO LANDLORD ALL PROCEEDS OF INSURANCE PREVIOUSLY PAID TO TENANT
IN RESPECT OF SUCH FIRE OR OTHER CASUALTY AND THE AMOUNT OF ANY DEDUCTIBLE IN
RESPECT OF SUCH INSURANCE, IF TENANT SELF-INSURES PURSUANT TO SECTION 11.5, AN
AMOUNT EQUAL TO THE ESTIMATED REPAIR COST.


11.1.2    IF TENANT DOES NOT ELECT TO TERMINATE THIS LEASE AS PROVIDED IN
SECTION 11.1.1, TENANT SHALL ASSUME RESPONSIBILITY FOR THE COMPLETION OF SUCH
REPAIRS, AND LANDLORD SHALL, AT THE COST AND EXPENSE OF TENANT, COOPERATE WITH
TENANT IN ALL REASONABLE RESPECTS IN CONNECTION WITH TENANT’S COMPLETION OF THE
NECESSARY WORK, AND WILL MAKE THE PROCEEDS RECEIVED BY LANDLORD UNDER THE TERMS
OF THE POLICY OF INSURANCE THAT TENANT MUST MAINTAIN IN ACCORDANCE WITH THE
TERMS OF SECTION 10.3.2 AVAILABLE TO TENANT FOR SUCH PURPOSE UPON SATISFACTION
OF REQUIREMENTS OF THE KIND TYPICALLY FOUND IN A CONSTRUCTION LOAN AGREEMENT
ENTERED INTO IN RESPECT OF THE CONSTRUCTION OF COMPARABLE BUILDINGS AND AS MAY
OTHERWISE BE REASONABLY REQUIRED BY ANY INTEREST HOLDER, INCLUDING, WITHOUT
LIMITATION, THE FOLLOWING:  (A) ALL INSURANCE PROCEEDS SHALL BE HELD IN AN
ESCROW OR RESERVE ACCOUNT BY EITHER LANDLORD OR ANY INTEREST HOLDER AND (B)
TENANT SHALL BE RESPONSIBLE TO FUND (BY DEPOSITING WITH LANDLORD OR SUCH
INTEREST HOLDER OR BY PAYMENT DIRECTLY TO CONTRACTORS OR MATERIAL SUPPLIERS),
PRIOR TO THE DISBURSEMENT OF ANY INSURANCE PROCEEDS TO TENANT OR ITS
CONTRACTORS, (I) THE AMOUNT OF THE DEDUCTIBLE UNDER THE POLICY TENANT IS
REQUIRED TO MAINTAIN UNDER SECTION 10.3.2, PLUS (II) THE AMOUNT, IF ANY, BY
WHICH THE ACTUAL REPAIR COST FOR THE PREMISES EXCEEDS THE SUM OF THE INSURANCE
PROCEEDS RECEIVED BY LANDLORD UNDER THE TERMS OF THE POLICY OF INSURANCE THAT
TENANT MUST MAINTAIN IN ACCORDANCE WITH THE TERMS OF SECTION 10.3.2.

30

--------------------------------------------------------------------------------

 
Any excess insurance proceeds remaining after the reconstruction, restoration
and repair of the damaged portion of the Premises will be the property of and
will be paid to Tenant; provided that there does not then exist any Lease Event
of Default, and if there does exist any Lease Event of Default, Landlord may
retain such excess insurance proceeds and apply same toward the obligations of
Tenant under this Lease in such order and manner as Landlord shall determine. 
Notwithstanding the foregoing provisions of this Section 11.1.2, if the proceeds
of insurance do not exceed $500,000.00 and there does not exist any Lease Event
of Default, such insurance proceeds will be paid directly to Tenant for use
solely in reconstruction of the Premises as provided in this Section 11.1.2. 
Tenant will undertake the reconstruction, restoration, and repair of the damaged
portion of the Premises to substantially the condition that existed prior to the
occurrence of the fire or other casualty and shall pursue the restoration with
diligence and continuity.

 


11.1.3    IF A TERMINATION OF THIS LEASE OCCURS AS PROVIDED IN SECTION 11.1.1,
LANDLORD WILL BE ENTITLED TO RECEIVE ALL PROCEEDS PAYABLE IN RESPECT OF THE
PREMISES UNDER THE POLICY OF INSURANCE THAT TENANT IS REQUIRED TO MAINTAIN IN
ACCORDANCE WITH THE TERMS OF SECTION 10.3.2 ABOVE (OTHER THAN WITH RESPECT TO
TENANT’S PERSONAL PROPERTY), TO THE EXTENT NOT PREVIOUSLY DISBURSED TO LANDLORD
IN CONNECTION WITH THE RESTORATION OF THE PREMISES.  IN ADDITION, TO THE EXTENT
NOT PREVIOUSLY PAID ACCORDING TO THE TERMS OF SECTION 11.1.2, TENANT SHALL PAY
TO LANDLORD, WITHIN FIFTEEN (15) DAYS AFTER THE DATE OF TENANT’S NOTICE OF
TERMINATION THE AMOUNT OF THE DEDUCTIBLE UNDER SUCH POLICY.  IF TERMINATION OF
THIS LEASE OCCURS IN ACCORDANCE WITH THE TERMS OF SECTION 11.1.1, AND IF TENANT
HAS NOT PREVIOUSLY MADE THE PAYMENT REQUIRED BY VIRTUE OF SECTION 11.1.2, TENANT
SHALL ALSO PAY TO LANDLORD AT THAT TIME, THE AMOUNT (INCLUDING, WITHOUT
LIMITATION, THE AMOUNT OF ANY DEDUCTIBLE), IF ANY, BY WHICH THE ESTIMATED REPAIR
COST FOR THE PREMISES EXCEEDS THE SUM OF THE PROCEEDS RECEIVED BY LANDLORD UNDER
THE TERMS OF THE POLICY OF INSURANCE THAT TENANT MUST MAINTAIN IN ACCORDANCE
WITH THE TERMS OF SECTION 10.3.2.


11.1.4    IF THIS LEASE IS TERMINATED PURSUANT TO THIS SECTION 11.1, ANY SUCH
TERMINATION WILL BE EFFECTIVE AS OF THE DATE OF THE CASUALTY, AND THE RENT WILL
BE PRORATED TO THE DATE OF THE CASUALTY.


11.2          NO RENT ABATEMENT DURING RESTORATION.  IF THE DAMAGE CAUSED BY A
FIRE OR OTHER CASUALTY RENDERS THE BUILDING UNTENANTABLE IN WHOLE OR IN PART,
TENANT’S OBLIGATION TO PAY THE BASE RENT (AND ADDITIONAL RENT) SHALL NOT ABATE
DURING ANY PERIOD IN WHICH ANY PORTION OF THE BUILDING IS UNTENANTABLE.


ARTICLE XII.
NON WAIVER


12.1          EFFECT OF WAIVER.  NO WAIVER OF ANY PROVISION OF THIS LEASE WILL
BE IMPLIED BY ANY FAILURE OF EITHER PARTY TO ENFORCE ANY REMEDY ON ACCOUNT OF
THE VIOLATION OF THE PROVISION, EVEN IF THAT VIOLATION CONTINUES OR IS REPEATED
SUBSEQUENTLY; ANY WAIVER BY EITHER PARTY OF ANY PROVISION OF THIS LEASE MAY ONLY
BE IN WRITING; AND NO EXPRESS WAIVER WILL AFFECT ANY PROVISION OTHER THAN THE
ONE SPECIFIED IN THAT WAIVER AND THAT ONE ONLY FOR THE TIME AND IN THE MANNER
SPECIFICALLY STATED.  LANDLORD’S RECEIPT OF MONIES FROM TENANT AFTER THE
TERMINATION OF THIS LEASE WILL NOT ALTER THE LENGTH OF THE LEASE TERM OR THE
LENGTH OF TENANT’S RIGHT OF POSSESSION UNDER THE TERMS OF THIS LEASE. 
LANDLORD’S RECEIPT OF MONIES FROM TENANT AFTER THE GIVING OF ANY NOTICE TO
TENANT

31

--------------------------------------------------------------------------------

 


will not reinstate, continue or extend the Lease Term or affect the Notice given
Tenant.  After the service of Notice or the commencement of a suit or after
final judgment for possession of the Premises, Landlord may receive and collect
any Rent due, and the payment of that Rent will not waive or affect the Notice,
suit or judgment.


ARTICLE XIII.
CONDEMNATION


13.1          PERMANENT TAKING.


13.1.1    IN THE EVENT OF A TAKING OR DAMAGE RELATED TO THE EXERCISE OF THE
POWER OF EMINENT DOMAIN, BY ANY AGENCY, AUTHORITY, PUBLIC UTILITY, OR OTHER
ENTITY EMPOWERED TO CONDEMN PROPERTY (INCLUDING WITHOUT LIMITATION A VOLUNTARY
CONVEYANCE BY LANDLORD IN LIEU OF SUCH TAKING OR CONDEMNATION) (A “TAKING”) OF
(I) THE ENTIRE PREMISES, OR (II) SO MUCH OF THE BUILDING OR THE LAND AS TO
PREVENT OR SUBSTANTIALLY IMPAIR THE INTENDED OCCUPANCY OR USE OF THE BUILDING BY
TENANT DURING THE LEASE TERM, OR (III) PORTIONS OF THE LAND REQUIRED FOR
REASONABLE ACCESS TO (AND NO REASONABLE ALTERNATE, LEGAL ACCESS IS PROVIDED OR
AVAILABLE TO THE BUILDING), OR REASONABLE USE OF, THE BUILDING (A “TOTAL
TAKING”), THE RIGHTS OF TENANT UNDER THIS LEASE AND THE LEASEHOLD ESTATE OF
TENANT IN AND TO THE PREMISES SHALL CEASE AND TERMINATE AS OF THE DATE UPON
WHICH TITLE TO THE PROPERTY TAKEN PASSES TO AND VESTS IN THE CONDEMNOR OR THE
EFFECTIVE DATE OF ANY ORDER FOR POSSESSION IF ISSUED PRIOR TO THE DATE TITLE
VESTS IN THE CONDEMNOR (“DATE OF TAKING”).


13.1.2    IN THE EVENT OF A TAKING OF ONLY A PART OF THE PREMISES WHICH DOES NOT
CONSTITUTE A TOTAL TAKING DURING THE LEASE TERM (A “PARTIAL TAKING”), THE RIGHTS
OF TENANT UNDER THIS LEASE AND THE LEASEHOLD ESTATE OF TENANT IN AND TO THE
PORTION OF THE PROPERTY TAKEN SHALL CEASE AND TERMINATE AS OF THE DATE OF
TAKING, AND AN EQUITABLE ADJUSTMENT TO THE RENT SHALL BE MADE BASED UPON ANY
REDUCTIONS IN THE RENTABLE AREA OF THE BUILDING AND/OR TENANT’S PARKING RIGHTS.


13.1.3    INTENTIONALLY OMITTED.


13.1.4    IN THE EVENT OF A TAKING OF A MATERIAL PORTION OF THE PREMISES SUCH
THAT, IN TENANT’S REASONABLE OPINION, THE CONTINUED OPERATION OF TENANT’S
BUSINESS IN THE UNTAKEN PART OF THE BUILDING IS NOT PRACTICALLY OR ECONOMICALLY
FEASIBLE, TENANT MAY TERMINATE THIS LEASE BY GIVING NOTICE TO LANDLORD WITHIN
NINETY (90) DAYS AFTER LANDLORD PROVIDES A COPY OF THE NOTICE OF SUCH TAKING
RECEIVED BY LANDLORD (OR TENANT OTHERWISE BECOMES AWARE OF SUCH TAKING).  AS
USED HEREIN, THE TERM “MATERIAL PORTION OF THE PREMISES” SHALL MEAN FIFTY
PERCENT (50%) OR MORE OF THE RENTABLE AREA OF THE BUILDING OR FIFTY PERCENT
(50%) OR MORE OF THE SQUARE FOOTAGE OF THE PARKING FACILITIES.


13.1.5    IF THIS LEASE IS TERMINATED PURSUANT TO THIS ARTICLE XIII, LANDLORD
SHALL REFUND TO TENANT ANY PREPAID UNACCRUED RENT AND ANY OTHER SUMS DUE AND
OWING TO TENANT (LESS ANY SUMS THEN DUE AND OWING LANDLORD BY TENANT), AND
TENANT SHALL PAY TO LANDLORD ANY REMAINING SUMS DUE AND OWING LANDLORD UNDER
THIS LEASE, EACH PRORATED AS OF THE DATE OF TAKING WHERE APPLICABLE.


13.1.6    IF THIS LEASE IS NOT TERMINATED AS PROVIDED FOR IN THIS ARTICLE XIII,
TENANT AT ITS EXPENSE SHALL PROMPTLY REPAIR AND RESTORE THE PREMISES TO
SUBSTANTIALLY THE SAME CONDITION

32

--------------------------------------------------------------------------------

 
that existed immediately prior to the Date of Taking, wear and tear only
excepted, except for the part taken, so as to render the Premises as complete an
architectural unit as practical, but only to the extent of the condemnation
award received by Landlord for the Taking and made available to Tenant for such
purpose, and Tenant shall pursue the restoration with diligence and continuity. 
If the estimated cost of restoration, reconstruction or reconfiguration of the
Premises exceeds the amount of the award Landlord receives, Landlord shall
advise Tenant of the likely deficiency.  The condemnation award shall be made
available to Tenant for such repair and restoration upon satisfaction of
requirements of the kind typically found in a construction loan agreement
entered into in respect of the construction of Comparable Buildings and as may
be required by any Interest Holder, including, without limitation, the
following:  (A) the condemnation award shall be held in an escrow or reserve
account by either Landlord or any Interest Holder and (B) Tenant shall be
responsible to fund (by depositing with Landlord or such Interest Holder or by
payment directly to contractors or material suppliers), prior to the
disbursement of any condemnation award to Tenant or its contractors, any such
deficiency.  Notwithstanding the foregoing provisions of this Section 13.1.6, if
there the condemnation award do not exceed $500,000.00 and there does not exist
any Lease Event of Default, such condemnation award will be paid directly to
Tenant for use solely in reconstruction of the Premises as provided in this
Section 13.1.6.  If the estimated cost of restoration, reconstruction or
reconfiguration of the Premises exceeds the amount of the award Landlord
receives, Landlord shall advise Tenant of the likely deficiency and Tenant must
elect (i) to pay the excess amount, or (ii) to accept a less expensive level of
restoration, reconstruction or reconfiguration so that the costs of
reconstruction, restoration or reconfiguration Landlord incurs will not exceed
the condemnation award Landlord receives.  If the actual costs of restoration,
reconstruction or reconfiguration are less than the condemnation award Landlord
receives, Landlord shall retain any such excess award.

 


13.1.7    IF A CONDEMNATION OR TAKING, TOTAL OR PARTIAL, OF ALL OR ANY PORTION
OF THE PREMISES OCCURS DURING THE LEASE TERM, TENANT WILL NOT BE ENTITLED TO ANY
PART OF THE AWARD OR PRICE PAID TO LANDLORD (WHICH SHALL INCLUDE SALES PROCEEDS)
AND/OR ANY INTEREST HOLDER AS A RESULT OF A CONDEMNATION, TAKING OR SALE IN LIEU
THEREOF.  TENANT HEREBY EXPRESSLY ASSIGNS TO LANDLORD ANY AND ALL RIGHT, TITLE
AND INTEREST OF TENANT NOW OR HEREAFTER ARISING IN AND TO ANY SUCH AWARD. 
TENANT SHALL, HOWEVER, HAVE THE RIGHT (AT TENANT’S SOLE COST AND EXPENSE) TO
APPEAR AND FILE A SEPARATE CLAIM FOR DAMAGES IN SUCH CONDEMNATION PROCEEDINGS,
AND TO DIRECT ANY AND ALL HEARINGS, TRIALS AND APPEALS THEREON.  TENANT’S CLAIM
FOR DAMAGES IN ANY SUCH PROCEEDINGS SHALL BE LIMITED TO (I) THE VALUE OF ANY
PROPERTY WITHIN THE PREMISES BELONGING TO TENANT OR THAT TENANT HAD THE RIGHT TO
REMOVE FROM THE PREMISES UPON EXPIRATION OF THIS LEASE THAT IS SUBJECT TO SUCH
CONDEMNATION AND (II) TENANT’S RELOCATION AND MOVING EXPENSES TO THE EXTENT
PERMITTED BY APPLICABLE LEGAL REQUIREMENTS.


13.2          TEMPORARY TAKING.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS ARTICLE XIII, IF A TEMPORARY TAKING OF ALL OR ANY PORTION OF
THE PREMISES OCCURS FOR A PERIOD OF TWO (2) YEARS OR LESS (EXCLUDING ANY
TEMPORARY TAKING OF PART OF THE LAND THAT HAS NO MATERIAL EFFECT ON, OR CAN BE
MANAGED BY LANDLORD OR LANDLORD’S PROPERTY MANAGER TO HAVE NO MATERIAL EFFECT
ON, THE INTENDED USE OF THE PREMISES), THIS LEASE WILL NOT TERMINATE AND THE
BASE RENT WILL NOT BE ABATED, BUT TENANT WILL BE ENTITLED TO RECEIVE THE AMOUNT
OF THE AWARD, LESS ANY COSTS INCURRED FOR LANDLORD’S MANAGEMENT OF SUCH TAKING
TO MINIMIZE THE EFFECT ON THE INTENDED USE OF THE PREMISES, MADE IN CONNECTION
WITH ANY SUCH TEMPORARY TAKING ALLOCABLE TO THE LEASE TERM.  THE PARTIES WILL
CONSIDER A TEMPORARY TAKING OF ALL OR SUBSTANTIALLY ALL OF THE PREMISES FOR A
PERIOD IN

33

--------------------------------------------------------------------------------

 


excess of two (2) years (excluding any temporary taking of part of the Land that
has no material effect on, or can be managed by Landlord or Landlord’s property
manager to have no material effect on, the intended use of the Premises) to be a
permanent taking and the terms of Section 13.1 will govern that taking.


ARTICLE XIV.
ASSIGNMENT AND SUBLETTING


14.1          SUBLEASES.


14.1.1    SO LONG AS (X) THE OWNER AND HOLDER OF THE LEASEHOLD ESTATE CREATED
HEREUNDER IS EITHER (I) THE “TENANT” HEREUNDER AS OF THE EFFECTIVE DATE OR (II)
ANY SUCCESSOR OR ASSIGN OF THE “TENANT” HEREUNDER AS OF THE EFFECTIVE DATE THAT
SATISFIES THE QUALIFIED TRANSFEREE REQUIREMENTS AND (Y) THERE DOES NOT EXIST A
LEASE EVENT OF DEFAULT, TENANT MAY SUBLEASE ANY PART OF THE PREMISES TO (I) AN
AFFILIATE, (II) ANY CLIENT OR CUSTOMER OF TENANT, (III) ANY VENDOR OF TENANT OR
(IV) ANY VENTURER OF TENANT, WITHOUT THE CONSENT OF LANDLORD, PROVIDED THAT THE
BUSINESS OF THE SUBLESSEE IS IN ACCORDANCE WITH THE USE PROVISIONS SET OUT IN
SECTION 5.1 OF THIS LEASE.  TENANT MUST, HOWEVER, NOTIFY LANDLORD IN WRITING OF
ANY SUCH SUBLEASE AND THE IDENTITY AND NOTICE ADDRESS OF THE SUBLESSEE NOT LESS
THAN TEN (10) BUSINESS DAYS PRIOR TO THE DATE THAT SUCH SUBLESSEE OCCUPIES ANY
PORTION OF THE PREMISES, SUCH NOTICE TO INCLUDE A CERTIFICATE OF TENANT
CERTIFYING TO LANDLORD THAT (X) ATTACHED TO SUCH CERTIFICATE IS A TRUE, COMPLETE
AND CORRECT COPY OF SUCH SUBLEASE, (Y) SUCH SUBLEASE COMPLIES WITH THE
PROVISIONS OF THIS SECTION 14.1 AND (Z) SUCH SUBLESSEE IS A PERMITTED SUBLESSEE
UNDER THIS SECTION 14.1.1 AND IDENTIFYING HOW SUCH SUBLESSEE SATISFIES THE
REQUIREMENTS OF THE FIRST SENTENCE OF THIS SECTION 14.1.1.


14.1.2    SO LONG AS (X) THE OWNER AND HOLDER OF THE LEASEHOLD ESTATE CREATED
HEREUNDER IS EITHER (I) THE “TENANT” HEREUNDER AS OF THE EFFECTIVE DATE OR (II)
ANY SUCCESSOR OR ASSIGN OF THE “TENANT” HEREUNDER AS OF THE EFFECTIVE DATE THAT
SATISFIES THE QUALIFIED TRANSFEREE REQUIREMENTS, (Y) SUCH OWNER AND HOLDER OF
THE LEASEHOLD ESTATE HEREUNDER, TOGETHER WITH ITS AFFILIATES, OCCUPIES AT LEAST
FIFTY PERCENT (50%) OF THE TOTAL RENTABLE AREA OF THE BUILDING AND (Z) THERE
DOES NOT EXIST A LEASE EVENT OF DEFAULT, THEN TENANT MAY SUBLEASE UP TO FIFTY
PERCENT (50%) OF THE PREMISES TO A NON-AFFILIATE WITHOUT THE CONSENT OF
LANDLORD, PROVIDED, AND ON THE CONDITION, THAT ALL OF THE FOLLOWING CONDITIONS
ARE SATISFIED: (A) THE CHARACTER OF THE SUBLESSEE THE NATURE OF THE ACTIVITIES
TO BE CONDUCTED BY THE SUBLESSEE WOULD NOT ADVERSELY AFFECT OTHER TENANTS IN THE
BUILDING, IF APPLICABLE, (B) THE BUSINESS OF THE SUBLESSEE IS IN ACCORDANCE WITH
THE USE PROVISIONS SET OUT IN SECTION 5.1 OF THIS LEASE, (C) THE INTENDED USE BY
THE SUBLESSEE WOULD NOT PHYSICALLY DAMAGE THE PREMISES AND (D) WITHIN TEN (10)
BUSINESS DAYS FOLLOWING THE EXECUTION OF SUCH SUBLEASE, TENANT DELIVERS TO
LANDLORD WRITTEN NOTICE OF SUCH SUBLEASE, SUCH NOTICE TO INCLUDE THE FOLLOWING: 
(XX) THE IDENTITY AND NOTICE ADDRESS OF THE SUBLESSEE, AND (YY) A CERTIFICATE OF
TENANT CERTIFYING TO LANDLORD THAT (I) ATTACHED TO SUCH CERTIFICATE IS A TRUE,
COMPLETE AND CORRECT COPY OF SUCH SUBLEASE, (II) SUCH SUBLEASE COMPLIES WITH THE
PROVISIONS OF THIS SECTION 14.1 AND (III) SUCH SUBLESSEE IS NOT AN AFFILIATE OF
TENANT.  IN ADDITION, IF TENANT MEETS THE REQUIREMENTS OF THE FIRST SENTENCE OF
SECTION 14.1.2 AND A PROPOSED SUBLEASE IN THE AGGREGATE WITH ALL OTHER SUBLEASES
TO NON-AFFILIATES THEN IN EXISTENCE WILL CAUSE MORE THAN FIFTY PERCENT (50%) OF
THE TOTAL RENTABLE AREA OF THE BUILDING TO BE SUBJECT TO BE OCCUPIED BY
NON-AFFILIATES, THEN TENANT MUST OBTAIN THE PRIOR WRITTEN CONSENT OF LANDLORD TO
SUCH ADDITIONAL PROPOSED SUBLEASE, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED BY

34

--------------------------------------------------------------------------------

 
Landlord. Tenant must notify Landlord in writing of any such Sublease and the
identity and notice address of the Sublessee not less than thirty (30) days
prior to the date that such Sublessee proposes to occupy any portion of the
Premises, such notice to include a certificate of Tenant certifying to Landlord
that (x) attached to such certificate is a true, complete and correct copy of
such Sublease, (y) such Sublease complies with the provisions of this Section
14.1 and (z) such Sublessee is not an Affiliate of Tenant.  Landlord may
withhold its consent to any proposed Sublease (for which Landlord has consent
rights) if Landlord reasonably determines that (i) the character of the proposed
subtenant or the nature of the activities to be conducted by the proposed
subtenant would adversely affect other tenants in the Building, if applicable,
(ii) the intended use by the proposed subtenant is not permitted under Section
5.1 hereof, or (iii) the intended use by the proposed subtenant would physically
damage the Premises.  If Landlord does not respond to Tenant’s request for a
Sublease approval within ten (10) business days, Tenant may send a second Notice
to Landlord requesting such approval, which Notice request shall be marked with
a legend in bold capital letters stating: LANDLORD SHALL BE DEEMED TO HAVE
APPROVED THE SUBLEASE ATTACHED TO THIS NOTICE UNLESS LANDLORD INFORMS TENANT IN
WRITING WITHIN FIVE (5) BUSINESS DAYS FOLLOWING THE RECEIPT BY LANDLORD OF THIS
NOTICE THAT LANDLORD DOES NOT APPROVE SUCH SUBLEASE, and if Landlord fails to
respond within five (5) business days following Landlord’s receipt of such
second Notice, the proposed Sublease shall be deemed approved.

 


14.1.3    THE FOLLOWING SHALL BE APPLICABLE TO EACH SUBLEASE, AND EACH SUBLEASE
SHALL EXPRESSLY PROVIDE, AS FOLLOWS: (A) SUCH SUBLEASE IS SUBJECT AND
SUBORDINATE TO THIS LEASE AND TO THE MATTERS TO WHICH THIS LEASE IS OR SHALL BE
SUBORDINATE, AND THAT IN THE EVENT OF TERMINATION, RE-ENTRY OR DISPOSSESSION BY
LANDLORD UNDER THIS LEASE, LANDLORD MAY AT ITS OPTION, (1) TAKE OVER ALL OF THE
RIGHT, TITLE AND INTEREST OF TENANT, AS SUBLESSOR, UNDER SUCH SUBLEASE, AND THE
SUBLESSEE THEREUNDER SHALL, AT LANDLORD’S OPTION, ATTORN TO LANDLORD PURSUANT TO
THE THEN EXECUTORY PROVISIONS OF SUCH SUBLEASE, (2) REQUIRE SUBTENANT TO ENTER
INTO A NEW LEASE PURSUANT TO THE THEN EXECUTORY PROVISIONS OF SUCH SUBLEASE WITH
LANDLORD OR LANDLORD’S DESIGNEE OR (3) TERMINATE SUCH SUBLEASE OR ALLOW SUCH
SUBLEASE TO REMAIN TERMINATED TO THE EXTENT IT HAS TERMINATED BY OPERATION OF
LAW OR OTHERWISE, EXCEPT THAT IN THE CASE OF EITHER (1) OR (2), LANDLORD SHALL
NOT (I) BE LIABLE FOR ANY PREVIOUS ACT OR OMISSION OF TENANT UNDER SUCH
SUBLEASE, (II) BE SUBJECT TO ANY OFFSET OR DEFENSES THAT SUCH SUBLESSEE MIGHT
HAVE AGAINST TENANT, (III) BE BOUND BY ANY PREVIOUS AMENDMENT, MODIFICATION OF
OR SUPPLEMENT TO SUCH SUBLEASE MADE WITHOUT LANDLORD’S CONSENT, (IV) BE BOUND BY
ANY PREVIOUS PREPAYMENT OF MORE THAN ONE MONTH’S RENT, (V) BE OBLIGATED TO
RETURN OR OTHERWISE ACCOUNT FOR ANY SECURITY THERETOFORE DEPOSITED TO SUCH
SUBLESSEE EXCEPT TO THE EXTENT THAT SUCH SECURITY SHALL ACTUALLY HAVE BEEN
TURNED OVER TO LANDLORD, OR (VI) BE BOUND BY ANY COVENANT OF TENANT (1) TO
UNDERTAKE, COMPLETE AND/OR PAY FOR ANY ALTERATIONS OF THE PREMISES TO MAKE SAME
READY FOR SUCH SUBLESSEE’S OCCUPANCY OR (2) UNDERTAKE, COMPLETE AND/OR PAY FOR
ANY RESTORATION, REPLACEMENT OR REBUILDING OF THE SPACE DEMISED TO SUCH
SUBLESSEE OR ANY OTHER PORTION OF THE PREMISES THAT MAY BE REQUIRED, DUE TO ANY
DAMAGE OR DESTRUCTION THAT SHALL HAVE OCCURRED PRIOR TO OR AFTER SUCH
TERMINATION; (B) SUCH SUBLEASE SHALL AUTOMATICALLY TERMINATE UPON TERMINATION OF
THIS LEASE, NOTWITHSTANDING ANY OTHER PROVISION OF THE SUBLEASE TO THE CONTRARY;
(C) THE SUBLESSEE UNDER SUCH SUBLEASE WILL HAVE ANY RIGHTS DIRECTLY AGAINST
LANDLORD, AND SUCH SUBLEASE SHALL NOT CREATE OR IMPOSE ANY OBLIGATION OR
LIABILITY OF LANDLORD IN FAVOR OF SUCH SUBLESSEE, AND (D) THE SUBLESSEE UNDER
SUCH SUBLEASE WILL NOT HAVE ANY RIGHT TO EXERCISE ANY OF TENANT’S RIGHTS OR
OPTIONS UNDER THIS LEASE.  AT ANY TIME THAT

35

--------------------------------------------------------------------------------

 
a Lease Event of Default exists under this Lease, Landlord will have the
absolute right to collect the rentals under the Sublease directly from the
Sublessee and apply them to the payment of Rent, and Tenant hereby stipulates
and agrees that the Sublessee (a) shall receive full credit against its
obligations under the Sublease for all sums so paid to Landlord, and (b) shall
be entitled and is hereby directed to rely upon a Notice from Landlord that the
rentals under the Sublease are payable to Landlord.  It is understood and
agreed, however, that Landlord’s exercise of such right shall not release or
diminish Tenant’s obligations under this Lease except to the extent of funds
actually received by Landlord.  All profits derived from any Sublease shall be
the property of Tenant.

 


14.1.4    NOTWITHSTANDING ANYTHING CONTAINED IN THIS LEASE TO THE CONTRARY,
TENANT SHALL NOT (I) SUBLET ALL OR ANY PART OF THE PREMISES OR ASSIGN THIS LEASE
ON ANY BASIS SUCH THAT THE RENTAL OR OTHER AMOUNTS TO BE PAID BY THE SUBTENANT
OR ASSIGNEE THEREUNDER WOULD BE BASED, IN WHOLE OR IN PART, ON THE INCOME OR
PROFITS DERIVED BY THE BUSINESS ACTIVITIES OF THE SUBLESSEE OR ASSIGNEE, OR (II)
SUBLET ALL OR ANY PART OF THE PREMISES OR ASSIGN THIS LEASE IN ANY OTHER MANNER
WHICH COULD CAUSE ANY PORTION OF THE AMOUNTS RECEIVED BY LANDLORD PURSUANT
HERETO OR PURSUANT TO ANY SUBLEASE TO FAIL TO QUALIFY AS “RENTS FROM REAL
PROPERTY” WITHIN THE MEANING OF SECTION 856(D) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”), OR WHICH COULD CAUSE ANY OTHER INCOME RECEIVED BY
LANDLORD TO FAIL TO QUALIFY AS INCOME DESCRIBED IN SECTION 856(C)(2) OF THE
CODE.  ALL REFERENCES IN THIS SECTION 14.1.4 TO SECTION 856 OF THE CODE SHALL
ALSO REFER TO ANY SUCCESSOR PROVISIONS THERETO. 


14.2          ASSIGNMENT TO AN AFFILIATE.  SO LONG AS (X) THE OWNER AND HOLDER
OF THE LEASEHOLD ESTATE CREATED HEREUNDER IS EITHER (I) THE “TENANT” HEREUNDER
AS OF THE EFFECTIVE DATE OR (II) ANY SUCCESSOR OR ASSIGN OF THE “TENANT”
HEREUNDER AS OF THE EFFECTIVE DATE THAT SATISFIES THE QUALIFIED TRANSFEREE
REQUIREMENTS AND (Y) THERE DOES NOT EXIST A LEASE EVENT OF DEFAULT, THEN TENANT
MAY ASSIGN THIS LEASE TO AN AFFILIATE OF TENANT WITHOUT THE PRIOR CONSENT OF
LANDLORD, PROVIDED, AND ON THE CONDITION THAT ALL OF THE FOLLOWING CONDITIONS
ARE SATISFIED: (A) THE CHARACTER OF SUCH AFFILIATE OF TENANT OR THE NATURE OF
THE ACTIVITIES TO BE CONDUCTED BY SUCH AFFILIATE OF TENANT WOULD NOT ADVERSELY
AFFECT OTHER TENANTS IN THE BUILDING, IF APPLICABLE, (B) THE BUSINESS OF SUCH
AFFILIATE OF TENANT IS IN ACCORDANCE WITH THE USE PROVISIONS SET OUT IN SECTION
5.1 OF THIS LEASE, (C) THE INTENDED USE BY SUCH AFFILIATE OF TENANT WOULD NOT
PHYSICALLY DAMAGE THE PREMISES, (D) IF SUCH AFFILIATE OF TENANT IS A SUCCESSOR
AFFILIATE, SUCH SUCCESSOR AFFILIATE SATISFIES THE QUALIFIED TRANSFEREE
REQUIREMENTS, AND (E) WITHIN FIVE (5) BUSINESS DAYS FOLLOWING THE EXECUTION OF
SUCH ASSIGNMENT OF THIS LEASE, TENANT DELIVERS TO LANDLORD WRITTEN NOTICE OF
SUCH ASSIGNMENT, SUCH NOTICE TO INCLUDE THE FOLLOWING:  (XX) THE IDENTITY AND
NOTICE ADDRESS OF SUCH AFFILIATE OF TENANT, AND (YY) A CERTIFICATE OF TENANT
CERTIFYING TO LANDLORD THAT (I) ATTACHED TO SUCH CERTIFICATE IS A TRUE, COMPLETE
AND CORRECT COPY OF SUCH ASSIGNMENT, (II) SUCH ASSIGNMENT COMPLIES WITH THE
PROVISIONS OF THIS SECTION 14.2 AND THE PROVISIONS OF SECTION 14.4 OF THIS LEASE
AND (III) THE ASSIGNEE IS AN AFFILIATE OF TENANT AND, IF APPLICABLE, IS A
SUCCESSOR AFFILIATE THAT SATISFIES THE QUALIFIED TRANSFEREE REQUIREMENTS
(TOGETHER WITH DOCUMENTATION DEMONSTRATING THAT SUCH ASSIGNEE IS AN AFFILIATE OF
TENANT AND, IF APPLICABLE, A SUCCESSOR AFFILIATE THAT SATISFIES THE QUALIFIED
TRANSFEREE REQUIREMENTS).


14.3          OTHER TRANSFERS.  EXCEPT AS PROVIDED IN SECTIONS 14.1 AND 14.2
ABOVE, TENANT SHALL NOT MAKE ANY TRANSFER WITHOUT LANDLORD’S EXPRESS PRIOR
WRITTEN CONSENT, WHICH CONSENT MAY BE GIVEN OR WITHHELD AT LANDLORD’S SOLE AND
ABSOLUTE DISCRETION; PROVIDED, HOWEVER, WITH

36

--------------------------------------------------------------------------------

 


respect to a proposed Transfer, if the proposed Transferee satisfies the
Qualified Transferee Requirement, Landlord shall not unreasonably withhold,
condition or delay its written consent to such proposed Transfer.


14.4          EFFECT OF TRANSFER.  EXCEPT AS HEREINAFTER PROVIDED IN THIS
SECTION 14.4, NO TRANSFER (INCLUDING, WITHOUT LIMITATION, ANY ASSIGNMENT TO AN
AFFILIATE PURSUANT TO SECTION 14.2 ABOVE) WILL RELIEVE TENANT FROM LIABILITY
UNDER THIS LEASE, AND EACH TRANSFEREE WILL BE BOUND BY ALL OF THE TERMS AND
PROVISIONS OF THIS LEASE.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF
THIS LEASE AND THE TERMS OF THE AGREEMENT BETWEEN TENANT AND ANY TRANSFEREE, THE
TERMS OF THIS LEASE SHALL CONTROL. ANY VIOLATION BY A TRANSFEREE OF THE TERMS
AND CONDITIONS OF THIS LEASE SHALL CONSTITUTE A DEFAULT HEREUNDER, SUBJECT TO
THE NOTICE AND RIGHT TO CURE PROVISIONS OF ARTICLE XIX HEREOF, FOR WHICH TENANT
SHALL BE FULLY LIABLE.  EACH TRANSFEREE SHALL BE OBLIGATED TO OBTAIN LANDLORD’S
CONSENT TO ANY ACTION AS TO WHICH TENANT IS OBLIGATED TO OBTAIN SUCH CONSENT
UNDER THIS LEASE, INCLUDING, WITHOUT LIMITATION, CONSENT TO ANY PROPOSED
ALTERATIONS.  LANDLORD SHALL NOT BE ENTITLED TO ANY FUNDS OR OTHER CONSIDERATION
RECEIVED BY TENANT AS A RESULT OF ANY TRANSFER.


14.5          LANDLORD ATTORNMENT; ESTOPPEL CERTIFICATES.  AS A CONDITION OF
APPROVAL OF ANY TRANSFER OUTLINED UNDER SECTIONS 14.1 AND 14.2 ABOVE, ANY
TRANSFEREE, AT LANDLORD’S OPTION, WILL BE REQUIRED TO ENTER INTO A COMMERCIALLY
REASONABLE FORM OF ASSUMPTION AND/OR, AS APPLICABLE, ATTORNMENT AGREEMENT WITH
LANDLORD AND WILL AGREE TO EXECUTE, ACKNOWLEDGE AND DELIVER TO LANDLORD A
COMMERCIALLY REASONABLE FORM OF ESTOPPEL CERTIFICATE FOLLOWING LANDLORD’S
REQUEST.


14.6          SUBSEQUENT SUBLEASES OR TRANSFERS.  NO SUBLESSEE OR TRANSFEREE
SHALL MAKE ANY FURTHER SUBLEASE OR TRANSFER WITHOUT THE EXPRESS PRIOR WRITTEN
CONSENT OF LANDLORD, WHICH CONSENT WILL BE GRANTED OR WITHHELD IN ACCORDANCE
WITH THIS ARTICLE XIV.


ARTICLE XV.
SURRENDER OF PREMISES; OWNERSHIP AND
REMOVAL OF TRADE FIXTURES


15.1          SURRENDER OF PREMISES.  NO ACT OR THING DONE BY LANDLORD OR BY ANY
OF LANDLORD’S AGENTS OR EMPLOYEES DURING THE LEASE TERM WILL CONSTITUTE
LANDLORD’S ACCEPTANCE OF A SURRENDER OF THE PREMISES UNLESS LANDLORD
SPECIFICALLY ACKNOWLEDGES THAT INTENT IN AN EXECUTED WRITTEN INSTRUMENT.  THE
DELIVERY OF KEYS TO THE PREMISES TO LANDLORD OR ANY OF LANDLORD’S AGENTS OR
EMPLOYEES WILL NOT CONSTITUTE A SURRENDER OF THE PREMISES OR BRING ABOUT A
TERMINATION OF THIS LEASE, WHETHER OR NOT LANDLORD RETAINS THE KEYS, AND,
NOTWITHSTANDING ITS EARLIER DELIVERY OF THE KEYS, TENANT WILL BE ENTITLED TO THE
RETURN OF THE KEYS AT ANY REASONABLE TIME UPON REQUEST UNTIL THE LEASE TERM
EXPIRES OR THIS LEASE IS PROPERLY TERMINATED IN ACCORDANCE WITH ITS TERMS. 
TENANT’S VOLUNTARY OR OTHER SURRENDER OF THE PREMISES, WHETHER ACCEPTED BY
LANDLORD OR NOT, OR A MUTUAL TERMINATION OF THIS LEASE WILL NOT WORK A MERGER
AND, AT LANDLORD’S OPTION, WILL OPERATE AS AN ASSIGNMENT TO LANDLORD OF ALL
SUBLEASES OR SUBTENANCIES AFFECTING THE PREMISES.


15.2          SURRENDER CONDITION.  UPON THE EXPIRATION OF THE LEASE TERM OR THE
EARLIER TERMINATION OF THIS LEASE OR OF TENANT’S RIGHT TO POSSESSION OF THE
PREMISES, TENANT SHALL QUIT AND SURRENDER POSSESSION OF THE PREMISES TO LANDLORD
IN SURRENDER CONDITION, SUBJECT TO THE PROVISIONS OF THIS ARTICLE XV.  AS USED
HEREIN, “SURRENDER CONDITION” MEANS THAT CONDITION THAT IS “BROOM-CLEAN” AND IN
AS GOOD ORDER AND CONDITION AS EXISTED ON THE COMMENCEMENT DATE

37

--------------------------------------------------------------------------------

 


and as thereafter improved by Landlord or Tenant and in compliance with Tenant’s
Management Standard set forth in Section 7.3, except for ordinary wear and tear,
damage that Landlord has the obligation to repair under the terms of this Lease
at Landlord’s cost and expense, and Alterations that Tenant does not have the
obligation to  remove in accordance with Section 8.2.


15.3          REMOVAL OF TENANT’S PROPERTY BY TENANT.  UPON THE EXPIRATION OF
THE LEASE TERM OR THE EARLIER TERMINATION OF THIS LEASE OR OF TENANT’S RIGHT TO
POSSESSION OF THE PREMISES, TENANT SHALL REMOVE OR CAUSE TO BE REMOVED FROM THE
PREMISES, WITHOUT EXPENSE TO LANDLORD, ALL DEBRIS AND RUBBISH AND SUCH ITEMS OF
FURNITURE, COMPUTER SYSTEMS, TELEPHONE AND OTHER SPECIAL EQUIPMENT,
FREE-STANDING CABINET WORK, WORKSTATIONS AND OTHER TRADE FIXTURES OR ARTICLES OF
PERSONAL PROPERTY INSTALLED OR PLACED IN THE PREMISES BY TENANT OR ANY
TENANT-RELATED PARTY, AND TENANT SHALL REPAIR AT ITS OWN EXPENSE ALL DAMAGE TO
THE PREMISES RESULTING FROM SUCH REMOVAL.


15.4          REMOVAL OF TENANT’S PROPERTY BY LANDLORD.  WHENEVER LANDLORD
RE-ENTERS THE PREMISES AS PROVIDED FOR IN THIS LEASE, LANDLORD MAY TREAT ANY OF
TENANT’S TRADE FIXTURES AND PERSONAL PROPERTY THAT TENANT HAS FAILED TO REMOVE
(I) UPON THE EXPIRATION OF THE LEASE TERM IN THE ABSENCE OF A DEFAULT BY TENANT,
OR (II) WITHIN SEVEN (7) DAYS FOLLOWING A TERMINATION OCCURRING BY REASON OF
TENANT’S DEFAULT, AS ABANDONED BY TENANT AND LANDLORD MAY DISPOSE OF IT IN ANY
MANNER THAT LANDLORD ELECTS, WITHOUT ANY DUTY OR CARE OR OBLIGATION TO ACCOUNT
THEREFOR TO TENANT.


15.5          LANDLORD’S ACTIONS ON PREMISES.  TENANT WAIVES ALL CLAIMS FOR
DAMAGES OR OTHER LIABILITY IN CONNECTION WITH LANDLORD’S REENTERING AND TAKING
POSSESSION OF THE PREMISES OR REMOVING, RETAINING, STORING OR SELLING TENANT’S
PROPERTY UNDER THE CIRCUMSTANCES DESCRIBED ABOVE IN SECTION 15.4, AND NO SUCH
RE-ENTRY WILL CONSTITUTE A FORCIBLE ENTRY.


ARTICLE XVI.
HOLDING OVER


16.1          HOLDING OVER.  IF TENANT OR ANY TENANT-RELATED PARTY HOLDS OVER
AFTER THE EXPIRATION OF THE LEASE TERM OR OTHER TERMINATION OF THIS LEASE OR OF
TENANT’S RIGHT OF POSSESSION OF THE PREMISES, WITHOUT LANDLORD’S EXPRESS WRITTEN
CONSENT, THAT TENANCY WILL BE A TENANCY AT SUFFERANCE, AND WILL NOT CONSTITUTE A
RENEWAL OF THE LEASE TERM CREATED BY THIS LEASE OR AN EXTENSION FOR ANY FURTHER
TERM, BUT TENANT WILL BE LIABLE FOR THE PAYMENT ON DEMAND OF BASE RENT ALLOCABLE
TO THAT PORTION OF THE PREMISES OCCUPIED AT A MONTHLY RATE DURING THE FIRST
NINETY  (90) DAYS OF SUCH HOLD OVER PERIOD, EQUAL TO ONE HUNDRED FIFTY PERCENT
(150%) OF  THE MONTHLY BASE RENT APPLICABLE DURING THE MONTH IMMEDIATELY
PRECEDING THE EXPIRATION OF THE LEASE TERM OR OTHER TERMINATION OF THIS LEASE OR
OF TENANT’S RIGHT OF POSSESSION OF THE PREMISES; AND DURING THE CONTINUATION OF
THE HOLDOVER BEYOND THAT INITIAL NINETY (90) DAY PERIOD, BASE RENT SHALL BE AT A
MONTHLY RATE EQUAL TO TWO HUNDRED PERCENT (200%) OF THE MONTHLY BASE RENT
APPLICABLE DURING THE MONTH IMMEDIATELY PRECEDING THE EXPIRATION OF THE LEASE
TERM OR OTHER TERMINATION OF THIS LEASE OR OF TENANT’S RIGHT OF POSSESSION OF
THE PREMISES. THE PARTIES WILL PRORATE THE HOLDOVER RENT PAYABLE BY VIRTUE OF
THE TERMS OF THIS SECTION 16.1 EFFECTIVE AS OF THE DATE ON WHICH TENANT
SURRENDERS POSSESSION OF THE PREMISES TO LANDLORD.  THAT TENANCY AT SUFFERANCE
WILL BE SUBJECT TO EVERY OTHER TERM, COVENANT AND AGREEMENT CONTAINED IN THIS
LEASE (INCLUDING, WITHOUT LIMITATION, THE OBLIGATION TO PAY ALL OTHER RENT). 
NOTHING CONTAINED IN THIS ARTICLE XVI WILL CONSTITUTE LANDLORD’S CONSENT TO ANY
HOLDING OVER BY TENANT OR ANY TENANT-RELATED PARTY, AND LANDLORD

38

--------------------------------------------------------------------------------

 


expressly reserves the right to require Tenant to surrender possession of the
Premises to Landlord as provided for in this Lease upon the expiration of the
Lease Term or other termination of this Lease or of Tenant’s right of possession
of the Premises.  In addition, after the sixtieth (60th) day following the
expiration of the Lease Term or other termination of this Lease or of Tenant’s
right of possession of the Premises, Landlord may pursue a claim against Tenant
for any and all damages Landlord sustains as a result of Tenant’s holdover.  The
provisions of this Article XVI will not limit, or constitute a waiver of, any
other rights or remedies Landlord has under the terms of this Lease or at law in
the event of any unauthorized holding over by Tenant or by any Tenant-Related
Parties beyond the expiration of the Lease Term or other termination of this
Lease.


ARTICLE XVII.
ESTOPPEL CERTIFICATES


17.1          ESTOPPEL CERTIFICATES.  WITHIN TWENTY (20) DAYS AFTER RECEIPT OF A
WRITTEN REQUEST BY THE OTHER PARTY, (I) LANDLORD WILL EXECUTE, ACKNOWLEDGE AND
DELIVER TO TENANT A CERTIFICATE UPON WHICH TENANT AND EACH EXISTING OR
PROSPECTIVE INTEREST HOLDER MAY RELY, CERTIFYING TO THE EXTENT ACCURATE: (A) THE
DATE OF COMMENCEMENT AND EXPIRATION OF THIS LEASE; (B) THE FACT THAT THIS LEASE
IS UNMODIFIED AND IN FULL FORCE AND EFFECT (OR, IF THERE HAVE BEEN MODIFICATIONS
TO THIS LEASE, THAT THIS LEASE IS IN FULL FORCE AND EFFECT, AS MODIFIED, AND
STATING THE DATE AND NATURE OF SUCH MODIFICATIONS); (C) THE AMOUNT OF ANY
SECURITY DEPOSIT, THE MONTHLY AMOUNTS OF BASE RENT AND ADDITIONAL RENT THEN DUE
UNDER THIS LEASE AND THE DATE TO WHICH THE RENT AND OTHER SUMS PAYABLE UNDER
THIS LEASE HAVE BEEN PAID; AND (D) THE FACT THAT LANDLORD HAS NOT DELIVERED TO
TENANT A NOTICE OF DEFAULT OR LEASE EVENT OF DEFAULT UNDER THIS LEASE; AND (II)
TENANT WILL EXECUTE, ACKNOWLEDGE AND DELIVER TO LANDLORD A CERTIFICATE UPON
WHICH LANDLORD AND EACH EXISTING OR PROSPECTIVE INTEREST HOLDER MAY RELY,
CERTIFYING TO THE EXTENT ACCURATE: (A) THE DATE OF COMMENCEMENT AND EXPIRATION
OF THIS LEASE; (B) THE FACT THAT THIS LEASE IS UNMODIFIED AND IN FULL FORCE AND
EFFECT (OR, IF THERE HAVE BEEN MODIFICATIONS TO THIS LEASE, THAT THIS LEASE IS
IN FULL FORCE AND EFFECT, AS MODIFIED, AND STATING THE DATE AND NATURE OF SUCH
MODIFICATIONS); (C) THE AMOUNT OF ANY SECURITY DEPOSIT, THE MONTHLY AMOUNTS OF
BASE RENT AND ADDITIONAL RENT THEN DUE UNDER THIS LEASE AND THE DATE TO WHICH
THE RENT AND OTHER SUMS PAYABLE UNDER THIS LEASE HAVE BEEN PAID; (D) THE FACT
THAT THERE ARE NO CURRENT DEFAULTS UNDER THIS LEASE BY EITHER LANDLORD OR TENANT
EXCEPT AS SPECIFIED IN THE STATEMENT; AND (E) SUCH OTHER FACTUAL MATTERS AS MAY
BE REASONABLY REQUESTED BY THE PARTY.   THE PARTIES IRREVOCABLY AGREE THAT IF
THE REQUESTED PARTY FAILS TO EXECUTE AND DELIVER SUCH CERTIFICATE WITHIN SUCH
TWENTY (20) DAY PERIOD (OR PROVIDE WRITTEN COMMENTS TO ANY PROPOSED CERTIFICATE
DELIVERED BY THE REQUESTING PARTY), THE REQUESTING PARTY MAY PROVIDE TO THE
OTHER A SECOND WRITTEN REQUEST WITH RESPECT TO SUCH ESTOPPEL CERTIFICATE WHICH
WRITTEN NOTICE MUST STATE IN BOLD AND ALL CAPS “FAILURE TO RESPOND TO THIS
WRITTEN NOTICE WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT HEREOF SHALL
CONSTITUTE AN EVENT OF DEFAULT”.  IF THE REQUESTED PARTY FAILS TO EXECUTE AND
DELIVER SUCH CERTIFICATE (OR PROVIDE WRITTEN COMMENTS TO ANY PROPOSED
CERTIFICATE DELIVERED BY THE REQUESTING PARTY) WITHIN A FIVE (5) BUSINESS DAY
PERIOD FOLLOWING THE RECEIPT OF REQUESTING PARTY’S SECOND WRITTEN REQUEST
THEREFOR, SUCH FAILURE SHALL CONSTITUTE AN EVENT OF DEFAULT WITHOUT ANY FURTHER
CURE PERIOD.  THE ESTOPPEL CERTIFICATE EXECUTED BY TENANT SHALL BE SUBSTANTIALLY
IN THE FORM OF THE ATTACHED EXHIBIT D OR SUCH OTHER COMMERCIALLY REASONABLE FORM
ACCEPTABLE TO TENANT AS MAY BE REQUIRED BY ANY PROSPECTIVE PURCHASER OF ALL OR
ANY PORTION OF THE PREMISES OR BY ANY INTEREST HOLDER.  FOR THE PURPOSES OF THIS
PARAGRAPH, “ACCEPTABLE TO TENANT” SHALL MEAN AN

39

--------------------------------------------------------------------------------

 


estoppel certificate that does not alter or amend Tenant’s rights under this
Lease, except as to factual statements relating to this Lease made by the Tenant
upon which the requesting party may rely.


ARTICLE XVIII.
SUBORDINATION


18.1          SUBORDINATION AND NON-DISTURBANCE.  THIS LEASE IS SUBJECT AND
SUBORDINATE TO (I) ALL PRESENT AND FUTURE GROUND OR UNDERLYING LEASES OF THE
PREMISES, IF ANY, (II) THE LIEN OF ANY MORTGAGES OR TRUST DEEDS NOW OR LATER
ENCUMBERING TITLE TO ALL OR ANY PORTION OF THE PREMISES, (III) ALL RENEWALS,
EXTENSIONS, MODIFICATIONS, CONSOLIDATIONS AND REPLACEMENTS OF THOSE GROUND OR
UNDERLYING LEASES, MORTGAGES OR TRUST DEEDS, AND (IV) ALL ADVANCES MADE OR TO BE
MADE UPON THE SECURITY OF THOSE MORTGAGES OR TRUST DEEDS, UNLESS THE APPLICABLE
INTEREST HOLDER AGREES OR REQUIRES IN WRITING THAT THIS LEASE BE SUPERIOR TO
THEIR RESPECTIVE INTERESTS IN THE PREMISES.  NOTWITHSTANDING THE FOREGOING,
LANDLORD’S EXISTING INTEREST HOLDER AND TENANT HAVE EXECUTED AND DELIVERED TO
EACH OTHER A MUTUALLY ACCEPTABLE FORM OF SUBORDINATION, NON-DISTURBANCE AND
ATTORNMENT AGREEMENT (A “SNDA”) EFFECTIVE AS OF THE EFFECTIVE DATE.  IN
ADDITION, IN CONSIDERATION OF, AND AS A CONDITION PRECEDENT TO, TENANT’S
AGREEMENT TO PERMIT ITS INTEREST ARISING UNDER THE TERMS OF THIS LEASE TO BE
SUBORDINATED TO ANY PARTICULAR FUTURE GROUND OR UNDERLYING LEASE OF THE PROJECT
OR TO THE LIEN OF ANY MORTGAGE OR TRUST DEED SUBSEQUENTLY ENCUMBERING TITLE TO
ALL OR ANY PORTION OF THE PROJECT, OR TO ANY RENEWALS, EXTENSIONS,
MODIFICATIONS, CONSOLIDATIONS AND REPLACEMENTS OF THAT LEASE, MORTGAGE OR TRUST
DEED, THE APPLICABLE INTEREST HOLDER SHALL TENDER TO TENANT A SNDA IN A
COMMERCIALLY REASONABLE FORM REASONABLY ACCEPTABLE TO TENANT.  UNDER THE TERMS
OF EACH SUCH SNDA EXECUTED IN TENANT’S FAVOR IN ACCORDANCE WITH THE IMMEDIATELY
PRECEDING SENTENCE, THE EXECUTING INTEREST HOLDER MUST AGREE THAT, SO LONG AS NO
LEASE EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE INTEREST HOLDER SHALL
NOT DISTURB TENANT’S POSSESSION, RIGHTS AND LEASEHOLD INTEREST ARISING UNDER THE
TERMS OF THIS LEASE IF LANDLORD DEFAULTS IN THE PERFORMANCE OF ANY OF ITS
OBLIGATIONS ARISING UNDER THE TERMS OF THE INTEREST HOLDER’S LEASE OR MORTGAGE,
AS THE CASE MAY BE.  SUBJECT TO TENANT’S RECEIPT OF SUCH SNDA, IF ANY
PROCEEDINGS ARE BROUGHT FOR THE FORECLOSURE OF ANY MORTGAGE DESCRIBED ABOVE, OR
IF ANY GROUND OR UNDERLYING LEASE IS TERMINATED, TENANT SHALL ATTORN, WITHOUT
ANY DEDUCTIONS OR SET-OFFS WHATSOEVER, TO THE PURCHASER AT THE FORECLOSURE SALE
OR TO THE LESSOR UNDER THE GROUND OR UNDERLYING LEASE, AS THE CASE MAY BE, IF
THE PURCHASER OR LESSOR REQUESTS IT TO DO SO, AND SHALL RECOGNIZE THE PURCHASER
OR LESSOR AS THE LESSOR UNDER THIS LEASE.  TENANT AGREES THAT THE PURCHASER AT
THE FORECLOSURE SALE OR THE LESSOR UNDER THE GROUND OR UNDERLYING LEASE:  (I)
SHALL HAVE NO PERSONAL LIABILITY AS SUCCESSOR TO LANDLORD, AND TENANT SHALL LOOK
ONLY TO THE ESTATE AND PROPERTY OF SUCH INTEREST HOLDER IN AND TO THE PREMISES
OR THE PROCEEDS THEREOF FOR THE SATISFACTION OF TENANT’S REMEDIES FOR THE
COLLECTION OF A JUDGMENT (OR OTHER JUDICIAL PROCESS) REQUIRING THE PAYMENT OF
MONEY IN THE EVENT OF ANY DEFAULT BY SUCH INTEREST HOLDER AS LANDLORD UNDER THIS
LEASE, IT BEING ACKNOWLEDGED AND AGREED BY TENANT THAT NO OTHER PROPERTY OR
ASSETS OF SUCH INTEREST HOLDER SHALL BE SUBJECT TO LEVY, EXECUTION OR OTHER
ENFORCEMENT PROCEDURE FOR THE SATISFACTION OF TENANT’S REMEDIES UNDER OR WITH
RESPECT TO THE LEASE, THE RELATIONSHIP OF THE LANDLORD AND THE TENANT THEREUNDER
OR TENANT’S USE OR OCCUPANCY OF THE PREMISES; (II) SHALL NOT BE LIABLE FOR ANY
ACT, OMISSION, LIABILITY, OBLIGATION OR DEFAULT ON LANDLORD’S PART IN RESPECT OF
ITS OBLIGATIONS UNDER THIS LEASE THAT OCCURS BEFORE THE DATE SUCH PARTY TAKES
TITLE TO THE PREMISES (BUT ANY SUCH INTEREST HOLDER SHALL BE LIABLE FOR ITS OWN
DEFAULT(S) OCCURRING AFTER TAKING TITLE TO THE PREMISES AND FOR DEFAULT(S) OF
LANDLORD THAT CONTINUE AFTER THE DATE SUCH INTEREST HOLDER TAKES

40

--------------------------------------------------------------------------------

 


title to the Premises); (iii) shall not be liable to the Tenant for any security
or other deposits given to Landlord to secure the performance of the Tenant’s
obligations hereunder, except to the extent that such Interest Holder shall have
acknowledged actual receipt of such security or other deposits in writing; and
(iv) shall not be bound by (1) any payment of Rent made more than thirty (30)
days in advance of the date it becomes due under the terms of this Lease, or (2)
any amendment or modification of this Lease after the date of such SNDA made
without the written consent of the applicable Interest Holder if such consent is
required under the terms of the ground lease or mortgage, as applicable.  Tenant
shall execute or otherwise respond in good faith in writing to a request to
enter into a SNDA pursuant to this Section 18.1 within thirty (30) days
following Tenant’s receipt of the proposed SNDA.  Within twenty (20) days after
Landlord’s request, Tenant shall execute such further instruments or assurances
as Landlord may reasonably request to evidence or confirm the subordination or
superiority of this Lease to any mortgages, trust deeds, or ground or underlying
leases.  Tenant shall cooperate with Landlord in good faith in connection with
any proposed financing or refinancing of any portion of the Premises.  In that
regard, Tenant shall enter into any amendment or modification of this Lease that
a prospective Interest Holder may require so long as the amendment or
modification does not materially increase Tenant’s duties or obligations, or
materially reduce or otherwise adversely affect Tenant’s rights and benefits,
arising under the terms of this Lease.


ARTICLE XIX.
DEFAULTS; REMEDIES


19.1          EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY OF THE FOLLOWING WILL
CONSTITUTE A  “LEASE EVENT OF DEFAULT”:


19.1.1    TENANT’S FAILURE TO PAY IN FULL ANY RENT OR ANY OTHER CHARGE
(INCLUDING ANY APPLICABLE LATE CHARGE) REQUIRED BY VIRTUE OF THE TERMS OF THIS
LEASE WITHIN FIVE (5) DAYS AFTER TENANT’S RECEIPT OR DEEMED RECEIPT OF NOTICE
THAT TENANT HAS NOT PAID THE DELINQUENT AMOUNT WHEN DUE HEREUNDER (PROVIDED,
HOWEVER, THAT AFTER LANDLORD HAS GIVEN TENANT NOTICE OF FAILURE TO PAY RENT WHEN
DUE ON TWO (2) SEPARATE OCCASIONS IN ANY TWELVE (12) MONTH PERIOD, LANDLORD
SHALL NOT BE REQUIRED TO GIVE TENANT NOTICE FOR ANY SUBSEQUENT FAILURE DURING
SUCH TWELVE (12) MONTH PERIOD); OR


19.1.2    TENANT’S FAILURE TO OBSERVE OR PERFORM ANY PROVISION, COVENANT OR
CONDITION OF ARTICLE X OF THIS LEASE RESULTING IN A LAPSE OF INSURANCE COVERAGE;
OR


19.1.3    TENANT’S FAILURE TO OBSERVE OR PERFORM ANY PROVISION, COVENANT OR
CONDITION OF ARTICLE XIV, WHERE THE FAILURE CONTINUES FOR THIRTY (30) DAYS AFTER
TENANT’S RECEIPT OF NOTICE THAT TENANT HAS NOT OBSERVED OR PERFORMED SUCH
PROVISION, COVENANT OR CONDITION; OR


19.1.4    TENANT’S FAILURE TO OBSERVE OR PERFORM ANY OTHER PROVISION, COVENANT
OR CONDITION OF THIS LEASE THAT TENANT MUST OBSERVE OR PERFORM WHERE THE FAILURE
CONTINUES FOR THIRTY (30) DAYS AFTER TENANT’S RECEIPT OF NOTICE THAT TENANT HAS
NOT OBSERVED OR PERFORMED THE PROVISION, COVENANT OR CONDITION AT THE TIME THAT
OBSERVANCE OR PERFORMANCE BECAME DUE; IF, HOWEVER, THE NATURE OF THE DEFAULT IS
SUCH THAT IT CANNOT BE RECTIFIED THROUGH THE PAYMENT OF MONEY OR THE EXERCISE OF
REASONABLE DILIGENCE WITHIN THAT 30-DAY PERIOD, A DEFAULT ON TENANT’S PART WILL
NOT ARISE SO LONG AS TENANT COMMENCES TO RECTIFY ITS FAILURE WITHIN THAT INITIAL
30-DAY

41

--------------------------------------------------------------------------------

 
period and subsequently pursues the rectification of its failure with diligence
and continuity but in any event within one hundred twenty (120) days of Tenant’s
receipt of Landlord’s initial Notice of Tenant’s default; or

 


19.1.5    TO THE EXTENT PERMITTED BY LAW, TENANT’S GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS, OR THE FILING BY OR AGAINST TENANT OF ANY PROCEEDING UNDER
AN INSOLVENCY OR BANKRUPTCY LAW, UNLESS IN THE CASE OF A PROCEEDING FILED
AGAINST TENANT THE CASE IS DISMISSED WITHIN SIXTY (60) DAYS, OR THE APPOINTMENT
OF A TRUSTEE OR RECEIVER TO TAKE POSSESSION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF TENANT, UNLESS POSSESSION IS RESTORED TO TENANT WITHIN SIXTY (60)
DAYS, OR ANY EXECUTION OR OTHER JUDICIALLY AUTHORIZED SEIZURE OF ALL OR
SUBSTANTIALLY ALL OF TENANT’S ASSETS LOCATED UPON THE PREMISES OR OF TENANT’S
INTEREST IN THIS LEASE, UNLESS THE SEIZURE IS DISCHARGED WITHIN SIXTY (60) DAYS.


19.2          REMEDIES UPON DEFAULT.  UPON THE OCCURRENCE OF ANY LEASE EVENT OF
DEFAULT, LANDLORD HAS, IN ADDITION TO ANY OTHER REMEDIES AVAILABLE TO LANDLORD
AT LAW OR IN EQUITY, BUT SUBJECT TO THE LIMITATION SET FORTH IN SECTION 19.2.5
BELOW, THE OPTION TO PURSUE WITHOUT ANY FURTHER NOTICE OR DEMAND WHATSOEVER ANY
ONE OR MORE OF THE FOLLOWING REMEDIES, EACH OF WHICH WILL BE CUMULATIVE AND
NON-EXCLUSIVE:


19.2.1    LANDLORD MAY TERMINATE THIS LEASE, IN WHICH EVENT TENANT SHALL
IMMEDIATELY SURRENDER THE PREMISES TO LANDLORD, AND, IF TENANT FAILS TO DO SO,
LANDLORD MAY ENTER UPON AND TAKE POSSESSION OF THE PREMISES AND EXPEL OR REMOVE
TENANT AND ANY OTHER PERSON WHO MAY BE OCCUPYING ANY PART OF THE PREMISES
WITHOUT PREJUDICE TO ANY OTHER REMEDY THAT IT MAY HAVE FOR POSSESSION OR
ARREARAGE IN RENT AND WITHOUT BEING LIABLE FOR PROSECUTION OR FOR ANY CLAIM OR
DAMAGES ARISING FROM THAT RE-ENTRY, AND LANDLORD MAY RECOVER FROM TENANT THE
FOLLOWING:

(I)                 THE WORTH AT THE TIME OF AWARD OF THE AMOUNT OF ANY UNPAID
RENT THAT HAS BEEN EARNED AT THE TIME OF THE TERMINATION; PLUS

(II)               THE WORTH AT THE TIME OF AWARD OF THE AMOUNT BY WHICH THE
UNPAID RENT THAT WOULD HAVE BEEN EARNED AFTER TERMINATION UNTIL THE TIME OF
AWARD EXCEEDS THE AMOUNT OF RENTAL ACTUALLY RECEIVED BY LANDLORD BY RELETTING
THE PREMISES DURING THAT PERIOD; PLUS

(III)            THE WORTH AT THE TIME OF AWARD OF THE AMOUNT BY WHICH THE
UNPAID RENT FOR THE BALANCE OF THE LEASE TERM AFTER THE TIME OF AWARD EXCEEDS
THE FAIR RENTAL VALUE FOR THE PREMISES DURING THAT PERIOD; PLUS

(IV)             ANY OTHER AMOUNT NECESSARY TO COMPENSATE LANDLORD FOR ALL THE
DAMAGES PROXIMATELY CAUSED BY TENANT’S FAILURE TO PERFORM ITS OBLIGATIONS UNDER
THIS LEASE OR WHICH IN THE ORDINARY COURSE OF THINGS WOULD BE LIKELY TO RESULT
FROM THAT FAILURE, SPECIFICALLY INCLUDING, WITHOUT LIMITATION, (A) BROKERAGE
COMMISSIONS AND ADVERTISING EXPENSES, EXPENSES OF REMODELING (INCLUDING PERMIT
FEES AND DESIGN, ARCHITECTURAL AND ENGINEERING FEES) ANY PART OF THE PREMISES
FOR A NEW TENANT, WHETHER FOR THE SAME OR A DIFFERENT USE, AND ANY SPECIAL
CONCESSIONS MADE TO OBTAIN A NEW TENANT, AND (B) ANY PENALTIES, INTEREST, FEES
OR COSTS INCURRED BY

42

--------------------------------------------------------------------------------

 
Landlord as a result of the occurrence of such Lease Event of Default causing
Landlord to be in default of any mortgage or other financing of the Premises.

 


19.2.2    WITHOUT TERMINATING THIS LEASE, LANDLORD MAY ENFORCE ALL OF ITS RIGHTS
UNDER THIS LEASE, INCLUDING THE RIGHT TO RECOVER ALL RENT AS IT BECOMES DUE.


19.2.3    LANDLORD MAY TERMINATE TENANT’S RIGHT OF POSSESSION (BUT NOT THIS
LEASE) AND IMMEDIATELY REPOSSESS THE PREMISES BY FORCIBLE ENTRY AND DETAINER
SUIT, WITHOUT THEREBY RELEASING TENANT FROM ANY LIABILITY HEREUNDER AND WITHOUT
TERMINATING THIS LEASE, AND SHALL BE ENTITLED TO RECOVER FORTHWITH AS DAMAGES A
SUM OF MONEY EQUAL TO THE TOTAL OF (I) THE COST OF RECOVERING THE PREMISES
(INCLUDING REASONABLE LEGAL FEES AND COSTS OF SUIT), (II) THE UNPAID RENT EARNED
AT THE TIME OF TERMINATION, PLUS INTEREST THEREON AT THE DEFAULT RATE, AND (III)
ANY OTHER SUM OF MONEY AND DAMAGES THEN OWED BY TENANT TO LANDLORD UNDER THE
TERMS OF THIS LEASE.  IN ADDITION, TENANT SHALL REMAIN LIABLE FOR THE PAYMENT OF
ALL RENT AS SAME BECOME DUE UNDER THE TERMS OF THIS LEASE.  ANY PAYMENTS DUE
LANDLORD  UNDER THIS SECTION 19.2.3 SHALL BE MADE UPON DEMAND THEREFOR FROM TIME
TO TIME, AND TENANT AGREES THAT LANDLORD MAY FILE SUIT TO RECOVER ANY SUMS
FALLING DUE UNDER THE TERMS OF THIS SECTION 19.2.3 FROM TIME TO TIME.  NO
DELIVERY TO OR RECOVERY BY LANDLORD OF ANY PORTION DUE LANDLORD HEREUNDER SHALL
BE ANY DEFENSE IN ANY ACTION TO RECOVER ANY AMOUNT NOT THERETOFORE REDUCED TO
JUDGMENT IN FAVOR OF LANDLORD, NOR SHALL ANY RELETTING BE CONSTRUED AS AN
ELECTION ON THE PART OF LANDLORD TO TERMINATE THIS LEASE UNLESS A WRITTEN NOTICE
OF SUCH INTENTION BE GIVEN TO TENANT BY LANDLORD.  NOTWITHSTANDING ANY SUCH
RELETTING WITHOUT TERMINATION, LANDLORD MAY AT ANY TIME THEREAFTER ELECT TO
TERMINATE THIS LEASE FOR SUCH PREVIOUS BREACH.


19.2.4    LANDLORD MAY APPLY ANY SUMS OTHERWISE PAYABLE TO TENANT UNDER THE
TERMS OF THIS LEASE TO ANY RENT THEN DUE AND PAYABLE HEREUNDER; IF NO RENT IS
THEN DUE AND PAYABLE, THEN SO LONG AS THE LEASE EVENT OF DEFAULT CONTINUES
LANDLORD MAY WITHHOLD SUCH SUMS TO BE APPLIED TO RENT ACCRUING THEREAFTER.


19.2.5    EXCEPT AS SPECIFICALLY PROVIDED IN SECTION 19.2.1(III) ABOVE, HOWEVER,
LANDLORD MAY NOT SEEK AS DAMAGES AMOUNTS BECOMING DUE UNDER THE TERMS OF THIS
LEASE IN ADVANCE OF THE TIME THAT THEY BECOME DUE OR WOULD HAVE BECOME DUE
ABSENT A TERMINATION OF THIS LEASE.


19.2.6    AS USED IN SECTIONS 19.2.1(I) AND (II), ABOVE, THE “WORTH AT THE TIME
OF AWARD” WILL BE COMPUTED BY ALLOWING INTEREST AT THE DEFAULT RATE.  AS USED IN
SECTION 19.2.1(III) ABOVE, THE “WORTH AT THE TIME OF AWARD” WILL BE COMPUTED BY
DISCOUNTING EACH AMOUNT IN THE INCOME STREAM AT A DISCOUNT RATE OF SIX AND
ONE-HALF PERCENT (6.5%).  IN DETERMINING THE “FAIR RENTAL VALUE FOR THE
PREMISES” DURING ANY PERIOD, CONSIDERATION SHALL BE GIVEN TO THE PERIOD OF TIME
DURING WHICH THE PREMISES ARE LIKELY TO REMAIN VACANT UNTIL A NEW TENANT
COMMENCES PAYMENT OF RENT AND TO THE REASONABLY ANTICIPATED OUT-OF-POCKET
EXPENSES TO BE INCURRED BY LANDLORD TO RELET THE PREMISES (SUCH AS THE COST OF
PREPARATION OF THE PREMISES, PERMIT FEES, DESIGN, ARCHITECTURAL AND ENGINEERING
FEES, LEASING COMMISSIONS, ADVERTISING COSTS, AND REASONABLE LEGAL FEES
ASSOCIATED WITH OCCUPANCY BY A NEW TENANT).


19.2.7    IF APPLICABLE, LANDLORD MAY TERMINATE TENANT’S RIGHT TO SELF-MANAGE
THE PREMISES AND RESUME MANAGEMENT RESPONSIBILITIES WITH RESPECT TO THE
PREMISES, AT ITS ELECTION,

43

--------------------------------------------------------------------------------

 
either through an Affiliate of Landlord or a third-party management firm
selected by Landlord in its sole discretion.

 


19.2.8    NOTWITHSTANDING ANYTHING IN THIS LEASE TO THE CONTRARY, LANDLORD SHALL
NOT BE ENTITLED TO, AND TENANT SHALL NOT BE LIABLE FOR, ANY PUNITIVE,
CONSEQUENTIAL OR SPECIAL DAMAGES OR LOSS OF PROFITS UNDER THIS LEASE AND
LANDLORD WAIVES ANY RIGHTS IT MAY HAVE TO SUCH DAMAGES UNDER THIS LEASE IN THE
EVENT OF A BREACH OR DEFAULT BY TENANT UNDER THIS LEASE (EXCEPT IN THE EVENT OF
AN UNAUTHORIZED HOLDOVER BY TENANT BEYOND THE SIXTIETH (60TH) DAY AFTER THE
EXPIRATION DATE OR EARLIER TERMINATION DATE OF THIS LEASE AS PROVIDED IN SECTION
16.1).


19.3          LANDLORD’S RIGHT TO CURE DEFAULT.  IF TENANT FAILS TO PERFORM ANY
OF ITS OBLIGATIONS ARISING UNDER THE TERMS OF THIS LEASE RESULTING IN A LEASE
EVENT OF DEFAULT WITHIN THE APPLICABLE CURE PERIOD PROVIDED HEREIN AFTER
LANDLORD DELIVERS NOTICE TO TENANT THAT TENANT IS DELINQUENT IN RESPECT OF THAT
PERFORMANCE, LANDLORD MAY, BUT IS NOT OBLIGATED TO, MAKE ANY PAYMENT OR PERFORM
ANY ACT ON TENANT’S PART IN ORDER TO FULFILL THE OBLIGATION WITH RESPECT TO
WHICH TENANT IS DELINQUENT WITHOUT WAIVING ITS RIGHTS ARISING BY REASON OF
TENANT’S DEFAULT AND WITHOUT RELEASING TENANT FROM ITS OBLIGATIONS. 
NOTWITHSTANDING THE FOREGOING, IF LANDLORD REASONABLY DETERMINES THAT ANY
EMERGENCY REPAIR IS REQUIRED, LANDLORD SHALL HAVE THE RIGHT TO MAKE SUCH REPAIR
IN ACCORDANCE WITH SECTION 7.2 HEREOF PRIOR TO THE EXPIRATION OF ANY LONGER CURE
PERIOD AFFORDED TENANT.


19.4          PAYMENTS BY TENANT.  TENANT SHALL PAY TO LANDLORD WITHIN THIRTY
(30) DAYS AFTER LANDLORD’S DELIVERY TO TENANT OF ITS STATEMENTS THE AMOUNT OF
THE EXPENDITURES LANDLORD REASONABLY MADE AND THE EXPENSES LANDLORD REASONABLY
INCURRED IN CONNECTION WITH LANDLORD’S RECTIFICATION OF TENANT’S DEFAULTS IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 19.3.  TENANT’S OBLIGATIONS UNDER THIS
SECTION 19.4 WILL SURVIVE THE LEASE TERMINATION DATE.


19.5          EFFORTS TO RELET.  FOR THE PURPOSES OF THIS ARTICLE XIX, TENANT’S
RIGHT TO POSSESSION WILL NOT BE TERMINATED BY LANDLORD’S EFFORTS TO RELET THE
PREMISES, BY ITS ACTS OF MAINTENANCE OR PRESERVATION WITH RESPECT TO THE
PREMISES, OR BY THE APPOINTMENT OF A RECEIVER TO PROTECT LANDLORD’S INTERESTS. 
THE FOREGOING ENUMERATION IS NOT EXHAUSTIVE, BUT MERELY ILLUSTRATIVE OF ACTS
THAT LANDLORD MAY PERFORM WITHOUT TERMINATING TENANT’S RIGHT TO POSSESSION. IF
TENANT’S RIGHT OF POSSESSION (BUT NOT THIS LEASE) IS TERMINATED BY LANDLORD,
LANDLORD WILL USE COMMERCIALLY REASONABLE EFFORTS TO THE EXTENT REQUIRED BY
APPLICABLE LEGAL REQUIREMENTS THAT MAY NOT BE WAIVED (UNDER APPLICABLE LEGAL
REQUIREMENTS) TO RELET THE PREMISES ON SUCH TERMS AND CONDITIONS AS LANDLORD
REASONABLY DEEMS ACCEPTABLE, AND IF THE PREMISES ARE SO RELET, TENANT WILL
RECEIVE CREDIT AGAINST THE SUMS OTHERWISE PAYABLE TO LANDLORD HEREUNDER ONLY FOR
THE AMOUNT OF THE NET RELETTING INCOME.  FOR THE PURPOSE OF SUCH RELETTING
LANDLORD IS AUTHORIZED TO DECORATE OR TO MAKE ANY REPAIRS, CHANGES, ALTERATIONS
OR ADDITIONS IN OR TO THE PREMISES AS MAY BE REASONABLY NECESSARY OR DESIRABLE. 
LANDLORD RESERVES THE RIGHT, HOWEVER (I) TO REFUSE TO LEASE ALL OR PORTIONS OF
THE PREMISES TO ANY POTENTIAL TENANT THAT DOES NOT MEET LANDLORD’S STANDARDS AND
CRITERIA FOR LEASING OTHER COMPARABLE SPACE IN THE BUILDING, AND (II) TO
RECONFIGURE THE PREMISES AND LEASE ONLY PORTIONS THEREOF OR LEASE ALL OR PART OF
THE PREMISES IN COMBINATION WITH OTHER SPACE.  TENANT SHALL NOT BE REQUIRED TO
REMOVE ANY ALTERATIONS OR ADDITIONS LANDLORD MAKES ON THE AUTHORITY OF THE
FOREGOING.  AS USED HEREIN,  “NET RELETTING INCOME” MEANS THE AMOUNT OF ALL
RENTALS LANDLORD ACTUALLY RECEIVES IN RESPECT OF A RELETTING OF THE PREMISES
DURING THE PERIOD BEGINNING ON THE DATE OF THE TERMINATION OF THIS LEASE OR
TENANT’S  RIGHT TO POSSESSION OF THE

44

--------------------------------------------------------------------------------

 


Premises in accordance with the terms of Section 19.2 and ending on what would
have been the Lease Termination Date, but for that termination, less all of the
costs and expenses Landlord reasonably incurs in connection with that reletting,
including, without limitation, leasing commissions, the cost associated with
demolition of existing improvements and installation of new improvements or the
allowances provided prospective tenants for such demolition or installation, and
legal fees.  In no event, however, shall Net Reletting Income be less than zero.


19.6          LANDLORD DEFAULT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH IN THIS LEASE, LANDLORD WILL NOT BE IN DEFAULT IN THE PERFORMANCE OF ANY
OBLIGATION THAT LANDLORD IS REQUIRED TO PERFORM UNDER THE TERMS OF THIS LEASE
UNLESS LANDLORD FAILS TO PERFORM THE OBLIGATION WITHIN THIRTY (30) DAYS AFTER
THE RECEIPT OF NOTICE FROM TENANT SPECIFYING IN REASONABLE DETAIL LANDLORD’S
FAILURE TO PERFORM; IF, HOWEVER, THE NATURE OF LANDLORD’S OBLIGATION IS SUCH
THAT IT CANNOT BE RECTIFIED THROUGH THE PAYMENT OF MONEY OR THE EXERCISE OF
REASONABLE DILIGENCE WITHIN THAT 30-DAY PERIOD, A DEFAULT ON LANDLORD’S PART
WILL NOT ARISE SO LONG AS LANDLORD COMMENCES TO RECTIFY ITS FAILURE WITHIN THAT
INITIAL 30-DAY PERIOD AND SUBSEQUENTLY PURSUES THE RECTIFICATION OF ITS FAILURE
WITH DILIGENCE AND CONTINUITY BUT IN ANY EVENT WITHIN ONE HUNDRED TWENTY (120)
DAYS OF LANDLORD’S RECEIPT OF TENANT’S INITIAL NOTICE OF LANDLORD’S DEFAULT. 
FURTHERMORE, TENANT WILL HAVE NO RIGHTS AS A RESULT OF THE FAILURE BY LANDLORD
TO PERFORM ANY OBLIGATION THAT LANDLORD IS REQUIRED TO PERFORM UNDER THE TERMS
OF THIS LEASE, UNLESS THAT FAILURE CONTINUES FOR AN ADDITIONAL PERIOD OF THIRTY
(30) DAYS FROM AND AFTER THE LATER TO OCCUR OF:  (I) THE EXPIRATION OF
LANDLORD’S CURE PERIOD AND (II) THE DATE ON WHICH TENANT GIVES NOTICE SPECIFYING
THE OBLIGATION LANDLORD HAS FAILED TO PERFORM TO EACH INTEREST HOLDER WHOM
LANDLORD HAS DESIGNATED BY GIVING TENANT NOTICE.  EACH INTEREST HOLDER ENTITLED
TO RECEIVE THAT NOTICE WILL HAVE THE RIGHT (BUT NOT THE DUTY) TO RECTIFY
LANDLORD’S FAILURE TO PERFORM, AND LANDLORD’S FAILURE TO PERFORM WILL NOT
CONSTITUTE A DEFAULT SO LONG AS THE INTEREST HOLDER RECTIFIES LANDLORD’S FAILURE
TO PERFORM WITHIN SUCH ADDITIONAL THIRTY (30) DAY PERIOD.  A DEFAULT ON
LANDLORD’S PART WILL NOT ARISE SO LONG AS AN INTEREST HOLDER COMMENCES TO
RECTIFY LANDLORD’S FAILURE TO PERFORM WITHIN THAT 30-DAY PERIOD AND SUBSEQUENTLY
PURSUES THE RECTIFICATION OF SUCH FAILURE WITH DILIGENCE AND CONTINUITY.  IF ANY
DEFAULT BY LANDLORD IS NOT CURED BY LANDLORD OR THE INTEREST HOLDER WITHIN THE
GRACE PERIODS ESTABLISHED ABOVE IN THIS SECTION 19.6, TENANT MAY PERFORM ON
BEHALF OF LANDLORD THE OBLIGATION WITH RESPECT TO WHICH LANDLORD IS DELINQUENT. 
NOTWITHSTANDING THE FOREGOING, IF TENANT REASONABLY DETERMINES THAT ANY LANDLORD
EMERGENCY REPAIR IS REQUIRED THAT LANDLORD IS REQUIRED HEREUNDER TO MAKE, TENANT
SHALL HAVE THE RIGHT TO MAKE SUCH REPAIR, PRIOR TO THE EXPIRATION OF LANDLORD’S
EXTENDED CURE PERIOD, UNDER THE SAME TERMS AND CONDITIONS APPLICABLE TO
LANDLORD’S RIGHT TO MAKE EMERGENCY REPAIRS UNDER SECTION 7.2 HEREOF (BUT WITHOUT
IMPOSITION OF ANY OVERHEAD FEE).  IF AN EMERGENCY SITUATION (AS DEFINED HEREIN)
OR ADVERSE CONDITION (AS DEFINED HEREIN) INVOLVING THE PREMISES OR TENANT’S
PERSONNEL OR PROPERTY EXISTS, THEN LANDLORD SHALL PROMPTLY COMMENCE AND
DILIGENTLY PERFORM OR TAKE SUCH ACTIONS, IF ANY, REQUIRED OF LANDLORD UNDER THIS
LEASE NECESSARY TO CURE OR REMEDIATE SUCH EMERGENCY SITUATION OR ADVERSE
CONDITION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF (I)
ANY EMERGENCY SITUATION OCCURS OR (II) THERE IS AN ACTUAL BREACH BY LANDLORD OF
ONE OF ITS REPAIR, REPLACEMENT OR REMEDIATION OBLIGATIONS UNDER THIS LEASE WITH
RESPECT TO A LANDLORD CAPITAL IMPROVEMENT (AND SUCH REPAIR, REPLACEMENT OR
REMEDIATION IS NOT THE RESULT OF ANY ACT OR OMISSION OF TENANT OR ANY
TENANT-RELATED PARTY) (“LANDLORD BREACH”), AND SUCH EMERGENCY SITUATION OR
LANDLORD BREACH RENDERS THE PREMISES UNTENANTABLE, OR ANY PORTION THEREOF
CONSTITUTING AT LEAST ONE HALF OF A FLOOR OR MORE (AN “ADVERSE CONDITION”), THEN
TENANT SHALL GIVE LANDLORD NOTICE (WHICH IN SUCH EVENT MAY INITIALLY BE A
TELEPHONIC NOTICE FOLLOWED BY A WRITTEN NOTICE) TO LANDLORD AND TO LANDLORD’S

45

--------------------------------------------------------------------------------

 


property manager, if any.  Thereafter, Landlord shall (i) promptly commence a
cure with respect to such Emergency Situation or (ii) have five (5) business
days to commence a cure of such Adverse Condition, and, in each case, shall
diligently prosecute such cure to completion (collectively “Landlord Emergency
Repairs”).  For purposes hereof, the term “Emergency Situation” shall mean a
situation involving damage or threatened damage (in either case by a Person that
is not Tenant or a Tenant-Related Party) in respect of any repair or replacement
that Landlord is obligated to make under this Lease that poses an imminent
threat:  (x) to the physical well-being of persons at the Building, (y) of
material damage to Tenant’s personal property in the Premises.  If Landlord
fails to commence to perform such Landlord Emergency Repairs within the
applicable timeframe (i.e., promptly with respect to an Emergency Situation or
five (5) business days with respect to Adverse Conditions) after Landlord
receives notice of the applicable Emergency Condition or Adverse Condition, or,
to the extent Landlord commences to cure with such time period but fails to
diligently pursue the same to completion, then Tenant, upon providing Landlord
with such prior written Notice as is reasonable under the circumstances (which
notice: (x) may, if circumstances so dictate, be given by initially contacting
by telephone any representative of Landlord at the office of the Building or any
person designated by Landlord in writing to Tenant from time to time as an
emergency contact person for the Building, and (y) shall clearly indicate that
Tenant intends to take steps necessary to remedy the event giving rise to the
Emergency Situation or Adverse Condition in question), may perform such Landlord
Emergency Repairs or other actions at Landlord’s expense (“Tenant’s Self-Help
Notice”).


19.7          LANDLORD’S REIMBURSEMENT.  LANDLORD SHALL PAY TO TENANT WITHIN
THIRTY (30) DAYS AFTER TENANT’S DELIVERY TO LANDLORD OF AN INVOICE FOR THE
AMOUNT OF THE OUT-OF-POCKET EXPENDITURES TENANT REASONABLY MADE AND THE EXPENSES
TENANT REASONABLY INCURRED IN CONNECTION WITH TENANT’S RECTIFICATION OF
LANDLORD’S DEFAULTS IN ACCORDANCE WITH THE PROVISIONS OF SECTION 19.6
(“SELF-HELP COSTS”).  IF LANDLORD FAILS TO TIMELY PAY THOSE AMOUNTS, TENANT MAY,
SUBJECT TO THE PROVISIONS OF ARTICLE XII OF THIS LEASE, EXERCISE ANY OTHER
RIGHTS PROVIDED IN THIS LEASE OR AT LAW OR IN EQUITY A SUIT FOR ACTUAL DAMAGES. 
LANDLORD’S OBLIGATIONS UNDER THIS SECTION 19.7 WILL SURVIVE THE EXPIRATION OF
THE LEASE TERM OR THE EARLIER TERMINATION OF THIS LEASE, BUT EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS LEASE TO THE CONTRARY, TENANT SHALL NOT HAVE THE
RIGHT TO OFFSET RENT OR TERMINATE THIS LEASE DUE TO A DEFAULT BY LANDLORD
HEREUNDER.  THE REMEDIES PROVIDED FOR IN THIS LEASE ARE IN ADDITION TO ALL OTHER
REMEDIES AVAILABLE TO TENANT AT LAW OR IN EQUITY BY STATUTE OR OTHERWISE. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IF LANDLORD FAILS TO PAY OR
REIMBURSE TENANT WHEN DUE ANY AMOUNT OWED TO TENANT UNDER THIS LEASE, INCLUDING,
WITHOUT LIMITATION:  (I) LANDLORD FAILS TO REIMBURSE TENANT’S SELF HELP COSTS IN
CONNECTION WITH THE EXERCISE OF TENANT’S RIGHTS PURSUANT TO SECTION 19.6; OR
(II) MONETARY DAMAGES AWARDED TO TENANT IN A FINAL, NON-APPEALABLE ORDER OR
JUDGMENT ISSUED BY A COURT IN ANY LEGAL PROCEEDING, THEN TENANT SHALL HAVE THE
RIGHT (SUBJECT TO THE LIMITATIONS SET FORTH BELOW), AS ITS SOLE MONETARY REMEDY
AGAINST LANDLORD, IN ADDITION TO ALL OTHER NON-MONETARY REMEDIES AVAILABLE TO
TENANT AT LAW OR IN EQUITY BY STATUTE OR OTHERWISE, TO EITHER OFF-SET AGAINST
RENT DUE UNDER THIS LEASE OR OTHERWISE ABATE PAYMENTS OF BASE RENT, OR
ADDITIONAL RENT AN AMOUNT EQUAL TO THE APPLICABLE AMOUNTS OWED TO TENANT PLUS
INTEREST ON THE AMOUNTS OWED TO TENANT FROM THE DATE INCURRED  UNTIL SUCH OFFSET
OCCURS AT THE DEFAULT RATE, BUT IN NO EVENT SHALL ANY MONTHLY OFFSET EXCEED
TWENTY PERCENT (20%) OF THE MONTHLY BASE RENT PAYABLE TO LANDLORD BY TENANT
HEREUNDER.  NOTWITHSTANDING THE FOREGOING, TENANT SHALL DELIVER NOTICE TO
LANDLORD OF TENANT’S INTENT TO OFF-SET AGAINST RENT UNDER THIS PARAGRAPH PRIOR
TO EXERCISING ITS RIGHT OF OFF-SET.  IN NO EVENT SHALL

46

--------------------------------------------------------------------------------

 


Tenant be permitted to offset (rather than incur) Self-Help Costs so long as
Landlord is reasonably disputing, in good-faith, Tenant’s right to exercise its
self-help right (for which Landlord notified Tenant in writing by the close of
the next business day following receipt of Tenant’s Self-Help Notice), or the
amount of the Self-Help Costs.  Self-Help Costs paid by Landlord through
reimbursement to Tenant shall be considered as Additional Rent to the extent
that such amounts would have constituted Additional Rent if they had been
incurred directly by Landlord.  In no event shall Self-Help Costs include any
expenses (such as the repair of leasehold improvements) for which Tenant (rather
than Landlord) is responsible under this Lease.  Nothing provided herein shall
limit Landlord’s right to subsequently dispute Tenant’s right to incur Self-Help
Costs and/or the reasonableness of the amount of Self-Help Costs incurred by
Tenant.


19.8          WAIVER OF LOCK-OUT RIGHTS.  LANDLORD WAIVES ALL RIGHTS TO EVICT OR
“LOCK-OUT” TENANT FROM THE PREMISES (PURSUANT TO SECTION 93.002 OF THE TEXAS
PROPERTY CODE, OR OTHERWISE), OR ANY PORTION THEREOF, WITHOUT JUDICIAL PROCESS.


19.9          WAIVER OF TENANT’S LIEN RIGHTS.  TENANT HEREBY WAIVES AND RELEASES
ANY AND ALL LIEN RIGHTS IT HAS UNDER SECTION 91.004(B) OF THE TEXAS PROPERTY
CODE, AS WELL AS ANY AND ALL OTHER STATUTORY OR EQUITABLE LIEN RIGHTS THAT IT
NOW HAS OR HEREAFTER MAY HAVE AGAINST THE RENTS OWED UNDER THIS LEASE OR ANY
OTHER PROPERTY OF LANDLORD


ARTICLE XX.
COVENANT OF QUIET ENJOYMENT


20.1          QUIET ENJOYMENT.  LANDLORD COVENANTS THAT, SO LONG AS NO LEASE
EVENT OF DEFAULT OCCURS AND IS CONTINUING, TENANT WILL PEACEABLY AND QUIETLY
HAVE, HOLD AND ENJOY THE PREMISES DURING THE LEASE TERM AS AGAINST LANDLORD OR
THOSE CLAIMING BY, THROUGH OR UNDER LANDLORD, SUBJECT TO THE TERMS, COVENANTS,
CONDITIONS, PROVISIONS AND AGREEMENTS SET FORTH IN THIS LEASE, SUBJECT TO
PERMITTED EXCEPTIONS AND SUBJECT TO ANY GROUND LEASES, MORTGAGES AND TRUST DEEDS
NOW OR SUBSEQUENTLY AFFECTING TITLE TO THE PREMISES, BUT ONLY TO THE EXTENT THAT
THE GROUND LESSOR OR MORTGAGEE HAS TENDERED TO TENANT A SNDA IN ACCORDANCE WITH
ARTICLE XVIII HEREOF.  DURING THE LEASE TERM, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS LEASE TO THE CONTRARY, LANDLORD SHALL NOT EXECUTE OR PERMIT THE
RECORDING OF ANY EASEMENTS, LICENSES, OPERATING AGREEMENTS, DECLARATIONS OF
COVENANTS, CONDITIONS OR RESTRICTIONS, UNDERLYING OR GROUND LEASES OR SIMILAR
INSTRUMENTS THAT ENCUMBER OR AFFECT TITLE TO THE PREMISES WITHOUT TENANT’S PRIOR
WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED
OR DELAYED, UNLESS LANDLORD’S EXECUTION IS MANDATORY UNDER THE TERMS OF LEGAL
REQUIREMENTS.  THE FOREGOING COVENANT IS IN LIEU OF ANY OTHER COVENANT, EXPRESS
OR IMPLIED.


ARTICLE XXI.
SIGNS


21.1          SIGNS.  TENANT SHALL HAVE THE RIGHT TO NAME THE BUILDING AND SHALL
MAINTAIN, AT TENANT’S SOLE COST AND EXPENSE, EXTERIOR IDENTIFICATION SIGNAGE
REFLECTING THE NAME SELECTED BY TENANT ON THE BUILDING PARAPET.  ANY CHANGE TO
OR REPLACEMENT OF SUCH SIGNAGE SHALL BE SUBJECT TO LANDLORD’S PRIOR WRITTEN
APPROVAL, SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD AND ONLY TO ENSURE THE
STRUCTURAL INTEGRITY OF THE ROOF AND/OR THE PARAPET).  IN ADDITION, TENANT SHALL
HAVE THE

47

--------------------------------------------------------------------------------

 


right to continue to use a listing of Tenant’s name (“Tenant’s Monument
Signage”) on the existing monument sign located on the exterior grounds of the
Premises.  Any change to or replacement of Tenant’s Monument Signage shall be
subject to Landlord’s approval with respect thereto, such approval not to be
unreasonably withheld by Landlord.  In the event Tenant changes its name, Tenant
shall have the right to change the name of the Building and Tenant’s Monument
Signage to reflect Tenant’s new name upon Notice to Landlord; provided, that all
reasonable, out-of-pocket costs incurred by Landlord in connection with any such
change shall be reimbursed by Tenant to Landlord within thirty (30) days
following Landlord’s written invoice therefor.  In addition, Tenant may install
Tenant’s standard business logo and/or identification signage on the interior
walls of the elevator lobbies of full floors of the Building leased by Tenant at
its expense without Landlord’s prior written approval.  The location, quality,
design, style and size of all signage must comply with all restrictions
established by all Legal Requirements, and the Permitted Exceptions.  Upon the
expiration of the Lease Term or the earlier termination of this Lease or
Tenant’s right to possession with respect to any portion of the Premises, Tenant
must remove all signage that Tenant previously installed on those portions of
the Premises surrendered to Landlord, and Tenant must remove Tenant’s parapet
signage and Tenant’s Monument Signage, and shall repair all damage to the
Premises caused by that removal at Tenant’s expense, such removal and repair to
be performed in a good and workmanlike manner in accordance with all Legal
Requirements, and no such removal or repair shall result in any lien being
assessed against the Premises which Tenant does not remove or “bond around” as
set forth in Section 9.1 hereof.  If Tenant does not promptly remove Tenant’s
parapet signage and Tenant’s Monument Signage, Landlord may remove Tenant’s
parapet signage and Tenant’s Monument Signage and deliver same to Tenant at
Tenant’s proposed storage location, the reasonable costs of which shall be at
Tenant’s expense.


ARTICLE XXII.
COMPLIANCE WITH LAW


22.1          COMPLIANCE WITH LAW.  TENANT SHALL COMPLY AT ITS EXPENSE WITH ALL
LEGAL REQUIREMENTS THAT MAY BE APPLICABLE TO THE PREMISES, INCLUDING, WITHOUT
LIMITATION, ALL LEGAL REQUIREMENTS THAT IMPOSE ANY DUTY OR REQUIREMENT, OR
PROSCRIBE ANY RESTRICTION OR PROHIBITION, RELATING TO THE USE, LEASING,
OCCUPATION OR ALTERATION OF THE PREMISES, INCLUDING, WITHOUT LIMITATION, THE
AMERICANS WITH DISABILITIES ACT OF 1990 AND THE TEXAS ARCHITECTURAL BARRIERS
ACT, AS SAME MAY BE AMENDED FROM TIME TO TIME. TENANT WILL PROMPTLY NOTIFY
LANDLORD OF ANY NOTICE OF AN ALLEGED VIOLATION OF A LEGAL REQUIREMENT APPLICABLE
TO THE PREMISES THAT TENANT RECEIVES FROM ANY GOVERNMENTAL BODY OR AUTHORITY, OR
TAXING AUTHORITY.  IF A STATE, FEDERAL OR LOCAL GOVERNMENTAL BODY CHARGED WITH
THE ESTABLISHMENT, REGULATION AND ENFORCEMENT OF OCCUPATIONAL, HEALTH OR SAFETY
STANDARDS FOR EMPLOYERS, EMPLOYEES, LANDLORDS OR TENANTS NOW OR SUBSEQUENTLY
IMPOSES ON LANDLORD OR TENANT ANY STANDARD OR REGULATION (OTHER THAN THOSE
RELATING TO LANDLORD’S OBLIGATIONS HEREUNDER), TENANT SHALL COMPLY PROMPTLY WITH
THAT STANDARD OR REGULATION AT ITS SOLE COST AND EXPENSE.  IN MAKING THE
COVENANTS SET FORTH IN THIS SECTION 22.1, TENANT DOES NOT UNDERTAKE TO PERFORM
ANY OBLIGATION THAT LANDLORD HAS EXPRESSLY UNDERTAKEN ELSEWHERE IN THIS LEASE.

Subject to the GAAP Termination Reimbursement Conditions (as defined below), if,
during the last three (3) years of the Lease Term, Tenant incurs any capital
expenditure (determined in accordance with GAAP) in order to comply with
Tenant’s Management Standard

48

--------------------------------------------------------------------------------

 


and/or to comply with any Legal Requirement pursuant to this Section 22.1 for an
Alteration that (i) has an expected useful life (determined in accordance with
GAAP) that extends beyond the scheduled Lease Termination Date, and (ii) is not
a Minor Alteration, and if Tenant informs Landlord at or before the time that
Tenant submits the plans and specifications for such Alteration to Landlord for
approval in accordance with Article VIII above that Tenant intends to request
reimbursement for a portion of such costs from Landlord, and provided no Lease
Event of Default then exists, Landlord will reimburse Tenant for the portion of
such capital expenditure that is not allocable to the remaining Lease Term based
on the expected useful life thereof (allocated on a straight-line basis, over
such useful life).  Notwithstanding the immediately preceding sentence, however,
such reimbursement obligations of Landlord shall be subject to the following
conditions (the “GAAP Termination Reimbursement Conditions”): (a) there does not
exist any Lease Event of Default and (b) the aggregate amount of all such
capital expenditures does not exceed $500,000, provided, however, that if the
aggregate amount of all such capital expenditures exceeds $500,000, then the
obligations of Landlord in respect of this paragraph shall be limited as if the
aggregate amount of all such capital expenditures was equal to $500,000. 
Subject to the GAAP Termination Reimbursement Conditions, Landlord shall make
any such reimbursement within thirty (30) days after receiving Tenant’s invoice
and supporting documentation relating to the Alteration.  If Tenant thereafter
exercises its Option to Extend pursuant to Article XXVI below, Landlord shall
not be obligated to make any more of such reimbursements and Tenant will repay
to Landlord the amount of any such reimbursements previously made by Landlord,
plus interest thereon at the Prime Rate in effect from time to time during the
intervening period, within thirty (30) days after Landlord’s written demand
therefor.


ARTICLE XXIII.
DEFAULT INTEREST


23.1          DEFAULT INTEREST.  DURING THE CONTINUANCE OF ANY LEASE EVENT OF
DEFAULT BY TENANT, ANY RENT OR OTHER AMOUNTS THAT TENANT OWES TO LANDLORD IN
ACCORDANCE WITH THE TERMS OF THIS LEASE THAT REMAIN UNPAID OR ARE NOT PAID WHEN
DUE WILL BEAR INTEREST FROM THE DATE ORIGINALLY DUE UNTIL THE DATE PAID AT THE
DEFAULT RATE.  DURING THE CONTINUANCE OF ANY LANDLORD DEFAULT BEYOND APPLICABLE
CURE PERIOD(S) FOLLOWING NOTICE, ANY AMOUNTS THAT LANDLORD OWES TO TENANT IN
ACCORDANCE WITH THE TERMS OF THIS LEASE THAT REMAIN UNPAID OR ARE NOT PAID WHEN
DUE WILL BEAR INTEREST FROM THE DATE ORIGINALLY DUE UNTIL THE DATE PAID AT THE
DEFAULT RATE.


ARTICLE XXIV.
ENTRY BY LANDLORD


24.1          LANDLORD’S ENTRY.  LANDLORD RESERVES THE RIGHT AT ALL REASONABLE
TIMES AND UPON REASONABLE NOTICE (BUT NO LESS THAN ONE BUSINESS DAY PRIOR NOTICE
EXCEPT IN THE EVENT OF AN EMERGENCY) TO TENANT TO ENTER THE PREMISES TO (I)
INSPECT THEM; (II) SHOW THE PREMISES TO PROSPECTIVE PURCHASERS, MORTGAGEES OR TO
THE LESSORS DESIGNATED IN GROUND OR UNDERLYING LEASES; (III) SHOW THE PREMISES
TO PROSPECTIVE TENANT(S) AT THE PREMISES (BUT ONLY DURING THE FINAL EIGHTEEN
(18) MONTHS OF THE LEASE TERM IF TENANT DOES NOT TIMELY EXERCISE ANY APPLICABLE
OPTION TO EXTEND); (IV) POST NOTICES OF NON-RESPONSIBILITY; (V) PERFORM THE
OBLIGATIONS OF LANDLORD UNDER SECTION 7.1 AND ARTICLES XI AND XIII; (VI) TO
DETERMINE WHETHER TENANT IS PERFORMING ITS REQUIRED MAINTENANCE AND REPAIR OF
THE PREMISES AND OTHER OBLIGATIONS HEREUNDER; OR (VII) FOR ANY OTHER PURPOSE AS
LANDLORD MAY REASONABLY DEEM NECESSARY OR DESIRABLE.  UNLESS AN EMERGENCY

49

--------------------------------------------------------------------------------

 


involving the threat of imminent harm to persons or any of the Premises exists
or the circumstances described in the following sentence exist, Tenant may
establish as a condition to Landlord’s entry into the Premises the requirement
that a representative of Tenant shall be entitled to accompany Landlord’s
employees, agents or contractors at all times that they are present on the
Premises and that, if Landlord performs any construction, alteration or repair
work at the Premises, Landlord be required to deliver, or cause Landlord’s
contractors to deliver, a certificate of insurance evidencing a commercially
reasonable amount of commercial general liability insurance coverage naming
Landlord as named insured, and naming Tenant as an additional insured
thereunder.  Notwithstanding anything to the contrary contained in this Article
XXIV, Landlord may enter the Premises at any time after Tenant’s receipt of any
required Notice to (x) take possession following the occurrence of an Lease
Event of Default in the manner provided in Article XIX, and (y) perform any
covenants of Tenant that Tenant fails to perform.  Landlord may make those
entries without the abatement of Rent and may take such reasonable steps as may
be necessary to accomplish the stated purposes; Landlord will, however, use
commercially reasonable efforts to accomplish each entry as expeditiously as
reasonably practicable and in a manner so as to cause as little interference to
the conduct of Tenant’s business on the Premises as reasonably possible.  For
each of the above purposes, Landlord will have at all times keys with which to
unlock all the doors in the Premises, excluding Tenant’s vaults, safes and
special security areas that Tenant designates in advance.  In an emergency,
Landlord has the right to use any means that Landlord may reasonably deem proper
to open the doors in and to the Premises, but such right does not imply an
obligation to respond to any emergency.  Any entry into the Premises in the
manner described above in this Article XXIV will not constitute a forcible or
unlawful entry into, or a detainer of, the Premises, or an actual or
constructive eviction of Tenant from any portion of the Premises.  The terms of
Section 10.4 of this Lease will apply to any damages or loss Tenant sustains by
reason of Landlord’s entry into the Premises on the authority of this Article
XXIV.  Landlord shall not, during its exercise of any rights under this Lease,
unreasonably interfere with Tenant’s use or occupancy of the Premises for the
operation of its business, and shall perform any materially, disruptive repair
work during non-business hours, when practicable in Landlord’s reasonable
discretion (except for emergency repairs).  Upon request of Landlord, Tenant
shall make available to Landlord such repair and maintenance books and records,
and existing plans and specifications, as may be reasonably necessary for
Landlord to perform any of the actions described in this Section 24.1.


ARTICLE XXV.
TENANT PARKING


25.1          TENANT PARKING.  LANDLORD SHALL, AT THE COMMENCEMENT OF THE LEASE
TERM, PROVIDE TENANT WITH APPROXIMATELY 546 PARKING SPACES IN THE PARKING
FACILITIES, TENANT HAS THE RIGHT TO DETERMINE THE NUMBER AND LOCATION OF ANY
RESERVED PARKING SPACES IN THE PARKING FACILITIES.  ON A TEMPORARY BASIS IN THE
EVENT OF A CASUALTY OR TEMPORARY TAKING (BUT SUBJECT TO THE CASUALTY AND
CONDEMNATION PROVISIONS IN ARTICLES XI AND XIII OF THIS LEASE) AND IN THE EVENT
OF A PERMANENT TAKING OF ANY PART OF THE PREMISES, LANDLORD MAY REASONABLY
CHANGE THE SIZE, CONFIGURATION, DESIGN, LAYOUT, LOCATION AND ALL OTHER ASPECTS
OF THE PARKING FACILITIES.  UNDER THOSE CIRCUMSTANCES, LANDLORD MAY CLOSE-OFF OR
RESTRICT ACCESS TO THE PARKING FACILITIES OR TEMPORARILY RELOCATE THE PARKING
FACILITIES WITHIN A REASONABLE DISTANCE OF THE BUILDING FOR PURPOSES OF
PERMITTING OR FACILITATING ANY RELATED CONSTRUCTION, ALTERATION OR IMPROVEMENTS,
WITHOUT INCURRING ANY LIABILITY TO TENANT AND WITHOUT ANY ABATEMENT OF RENT
UNDER THIS LEASE,

50

--------------------------------------------------------------------------------

 


unless otherwise provided for in this Lease.  Otherwise, Tenant shall retain
exclusive control of the  Parking Facilities with Tenant’s use thereof to be
regulated solely by Legal Requirements.  Tenant shall not be charged any rental
or fee to use the Parking Facilities throughout the Lease Term.


ARTICLE XXVI.
OPTION TO EXTEND


26.1          TERMS OF OPTIONS.  LANDLORD GRANTS TO TENANT IRREVOCABLE RIGHTS
AND OPTIONS TO EXTEND (EACH AN “OPTION TO EXTEND”) THE LEASE TERM AS TO THE
ENTIRE PREMISES FOR FIVE (5) ADDITIONAL PERIODS OF FIVE (5) YEARS EACH (EACH AN
“OPTION TERM”), IN ACCORDANCE WITH, AND SUBJECT TO, THE TERMS AND PROVISIONS
STATED AND SET FORTH HEREIN.  TENANT MUST DELIVER NOTICE (THE “ PRELIMINARY
NOTICE”) TO LANDLORD NO LATER THAN EIGHTEEN (18) MONTHS PRIOR TO THE SCHEDULED
LEASE TERMINATION DATE OF TENANT’S DESIRE TO COMMENCE THE PROCESS SET FORTH IN
SUBSEQUENT SECTIONS OF THIS ARTICLE XXVI FOR THE ENTIRE PREMISES.  IF TENANT
FAILS TO PROVIDE THE PRELIMINARY NOTICE BY THE DATE THAT IS EIGHTEEN (18) MONTHS
PRIOR TO THE SCHEDULED LEASE TERMINATION DATE, THE APPLICABLE OPTION TO EXTEND
WILL EXPIRE.  TENANT’S RIGHT TO EXERCISE SUBSEQUENT OPTION(S) TO EXTEND SHALL BE
CONDITIONED UPON TENANT’S EXTENSION OF THE LEASE TERM FOR ALL PREVIOUS OPTION
TERM(S).


26.2          DETERMINATION OF FAIR MARKET RENTAL RATE.  LANDLORD SHALL PROVIDE
NOTICE TO TENANT OF LANDLORD’S DETERMINATION OF THE FAIR MARKET RENTAL RATE (AS
DEFINED IN SECTION 26.3 BELOW) NOT LATER THAN THIRTY (30) DAYS AFTER LANDLORD’S
RECEIPT OF TENANT’S PRELIMINARY NOTICE.  TENANT WILL HAVE THIRTY (30) DAYS
(“TENANT’S REVIEW PERIOD”) AFTER RECEIPT OF LANDLORD’S NOTICE OF THE FAIR MARKET
RENTAL RATE WITHIN WHICH TO EITHER (I) ACCEPT THE FAIR MARKET RENTAL RATE
LANDLORD PROPOSES, (II) OBJECT TO THAT PROPOSAL IN WRITING, OR (III) RESCIND THE
DELIVERY OF ITS PRELIMINARY NOTICE.  TENANT’S FAILURE TO RESPOND TO LANDLORD’S
DETERMINATION OF THE FAIR MARKET RENTAL RATE WITHIN TENANT’S REVIEW PERIOD WILL
CONSTITUTE TENANT’S RESCISSION OF ITS PRELIMINARY NOTICE.  THE OPTION TO EXTEND
WILL EXPIRE UPON A RESCISSION OR DEEMED RESCISSION OF TENANT’S PRELIMINARY
NOTICE.  IF TENANT OBJECTS TO THE FAIR MARKET RENTAL RATE LANDLORD SUBMITS,
TENANT SHALL SIMULTANEOUSLY DELIVER TO LANDLORD, WITHIN TENANT’S REVIEW PERIOD,
TENANT’S DETERMINATION AS TO THE APPROPRIATE FAIR MARKET RENTAL RATE AND THE
DELIVERY OF SUCH DETERMINATION WILL CONSTITUTE TENANT’S IRREVOCABLE EXERCISE OF
ITS OPTION TO EXTEND WITH RESPECT TO THE ENTIRE PREMISES.  FOLLOWING TENANT’S
DELIVERY OF TENANT’S DETERMINATION AS TO THE APPROPRIATE FAIR MARKET RENTAL
RATE,  LANDLORD AND TENANT SHALL ATTEMPT IN GOOD FAITH TO AGREE UPON THE FAIR
MARKET RENTAL RATE.  IF LANDLORD AND TENANT FAIL TO REACH AGREEMENT ON THE FAIR
MARKET RENTAL RATE BY THE DATE WHICH IS THIRTY (30) DAYS FOLLOWING TENANT’S
REVIEW PERIOD (“OUTSIDE AGREEMENT DATE”), TENANT MAY EITHER (I) RESCIND ITS
PRELIMINARY NOTICE OR (II) SUBMIT THE DETERMINATION OF THE FAIR MARKET RENTAL
RATE TO BINDING ARBITRATION IN ACCORDANCE WITH THE FOLLOWING PROVISIONS:


26.2.1    NOT LATER THAN FIFTEEN (15) DAYS FOLLOWING THE OUTSIDE AGREEMENT DATE,
LANDLORD AND TENANT SHALL MUTUALLY SELECT AND APPOINT ONE ARBITRATOR WHO IS
EITHER A (I) PROFESSIONAL REAL ESTATE BROKER (WHO IS NOT AN AFFILIATE OF
LANDLORD OR TENANT) WHO HAS BEEN CONTINUOUSLY ACTIVE FOR THE FIVE-YEAR PERIOD
ENDING ON THE DATE OF THE APPOINTMENT IN THE SALE AND LEASING OF COMPARABLE
BUILDINGS OR (II) AN MAI REAL ESTATE APPRAISER (WHO IS NOT AN AFFILIATE OF
LANDLORD OR TENANT) WHO HAS BEEN CONTINUOUSLY ACTIVE FOR THE FIVE-YEAR PERIOD
ENDING ON THE DATE

51

--------------------------------------------------------------------------------

 
of the appointment in the appraising Comparable Buildings and has experience in
determining market rental rates for lease transactions of comparable size (in
terms of square footage leased).  For purposes hereof, an “MAI” appraiser means
an individual who holds an MAI designation conferred by, and is an independent
member of, the American Institute of Real Estate Appraisers (or its successor
organization, or in the event there is no successor organization, the
organization most similar).  The arbitrator’s determination will be limited
solely to the issue of which of the parties’ determinations of the Fair Market
Rental Rate submitted in accordance with the provisions of this Section 26.2 is
closer to the actual Fair Market Rental Rate as independently determined by the
arbitrator.  The party’s determination of the Fair Market Rental Rate that such
arbitrator determines is closer to the actual Fair Market Rental Rate shall be
the Base Rent for the period of the Option Term.

 


26.2.2    WITHIN THIRTY (30) DAYS AFTER THE DATE OF THE APPOINTMENT OF THE
ARBITRATOR, THE ARBITRATOR WILL GIVE THE PARTIES WRITTEN NOTICE OF HIS OR HER
DETERMINATION AS TO WHICH OF THE PARTIES’ DETERMINATIONS REGARDING THE FAIR
MARKET RENTAL RATE WILL BE DEEMED TO BE THE BASE RENT FOR THE ENSUING OPTION
TERM.


26.2.3    ON THE ARBITRATOR’S INITIATIVE OR AT THE REQUEST OF EITHER PARTY, THE
ARBITRATOR WILL REQUIRE THE PRESENTATION OF EVIDENCE OR THE SUBMISSION OF BRIEFS
REGARDING THE METHODOLOGY AND DATA THE PARTIES USED IN ARRIVING AT THEIR
RESPECTIVE DETERMINATIONS OF THE FAIR MARKET RENTAL RATE.


26.2.4    THE DECISION OF THE ARBITRATOR WILL BIND THE PARTIES AS TO THE
DETERMINATION OF THE FAIR MARKET RENTAL RATE.


26.2.5    IF THE PARTIES FAIL TO AGREE AND APPOINT AN ARBITRATOR WITHIN THE TIME
SPECIFIED ABOVE, THAT APPOINTMENT WILL BE MADE BY THE HOUSTON, TEXAS CHAPTER OF
THE AMERICAN ARBITRATION ASSOCIATION, OR, IF IT REFUSES TO ACT, BY ANY JUDGE
HAVING JURISDICTION OVER THE PARTIES.


26.2.6    THE PARTIES SHALL EQUALLY SHARE THE COST OF THE ARBITRATION.


26.2.7    UPON A DETERMINATION OF FAIR MARKET RENTAL RATE, THE PARTIES WILL
PROMPTLY AMEND THIS LEASE TO DOCUMENT THE EXTENSION OF THE LEASE TERM.  THE BASE
RENT PAYABLE BY TENANT WITH RESPECT TO SUCH OPTION TERM SHALL BE THE FAIR MARKET
RENTAL RATE AGREED TO BY, OR DETERMINED BY ARBITRATION FOR, THE PARTIES (AS
APPLICABLE) AS PROVIDED IN THIS ARTICLE XXVI.


26.3          FAIR MARKET RENTAL RATE.  THE TERM “FAIR MARKET RENTAL RATE” MEANS
THE PREVAILING MARKET RENTAL RATE (STATED IN THE FORM OF AN ANNUAL NET RENT PER
SQUARE FOOT OF RENTABLE AREA) THAT A WILLING TENANT WOULD PAY, AND A WILLING
LANDLORD WOULD ACCEPT, AT THE TIME OF DETERMINATION IN ARM’S LENGTH, BONA FIDE
NEGOTIATIONS FOR A COMPARABLE CONTEMPORANEOUS OFFICE LEASE TRANSACTION FOR THE
ENTIRE PREMISES FOR THE APPLICABLE OPTION TERM.  THE DETERMINATION OF THE FAIR
MARKET RENTAL RATE WILL BE BASED UPON A COMPARISON OF THE TERMS OF THIS LEASE
THAT WILL BE APPLICABLE DURING THE ENSUING OPTION TERM TO OTHER LEASE
TRANSACTIONS IN COMPARABLE BUILDINGS, WITH APPROPRIATE ADJUSTMENTS AS NECESSARY
TO EQUATE THE COMPARABLE LEASES WITH THE APPLICABLE TERMS OF THIS LEASE, TAKING
INTO CONSIDERATION ALL RELEVANT FACTORS, INCLUDING, WITHOUT LIMITATION, (I) THE
ANNUAL RENTAL RATES AND OPERATING EXPENSE COSTS PER SQUARE FOOT, (II) THE EXTENT

52

--------------------------------------------------------------------------------

 


of the lessee’s liability for the performance of the covenants set forth in the
lease, (iii) abatement provisions reflecting free rent or no rent subsequent to
the commencement date as to the premises in question, (iv) length of the lease
term, (v) size (provided that each comparable lease transaction involves no less
than 50,000 rentable square feet of space),  age, quality (including the quality
of building systems), layout, site improvements, and location of premises being
leased, (vi) building standard work letter or lessee improvement allowances, if
any, (vii) other tenant concessions such  as leasing commissions paid to the
tenants’ brokers or agents (to the extent not already taken into account in
item (i) above), lease assumptions and/or moving allowances, if any, (viii)
whether or not such comparable tenants (1) have previously occupied the
property, (2) have an equity interest in the property, or (3) are leasing the
property directly from its owner (as distinguished from subleasing from a
tenant), (ix) term or length of lease, (x) the time the particular rate under
consideration was agreed upon and become or is to become effective, (xi) the
distinctions between a full service “gross” lease, a “net” lease, and a “triple
net” lease; (xii) the extent of services provided or to be provided, and (xiii)
other generally applicable conditions of tenancy for such comparable
transactions.


26.4          TENANT’S EXERCISE OF OPTION TO EXTEND.  TENANT’S PROPER EXERCISE
OF THE APPLICABLE OPTION TO EXTEND WILL EXTEND THE LEASE TERM FOR THE ENSUING
OPTION TERM AND ALL TERMS, COVENANTS AND CONDITIONS OF THIS LEASE WILL REMAIN IN
FULL FORCE AND EFFECT DURING THE ENSUING OPTION TERM EXCEPT THAT THE BASE RENT
WITH RESPECT TO THE PREMISES DURING THAT OPTION TERM WILL BE THE FAIR MARKET
RENTAL RATE.


26.5          RISK OF LOSS.  THE RIGHTS AND OBLIGATIONS OF THE LANDLORD AND
TENANT UNDER THIS ARTICLE XXVI WILL NOT BE AFFECTED BY THE OCCURRENCE OF ANY
DAMAGES TO THE PREMISES OR ANY PORTION THEREOF BY FIRE OR OTHER CASUALTY,
WHETHER OCCURRING BEFORE OR AFTER TENANT EXERCISES THE OPTION TO EXTEND.  IF THE
FAIR MARKET RENTAL RATE HAS NOT BEEN DETERMINED PRIOR TO THE OCCURRENCE OF SUCH
FIRE OR OTHER CASUALTY, THE PARTIES AGREE THAT SUCH DETERMINATION WILL BE MADE
AS IF THE DAMAGES TO THE PREMISES HAD NOT OCCURRED AND ALL IMPROVEMENTS TO THE
PREMISES WERE IN THE CONDITION IN WHICH THEY EXISTED IMMEDIATELY PRIOR TO SUCH
CASUALTY EVENT.  IF THE FAIR MARKET RENTAL RATE HAS BEEN DETERMINED PRIOR TO THE
OCCURRENCE OF SUCH FIRE OR OTHER CASUALTY, THE PARTIES AGREE THAT NO DISCOUNT OR
REDUCTION SHALL BE MADE TO THE PREVIOUSLY DETERMINED AMOUNTS BECAUSE OF SUCH
DAMAGES.  UNLESS THE PARTIES MUTUALLY AGREE OTHERWISE, THE REPAIR AND
RESTORATION OF THE DAMAGES WILL PROCEED IN ACCORDANCE WITH SECTION 11.1.3(B) OR
SECTION 11.2 ABOVE.


ARTICLE XXVII.
TENANT’S PURCHASE RIGHT OF FIRST OFFER


27.1          LANDLORD’S  ROFO NOTICE.  IN THE EVENT LANDLORD DESIRES TO SELL
THE PREMISES AT ANY TIME DURING THE LEASE TERM (AS MAY BE EXTENDED), PRIOR TO
INITIATING NEGOTIATIONS WITH PROSPECTIVE PURCHASERS REGARDING THE POSSIBLE SALE,
LANDLORD SHALL FIRST OFFER TO SELL THE PREMISES TO TENANT (“TENANT’S ROFO”). 
ANY SUCH OFFER TO TENANT SHALL BE IN WRITING, AND SHALL STATE THE TERMS UPON
WHICH LANDLORD WOULD BE WILLING TO SELL THE PREMISES TO TENANT INCLUDING WITHOUT
LIMITATION, THE PROPOSED PURCHASE PRICE, EARNEST MONEY REQUIREMENTS, DURATION OF
INSPECTION PERIOD AND OTHER PERTINENT TIME PERIODS, CLOSING DATE AND ANY OTHER
MATERIAL TERMS OR CONDITIONS (“LANDLORD’S ROFO NOTICE”).  LANDLORD SHALL ALSO
SUBMIT TOGETHER WITH LANDLORD’S ROFO NOTICE A COPY OF ANY PROPOSED PROJECT
OFFERING MEMORANDUM OR BROCHURE TO THE EXTENT ONE HAS BEEN PREPARED AT SUCH
TIME.

53

--------------------------------------------------------------------------------

 



27.2          EXERCISE OF TENANT’S ROFO.  TENANT SHALL HAVE THE RIGHT AND OPTION
TO EXERCISE TENANT’S ROFO AND PURCHASE THE PREMISES, FOR THE PRICE AND UPON THE
TERMS AND CONDITIONS SPECIFIED IN THE LANDLORD’S ROFO NOTICE, WHICH RIGHT AND
OPTION MAY BE EXERCISED ONLY BY GIVING NOTICE OF EXERCISE THEREOF TO LANDLORD
WITHIN THIRTY (30) DAYS FOLLOWING THE DATE ON WHICH TENANT RECEIVES THE
LANDLORD’S ROFO NOTICE.


27.3          EFFECT OF TENANT’S ELECTION.  IF TENANT EXERCISES THE TENANT’S
ROFO IN ACCORDANCE WITH SECTION 27.2 ABOVE, LANDLORD AND TENANT WILL, WITHIN
THIRTY (30) DAYS FOLLOWING SUCH EXERCISE OF THE TENANT’S ROFO, ENTER INTO A
PURCHASE AND SALE AGREEMENT DOCUMENTING THE TERMS AND CONDITIONS OF THE SALE OF
THE PREMISES AS EXPRESSED IN LANDLORD’S ROFO NOTICE AND SHALL PROCEED TO A
CLOSING OF THE SALE IN ACCORDANCE WITH SECTION 27.5 BELOW.  TENANT SHALL PAY, BY
WIRE TRANSFER, THE DEPOSIT REQUIRED UNDER SUCH PURCHASE AND SALE AGREEMENT,
WHICH SHALL BE HELD BY A NATIONAL TITLE COMPANY DESIGNATED BY LANDLORD.  TENANT
AGREES THAT SUCH PURCHASE AND SALE AGREEMENT MAY PROVIDE FOR, AMONG OTHER
THINGS, AN "AS IS" TRANSACTION AND FOR AN ALL-CASH WITH NO FINANCING CONTINGENCY
TRANSACTION.  IF, HOWEVER, TENANT FAILS OR DECLINES TO EXERCISE TENANT’S ROFO IN
ACCORDANCE WITH SECTION 27.2 ABOVE, TENANT’S ROFO WITH RESPECT TO THE PREMISES
SHALL AUTOMATICALLY TERMINATE, AND LANDLORD SHALL HAVE THE RIGHT FOR A PERIOD OF
EIGHTEEN (18) MONTHS FROM AND AFTER THE EXPIRATION OF SUCH THIRTY (30) DAY
PERIOD IN WHICH TO CONSUMMATE THE SALE OF THE PREMISES TO A THIRD PARTY AS LONG
AS THE PURCHASE PRICE OF SUCH SALE IS NOT LESS THAN NINETY-FIVE PERCENT (95%) OF
THAT SPECIFIED IN LANDLORD’S ROFO NOTICE.  IF LANDLORD HAS NOT CONSUMMATED THE
SALE OF THE PREMISES WITHIN SUCH EIGHTEEN (18) MONTH PERIOD, AND LANDLORD STILL
DESIRES TO SELL THE PREMISES, LANDLORD MUST RESUBMIT THE SAME LANDLORD’S ROFO
NOTICE OR A REVISED LANDLORD’S ROFO NOTICE (IN LANDLORD’S DISCRETION) WITH
RESPECT TO THE PREMISES TO TENANT FOR WHICH TENANT SHALL HAVE ANOTHER
OPPORTUNITY TO PURCHASE THE PREMISES ONLY ON SUCH TERMS BY EXERCISING TENANT’S
ROFO WITHIN THIRTY (30) DAYS OF ITS RECEIPT OF SUCH LANDLORD’S ROFO NOTICE,
FAILING OF WHICH TENANT’S ROFO SHALL BE DEEMED TERMINATED AND OF NO FURTHER
FORCE AND EFFECT.  IF LANDLORD DESIRES TO SELL THE PREMISES TO A THIRD-PARTY FOR
A PROPOSED PURCHASE PRICE THAT IS LESS THAN NINETY-FIVE PERCENT (95%) OF THAT
SPECIFIED IN LANDLORD’S ROFO NOTICE, TENANT’S ROFR GRANTED TO ARTICLE XXVIII
SHALL APPLY TO SUCH THIRD-PARTY SALE, BUT TENANT WILL HAVE THIRTY (30) DAYS TO
RESPOND TO LANDLORD’S ROFR NOTICE.  EXCEPT IN SUCH ONE INSTANCE, TENANT’S ROFR
SHALL ONLY APPLY TO UNSOLICITED BONA FIDE THIRD-PARTY PURCHASE OFFERS THAT
LANDLORD DESIRES TO ACCEPT IN ACCORDANCE WITH ARTICLE XXVIII BELOW.


27.4          TERMINATION OF TENANT’S ROFO UPON SALE TO A THIRD PARTY.  SUBJECT
TO THE PROVISIONS OF SECTION 27.3 ABOVE, IF THE PREMISES SHALL BE SOLD BY
LANDLORD TO A THIRD PARTY AFTER TENANT HAS FAILED OR DECLINED TO EXERCISE
TENANT’S ROFO IN RESPONSE TO LANDLORD’S ROFO NOTICE WITH RESPECT TO SUCH SALE,
THE THIRD-PARTY PURCHASER SHALL TAKE THE PREMISES UNENCUMBERED BY TENANT’S ROFO
AND TENANT’S ROFR, AND TENANT’S ROFO AND TENANT’S ROFR SHALL TERMINATE IN ALL
RESPECTS.


27.5          CLOSING.  THE PREMISES SHALL BE SOLD TO TENANT ON THE TERMS SET
FORTH IN LANDLORD’S ROFO NOTICE.  AT THE CLOSING OF THE SALE, LANDLORD SHALL
EXECUTE A SPECIAL WARRANTY DEED CONVEYING TITLE TO THE PREMISES TO TENANT
SUBJECT ONLY TO THE PERMITTED EXCEPTIONS, ANY STANDARD PRINTED EXCEPTIONS SHOWN
IN A STANDARD TLTA FORM OF OWNER’S POLICY OF TITLE INSURANCE AND ALL OTHER
MATTERS OF RECORD THAT WERE NOT CAUSED BY LANDLORD OR ANY LANDLORD-RELATED
PARTY.  LANDLORD SHALL COMPLY WITH ALL REASONABLE REQUIREMENTS SET FORTH ON
SCHEDULE C OF THE TITLE COMMITMENT NECESSARY FOR ISSUANCE OF SUCH OWNER’S TITLE
POLICY AND SHALL EXECUTE SUCH OTHER

54

--------------------------------------------------------------------------------

 


documents as are customary for a seller to execute at similar closings,
including settlement statements, lien affidavits, and certificates of
non-foreign status. Landlord shall assign at closing all deposits appurtenant to
the Premises and any space leases, and Tenant shall assume all obligations
arising thereunder following the closing date.  Tenant shall also execute such
closing documents as are customary for a purchaser to execute at similar
closings, including lien affidavits and settlement statements.  Landlord and
Tenant shall reasonably cooperate with each other to effectuate the closing, and
each shall pay its respective share of customary closing costs.  Rents shall be
prorated (and the purchase price adjusted accordingly) as of the closing date. 
If Tenant fails to consummate the closing on or prior to the required closing
date for any reason other than a default by Landlord, then at Landlord’s option
(i) Tenant’s exercise of Tenant’s ROFO shall terminate in all respects or (ii)
Landlord may seek an action for specific performance with respect to Tenant’s
obligation to consummate the closing.


27.6          TENANT’S ROFO PERSONAL TO TENANT.  TENANT’S ROFO IS (I) PERSONAL
TO TENANT AND MAY NOT BE ASSIGNED TO OR EXERCISED BY ANY OTHER THIRD PARTY AND
(II) MAY BE EXERCISED BY TENANT ONLY IF TENANT IS EITHER (I) THE “TENANT”
HEREUNDER AS OF THE EFFECTIVE DATE OR (II) ANY SUCCESSOR OR ASSIGN OF THE
“TENANT” HEREUNDER AS OF THE EFFECTIVE DATE THAT SATISFIES THE QUALIFIED
TRANSFEREE REQUIREMENTS. THE TENANT’S ROFO MAY NOT BE EXERCISED IF THERE EXISTS
A LEASE EVENT OF DEFAULT.


27.7          DURATION OF TENANT’S ROFO.  THE TERMS AND PROVISIONS OF THIS
ARTICLE XXVII SHALL BE BINDING UPON LANDLORD AND TENANT EFFECTIVE UPON THE
COMMENCEMENT DATE AND CONTINUING THEREAFTER UNTIL THE LEASE TERMINATION DATE,
SUBJECT TO TERMINATION AS PROVIDED IN THIS ARTICLE XXVII.


27.8          EXCLUSIONS. NOTWITHSTANDING ANY OTHER PROVISION OF THIS ARTICLE
XXVII TO THE CONTRARY, DURING THE LEASE TERM, THE PROVISIONS OF THIS ARTICLE
XXVII SHALL NOT APPLY TO, PROHIBIT OR BE TRIGGERED BY (I) ANY MORTGAGING,
SUBJECTION TO DEED OF TRUST OR OTHER HYPOTHECATION OF LANDLORD’S INTEREST IN THE
PREMISES, (II) ANY SALE OF THE PREMISES PURSUANT TO A PRIVATE POWER OF SALE
UNDER OR JUDICIAL FORECLOSURE OF ANY MORTGAGE OR OTHER SECURITY INTEREST OR
DEVICE TO WHICH LANDLORD’S INTEREST IN THE PREMISES ARE NOW OR HEREAFTER
SUBJECT, (III) ANY TRANSFER OF LANDLORD’S INTEREST IN THE PREMISES TO AN
INTEREST HOLDER, BENEFICIARY UNDER DEED OF TRUST OF OTHER HOLDER OF A SECURITY
INTEREST THEREIN BY DEED IN LIEU OF FORECLOSURE, (IV) ANY TRANSFER OF THE
PREMISES TO ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL AGENCY WITH POWER OF
CONDEMNATION, (V) ANY TRANSFER OF THE PREMISES TO ANY AFFILIATE OF LANDLORD, OR
(VI) ANY TRANSFER OF THE OWNERSHIP INTERESTS (OR A PORTION THEREOF) IN LANDLORD
OR ANY OF THE ENTITIES THAT COMPRISE LANDLORD BY THE OWNERS THEREOF.


27.9          CONFIDENTIALITY.  TENANT COVENANTS AND AGREES THAT, EXCEPT AS MAY
BE REQUIRED BY APPLICABLE LEGAL REQUIREMENTS, THE EXISTENCE OF TENANT’S ROFO AND
THE FINANCIAL TERMS AND CONDITIONS OF ANY OFFER TO SELL, OR ANY THIRD-PARTY
OFFER TO PURCHASE, THE PREMISES THAT MAY BE DISCLOSED TO TENANT PURSUANT TO THIS
ARTICLE XXVII SHALL BE KEPT STRICTLY CONFIDENTIAL, AND SHALL NOT BE DISCLOSED BY
TENANT TO ANY THIRD-PARTY UNTIL SUCH TIME AS TENANT RECEIVES A LANDLORD’S ROFO
NOTICE.  THEN, IN SUCH EVENT, TENANT MAY ONLY DISCLOSE THE EXISTENCE OF TENANT’S
ROFO AND THE TERMS OF THE OFFER DISCLOSED IN THE LANDLORD’S ROFO NOTICE TO
CERTAIN THIRD-PARTIES ON A “NEED-TO-KNOW” BASIS SUCH AS LENDERS, ATTORNEYS,
ACCOUNTANTS, CONSULTANTS, AND OTHER THIRD PARTIES ENGAGED BY TENANT TO ASSIST IN
EVALUATING SUCH DISCLOSED INFORMATION FOR THE SOLE PURPOSE OF TENANT’S ELECTION
(OR NOT) TO EXERCISE TENANT’S ROFO, AND AS OTHERWISE MAY BE REQUIRED BY

55

--------------------------------------------------------------------------------

 


applicable Legal Requirements.  Tenant shall not under any circumstance disclose
to any other third-party the existence of Tenant’s ROFO.  Tenant shall also
cause such third-parties to maintain the confidentiality of the information
disclosed to such third-parties by procuring from each such third-party prior to
disclosure to such third-party a confidentiality agreement in favor of Landlord
in form substantially similar to that attached to this Lease as Exhibit E. 
Notwithstanding the foregoing, any information deemed in writing by Landlord to
be of a proprietary nature shall not be disclosed under any circumstances by
Tenant except as may be approved in advance in writing by Landlord.


ARTICLE XXVIII.
TENANT’S PURCHASE RIGHT OF FIRST REFUSAL


28.1          LANDLORD’S  ROFR NOTICE.  IN THE EVENT LANDLORD DESIRES TO SELL
THE PREMISES AT ANY TIME DURING THE LEASE TERM (AS MAY BE EXTENDED), HAS NOT
ISSUED A LANDLORD’S ROFO NOTICE TO TENANT AND RECEIVES AN UNSOLICITED BONA-FIDE
WRITTEN PURCHASE OFFER FROM A THIRD PARTY THAT LANDLORD WISHES TO ACCEPT,
LANDLORD SHALL FIRST OFFER TO SELL THE PREMISES TO TENANT ON THE TERMS SET FORTH
IN SUCH THIRD-PARTY OFFER (“TENANT’S ROFR”).  ANY SUCH OFFER TO TENANT SHALL BE
IN WRITING, AND SHALL STATE THE TERMS OF SUCH THIRD-PARTY OFFER INCLUDING
WITHOUT LIMITATION, THE PROPOSED PURCHASE PRICE, EARNEST MONEY REQUIREMENTS,
DURATION OF INSPECTION PERIOD AND OTHER PERTINENT TIME PERIODS, CLOSING DATE AND
ANY OTHER MATERIAL TERMS OR CONDITIONS (“LANDLORD’S ROFR NOTICE”).  FOR THE
AVOIDANCE OF DOUBT, IF LANDLORD HAS COMPLIED WITH LANDLORD’S OBLIGATIONS UNDER
ARTICLE XXVII HEREOF (INCLUDING, WITHOUT LIMITATION, THE PENULTIMATE SENTENCE OF
SECTION 27.3 HEREOF, IF APPLICABLE) IN RESPECT OF SUCH OFFER, THEN LANDLORD
SHALL HAVE NO OBLIGATIONS IN RESPECT OF SUCH OFFER UNDER THIS ARTICLE XXVIII.


28.2          EXERCISE OF TENANT’S ROFR.  TENANT SHALL HAVE THE RIGHT AND OPTION
TO EXERCISE TENANT’S ROFR AND PURCHASE THE PREMISES, FOR THE PRICE AND UPON THE
TERMS AND CONDITIONS SPECIFIED IN THE LANDLORD’S ROFR NOTICE, WHICH RIGHT AND
OPTION MAY BE EXERCISED ONLY BY GIVING NOTICE OF EXERCISE THEREOF TO LANDLORD
WITHIN TEN (10) BUSINESS DAYS FOLLOWING THE DATE ON WHICH TENANT RECEIVES THE
LANDLORD’S ROFR NOTICE OR THREE (3) DAYS PRIOR TO THE EXPIRATION OF THE
THIRD-PARTY OFFER SPECIFIED IN LANDLORD’S ROFR NOTICE, WHICHEVER OCCURS LATER.


28.3          EFFECT OF TENANT’S ELECTION.  IF TENANT EXERCISES TENANT’S ROFR IN
ACCORDANCE WITH SECTION 28.2 ABOVE, THE PARTIES WILL PROMPTLY ENTER INTO A
PURCHASE AND SALE AGREEMENT DOCUMENTING THE TERMS AND CONDITIONS OF THE SALE OF
THE PREMISES AS EXPRESSED IN LANDLORD’S ROFR NOTICE AND SHALL PROCEED TO A
CLOSING OF THE SALE IN ACCORDANCE WITH SECTION 28.5 BELOW.  TENANT SHALL PAY, BY
WIRE TRANSFER, THE DEPOSIT REQUIRED UNDER SUCH PURCHASE AND SALE AGREEMENT,
WHICH SHALL BE HELD BY A NATIONAL TITLE COMPANY DESIGNATED BY LANDLORD.  TENANT
AGREES THAT SUCH PURCHASE AND SALE AGREEMENT MAY PROVIDE FOR, AMONG OTHER
THINGS, AN "AS IS" TRANSACTION AND FOR AN ALL-CASH WITH NO FINANCING CONTINGENCY
TRANSACTION.  IF, HOWEVER, TENANT FAILS OR DECLINES TO EXERCISE TENANT’S ROFR IN
ACCORDANCE WITH SECTION 28.2 ABOVE, TENANT’S ROFR WITH RESPECT TO THE PREMISES
SHALL AUTOMATICALLY TERMINATE, AND LANDLORD SHALL HAVE THE RIGHT TO SELL THE
PREMISES TO A THIRD PARTY THAT FIRST PRESENTED THE UNSOLICITED WRITTEN OFFER, OR
TO ANOTHER THIRD PARTY, AS LONG AS THE TERMS AND CONDITIONS OF SUCH SALE ARE NOT
MATERIALLY MORE FAVORABLE TO THE THIRD-PARTY PURCHASER THAN THOSE SPECIFIED IN
LANDLORD’S ROFR NOTICE.

56

--------------------------------------------------------------------------------

 



28.4          TERMINATION OF TENANT’S ROFR UPON SALE TO A THIRD PARTY.  SUBJECT
TO THE PROVISIONS OF SECTION 28.3 ABOVE, IF THE PREMISES SHALL BE SOLD BY
LANDLORD TO A THIRD PARTY AFTER TENANT HAS FAILED TO EXERCISE TENANT’S ROFR IN
RESPONSE TO LANDLORD’S ROFR NOTICE WITH RESPECT TO SUCH SALE, THE THIRD-PARTY
PURCHASER SHALL TAKE THE PREMISES FROM LANDLORD UNENCUMBERED BY TENANT’S ROFR
AND TENANT’S ROFO, AND TENANT’S ROFR AND TENANT’S ROFO SHALL TERMINATE IN ALL
RESPECTS.


28.5          CLOSING.  THE PREMISES SHALL BE SOLD TO TENANT ON THE TERMS SET
FORTH IN LANDLORD’S ROFR NOTICE.  AT THE CLOSING OF THE SALE, LANDLORD SHALL
EXECUTE A SPECIAL WARRANTY DEED CONVEYING TITLE TO THE PREMISES TO TENANT
SUBJECT ONLY TO THE PERMITTED EXCEPTIONS, ANY STANDARD PRINTED EXCEPTIONS SHOWN
IN A STANDARD TLTA FORM OF OWNER’S POLICY OF TITLE INSURANCE AND ALL OTHER
MATTERS OF RECORD THAT WERE NOT CAUSED BY LANDLORD OR ANY LANDLORD-RELATED
PARTY.  LANDLORD SHALL COMPLY WITH ALL REASONABLE REQUIREMENTS SET FORTH ON
SCHEDULE C OF THE TITLE COMMITMENT NECESSARY FOR ISSUANCE OF SUCH OWNER’S TITLE
POLICY AND SHALL EXECUTE SUCH OTHER DOCUMENTS AS ARE CUSTOMARY FOR A SELLER TO
EXECUTE AT SIMILAR CLOSINGS, INCLUDING SETTLEMENT STATEMENTS, LIEN AFFIDAVITS,
AND CERTIFICATES OF NON-FOREIGN STATUS.  LANDLORD SHALL ASSIGN AT CLOSING ALL
DEPOSITS APPURTENANT TO THE PREMISES AND ANY SPACE LEASES, AND TENANT SHALL
ASSUME ALL OBLIGATIONS ARISING THEREUNDER FOLLOWING THE CLOSING DATE.  TENANT
SHALL ALSO EXECUTE SUCH CLOSING DOCUMENTS AS ARE CUSTOMARY FOR A PURCHASER TO
EXECUTE AT SIMILAR CLOSINGS, INCLUDING LIEN AFFIDAVITS AND SETTLEMENT
STATEMENTS.  LANDLORD AND TENANT SHALL REASONABLY COOPERATE WITH EACH OTHER TO
EFFECTUATE THE CLOSING, AND EACH SHALL PAY ITS RESPECTIVE SHARE OF CUSTOMARY
CLOSING COSTS.  RENTS SHALL BE PRORATED (AND THE PURCHASE PRICE ADJUSTED
ACCORDINGLY) AS OF THE CLOSING DATE.  IF TENANT FAILS TO CONSUMMATE THE CLOSING
ON OR PRIOR TO THE REQUIRED CLOSING DATE FOR ANY REASON OTHER THAN A DEFAULT BY
LANDLORD, THEN AT LANDLORD’S OPTION (I) TENANT’S EXERCISE OF TENANT’S ROFR SHALL
TERMINATE IN ALL RESPECTS OR (II) LANDLORD MAY SEEK AN ACTION FOR SPECIFIC
PERFORMANCE WITH RESPECT TO TENANT’S OBLIGATION TO CONSUMMATE THE CLOSING.


28.6          TENANT’S ROFR PERSONAL TO TENANT.  TENANT’S ROFR (I) IS PERSONAL
TO TENANT, AND MAY NOT BE ASSIGNED TO OR EXERCISED BY ANY OTHER THIRD PARTY AND
(II) MAY BE EXERCISED BY TENANT ONLY IF TENANT IS EITHER (I) THE “TENANT”
HEREUNDER AS OF THE EFFECTIVE DATE OR (II) ANY SUCCESSOR OR ASSIGN OF THE
“TENANT” HEREUNDER AS OF THE EFFECTIVE DATE THAT SATISFIES THE QUALIFIED
TRANSFEREE REQUIREMENTS.  THE TENANT’S ROFR MAY NOT BE EXERCISED IF THERE EXISTS
A LEASE EVENT OF DEFAULT.


28.7          DURATION OF TENANT’S ROFR.  THE TERMS AND PROVISIONS OF THIS
ARTICLE XXVIII OF THIS LEASE OF THIS LEASE SHALL BE BINDING UPON LANDLORD AND
TENANT EFFECTIVE UPON THE COMMENCEMENT DATE AND CONTINUING THEREAFTER UNTIL THE
LEASE TERMINATION DATE, SUBJECT TO TERMINATION AS PROVIDED IN THIS ARTICLE
XXVIII.


28.8          EXCLUSIONS. NOTWITHSTANDING ANY OTHER PROVISION OF THIS ARTICLE
XXVIII TO THE CONTRARY, THE PROVISIONS OF THIS ARTICLE XXVIII SHALL NOT APPLY
TO, PROHIBIT OR BE TRIGGERED BY (I) ANY MORTGAGING, SUBJECTION TO DEED  OF TRUST
OR OTHER HYPOTHECATION OF LANDLORD’S INTEREST IN THE PREMISES, (II) ANY SALE OF
THE PREMISES PURSUANT TO A PRIVATE POWER OF SALE UNDER OR JUDICIAL FORECLOSURE
OF ANY MORTGAGE OR OTHER SECURITY INTEREST OR DEVICE TO WHICH LANDLORD’S
INTEREST IN THE PREMISES ARE NOW OR HEREAFTER SUBJECT, (III) ANY TRANSFER OF
LANDLORD’S INTEREST IN THE PREMISES TO AN INTEREST HOLDER, BENEFICIARY UNDER
DEED OF TRUST OF OTHER HOLDER OF A SECURITY INTEREST THEREIN BY DEED IN LIEU OF
FORECLOSURE, (IV) ANY TRANSFER OF THE PREMISES TO ANY GOVERNMENTAL OR QUASI

57

--------------------------------------------------------------------------------

 


governmental agency with power of condemnation, (v) any transfer of the Premises
to any Affiliate of Landlord, or (vi) any transfer of the ownership interests
(or a portion thereof) in Landlord or any of the entities that comprise Landlord
by the owners thereof.


28.9          CONFIDENTIALITY.  TENANT COVENANTS AND AGREES THAT, EXCEPT AS MAY
BE REQUIRED BY APPLICABLE LEGAL REQUIREMENTS, THE EXISTENCE OF TENANT’S ROFR AND
THE FINANCIAL TERMS AND CONDITIONS OF ANY OFFER TO SELL, OR ANY THIRD-PARTY
OFFER TO PURCHASE, THE PREMISES THAT MAY BE DISCLOSED TO TENANT PURSUANT TO THIS
ARTICLE XXVIII SHALL BE KEPT STRICTLY CONFIDENTIAL, AND SHALL NOT BE DISCLOSED
BY TENANT TO ANY THIRD-PARTY UNTIL SUCH TIME AS TENANT RECEIVES A LANDLORD’S
ROFR NOTICE.  THEN, IN SUCH EVENT, TENANT MAY ONLY DISCLOSE THE EXISTENCE OF
TENANT’S ROFR AND THE TERMS OF THE OFFER DISCLOSED IN THE LANDLORD’S ROFR NOTICE
TO CERTAIN THIRD-PARTIES ON A “NEED-TO-KNOW” BASIS SUCH AS LENDERS, ATTORNEYS,
ACCOUNTANTS, CONSULTANTS, AND OTHER THIRD PARTIES ENGAGED BY TENANT TO ASSIST IN
EVALUATING SUCH DISCLOSED INFORMATION FOR THE SOLE PURPOSE OF TENANT’S ELECTION
(OR NOT) TO EXERCISE TENANT’S ROFR, AND AS OTHERWISE MAY BE REQUIRED BY
APPLICABLE LEGAL REQUIREMENTS.  TENANT SHALL NOT  UNDER ANY CIRCUMSTANCE
DISCLOSE TO ANY OTHER THIRD-PARTY THE EXISTENCE OF TENANT’S ROFR.  TENANT SHALL
ALSO CAUSE SUCH THIRD-PARTIES TO MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION
DISCLOSED TO SUCH THIRD-PARTIES BY PROCURING FROM EACH SUCH THIRD-PARTY PRIOR TO
DISCLOSURE TO SUCH THIRD-PARTY A CONFIDENTIALITY AGREEMENT IN FAVOR OF LANDLORD
IN FORM SUBSTANTIALLY SIMILAR TO THAT ATTACHED TO THIS LEASE AS EXHIBIT E. 
NOTWITHSTANDING THE FOREGOING, ANY INFORMATION DEEMED IN WRITING BY LANDLORD TO
BE OF A PROPRIETARY NATURE SHALL NOT BE DISCLOSED UNDER ANY CIRCUMSTANCES BY
TENANT EXCEPT AS MAY BE APPROVED IN ADVANCE IN WRITING BY LANDLORD.


28.10      TERMINATION OF LEASE.  IN THE EVENT TENANT ACQUIRES THE RIGHT, TITLE
AND INTEREST OF LANDLORD IN THE PREMISES PURSUANT TO THIS ARTICLE XXVIII OF THIS
LEASE WITHOUT ASSUMPTION OF ANY EXISTING MORTGAGE INDEBTEDNESS ENCUMBERING THE
PREMISES, THEN, AT TENANT’S OPTION, THE ESTATES OF LANDLORD AND TENANT SHALL
MERGE AND THIS LEASE WILL BE EXTINGUISHED.


ARTICLE XXIX.
MISCELLANEOUS PROVISIONS


29.1          TERMS.  THE NECESSARY GRAMMATICAL CHANGES REQUIRED TO MAKE THE
PROVISIONS OF THIS LEASE APPLY EITHER TO CORPORATIONS OR PARTNERSHIPS OR
INDIVIDUALS, MEN OR WOMEN, AS THE CASE MAY REQUIRE, WILL BE ASSUMED IN ALL CASES
AS THOUGH IN EACH CASE FULLY EXPRESSED.  ALL DEFINITIONS SHALL BE EQUALLY
APPLICABLE TO THE SINGULAR AND PLURAL USES OF THE TERMS DEFINED.


29.2          BINDING EFFECT.  EACH OF THE PROVISIONS OF THIS LEASE EXTENDS TO,
BINDS AND INURES TO THE BENEFIT OF LANDLORD AND TENANT AND THEIR RESPECTIVE
SUCCESSORS OR PERMITTED ASSIGNS.


29.3          MODIFICATION OF LEASE.  IF ANY CURRENT OR PROSPECTIVE INTEREST
HOLDER THAT HOLDS OR ANTICIPATES HOLDING AN INTEREST IN THE PREMISES REQUIRES A
MODIFICATION OF THIS LEASE THAT WILL NOT CAUSE TENANT TO INCUR ANY INCREASED
COST OR ADVERSELY CHANGE TENANT’S RIGHTS AND OBLIGATIONS ARISING UNDER THE TERMS
OF THIS LEASE, TENANT SHALL EXECUTE THOSE DOCUMENTS THAT ARE REASONABLY
NECESSARY TO ACCOMPLISH THAT MODIFICATION AND DELIVER THE DOCUMENTS TO LANDLORD
WITHIN THIRTY (30) DAYS FOLLOWING LANDLORD’S REQUEST.

58

--------------------------------------------------------------------------------

 



29.4          MEMORANDUM OF AGREEMENT.  NEITHER PARTY HERETO SHALL RECORD THIS
LEASE.  THE PARTIES SHALL JOIN IN THE EXECUTION OF A “SHORT FORM” MEMORANDUM OF
THIS LEASE IN SUBSTANTIALLY THE FORM OF EXHIBIT G AND THE PARTIES SHALL FILE
SUCH MEMORANDUM IN THE REAL PROPERTY RECORDS OF MONTGOMERY COUNTY, TEXAS ON THE
EFFECTIVE DATE.  UPON THE LEASE TERMINATION DATE THE PARTIES SHALL RELEASE THE
MEMORANDUM OF RECORD.  UPON THE EXPIRATION OR TERMINATION PRIOR TO THE LEASE
TERMINATION DATE OF ANY RIGHT OR OBLIGATION TO WHICH EXPRESS REFERENCE IS MADE
IN THE MEMORANDUM, THE PARTIES SHALL AMEND THE MEMORANDUM OF RECORD TO DELETE
THE REFERENCE TO THAT RIGHT OR OBLIGATION.


29.5          TRANSFER OF LANDLORD’S INTEREST.  SUBJECT TO ARTICLES XXVII AND
XXVIII OF THIS LEASE, LANDLORD HAS THE RIGHT WITHOUT TENANT’S CONSENT TO
TRANSFER ALL OR ANY PORTION OF ITS INTEREST IN THE PREMISES, AND/OR IN THIS
LEASE TO ANY PARTY, AND IF THAT TRANSFER OCCURS AND THE TRANSFEREE ASSUMES ALL
OBLIGATIONS LANDLORD UNDERTAKES UNDER THE TERMS OF THIS LEASE, WHETHER ARISING
BEFORE OR AFTER THE DATE OF THE ASSIGNMENT, LANDLORD WILL HAVE NO FURTHER
LIABILITY UNDER THIS LEASE.  LANDLORD MAY ALSO ASSIGN ITS INTEREST IN THIS LEASE
TO AN INTEREST HOLDER AS ADDITIONAL SECURITY, BUT THAT ASSIGNMENT WILL NOT
RELEASE LANDLORD FROM ITS OBLIGATIONS ARISING UNDER THE TERMS OF THIS LEASE AND
TENANT MAY CONTINUE TO LOOK TO LANDLORD FOR THE PERFORMANCE OF THOSE
OBLIGATIONS.


29.6          CAPTIONS.  THE CAPTIONS OF ARTICLES AND SECTIONS OF THIS LEASE ARE
FOR CONVENIENCE ONLY AND THE PARTIES DO NOT INTEND THAT THE CAPTIONS BE
CONSTRUED SO AS TO LIMIT, AFFECT OR ALTER THE MEANING OF THE ARTICLES AND
SECTIONS.


29.7          RELATIONSHIP OF PARTIES.  NEITHER THE PARTIES NOR ANY THIRD PARTY
MAY CONSTRUE THIS LEASE OR ANY ACT OF EITHER OF THE PARTIES SO AS TO CREATE
BETWEEN LANDLORD AND TENANT THE RELATIONSHIP OF PRINCIPAL AND AGENT, PARTNERSHIP
OR JOINT VENTURE OR ANY OTHER RELATIONSHIP OTHER THAN THAT OF LANDLORD AND
TENANT.


29.8          APPLICATION OF PAYMENTS.  LANDLORD HAS THE RIGHT TO APPLY PAYMENTS
RECEIVED FROM TENANT IN SUCH ORDER AND AMOUNTS AS LANDLORD ELECTS TO SATISFY ANY
OBLIGATIONS OF TENANT ARISING UNDER THE TERMS OF THIS LEASE, REGARDLESS OF
TENANT’S DESIGNATION OF THOSE PAYMENTS.


29.9          TIME OF ESSENCE.  TIME IS OF THE ESSENCE WITH RESPECT TO THIS
LEASE AND EACH OF ITS PROVISIONS.


29.10      PARTIAL INVALIDITY.  IF ANY TERM, PROVISION OR CONDITION CONTAINED IN
THIS LEASE IS INVALID OR UNENFORCEABLE, THE REMAINDER OF THIS LEASE, OR THE
APPLICATION OF THAT TERM, PROVISION OR CONDITION TO PERSONS OR CIRCUMSTANCES
OTHER THAN THOSE WITH RESPECT TO WHICH IT IS INVALID OR UNENFORCEABLE, WILL NOT
BE AFFECTED BY THAT INVALIDITY OR UNENFORCEABILITY, AND EACH AND EVERY OTHER
TERM, PROVISION AND CONDITION OF THIS LEASE WILL BE VALID AND ENFORCEABLE TO THE
FULLEST EXTENT POSSIBLE PERMITTED BY LAW.


29.11      NO WARRANTY.  IN EXECUTING AND DELIVERING THIS LEASE, NEITHER PARTY
HAS RELIED ON ANY REPRESENTATION, WARRANTY OR OTHER STATEMENT MADE BY, OR ON
BEHALF OF THE OTHER PARTY THAT IS NOT SET FORTH IN THIS LEASE OR IN ONE OR MORE
OF THE EXHIBITS ATTACHED TO THIS LEASE.


29.12      LANDLORD EXCULPATION; LANDLORD NON-IMPUTATION.  EXCEPT AS PROVIDED
BELOW, TENANT MAY NOT SEEK TO SATISFY ANY JUDGMENT, AWARD OR DECISION THAT
TENANT OBTAINS AGAINST

59

--------------------------------------------------------------------------------

 


Landlord from any source other than Landlord’s interest in the Project and the
revenue generated by the operation of the Project (and then only when the
judgment, award or decision is final and non-appealable), including, without
limitation, any the proceeds of any financing or sale, any rents, insurance
proceeds due to a casualty and any awards received from a governmental authority
as a result of a condemnation or taking.  In the event a judgment is awarded to
Tenant under this Lease for a liability of Landlord under this Lease arising
during Landlord’s ownership, then Tenant shall be permitted to recover any such
judgment out of the net proceeds, if any, from the sale of Landlord’s interest,
and no asset of any Landlord-Related Party will be subject to attachment or
execution to satisfy the judgment, award or decision.  The foregoing limitation
on the sources of Tenant’s recovery will not apply in those instances (i) where
proceeds of any insurance are available to satisfy the judgment, (ii) where
Tenant obtains the judgment, award or decision because of Landlord’s
misapplication of funds that an insurer or a condemning authority pays to
Landlord and that Landlord is required to use for the restoration of the
Premises in accordance with the terms of this Lease, or (iii) where Tenant
obtains the judgment, award or decision because of Landlord’s fraud or
purposeful misrepresentation.  After application of the proceeds of any
insurance that are available to satisfy a final and non-appealable judgment,
award or decision that Tenant obtains against Landlord by reason of the
negligence of Landlord or any Landlord-Related Party or Landlord’s failure to
perform any of the obligations it has undertaken under the terms of this Lease,
Tenant may not seek to satisfy any balance of the judgment remaining after that
application from any source other than Landlord’s interest in the Premises and
the revenue generated by the operation of the Premises.  The provisions of this
Section 29.12 will survive the Lease Termination Date.  Under no circumstance
shall Landlord be deemed to have acted negligently, grossly negligently or
willfully solely due to or as a result of Landlord’s ownership of the Premises,
and in no event shall any occurrence relating to the Premises, whether negligent
or willful, be imputed to Landlord by reason of Landlord’s interest in the
Premises, it being understood that, except as otherwise expressly provided in
this Lease, all obligations with respect to the Premises are the responsibility
of Tenant under this Lease.  In order to have acted negligently, grossly
negligently or willfully, Landlord must have committed an affirmative act (or
Landlord must have failed or refused to act when obligated to do so).


29.13      INCORPORATION OF EXHIBITS AND GLOSSARY; ENTIRE AGREEMENT.  EXHIBITS A
THROUGH G TO THIS LEASE AND APPENDIX A TO THIS LEASE ARE INCORPORATED INTO AND
MADE A PART OF THIS LEASE.  ALL CAPITALIZED TERMS NOT OTHERWISE DEFINED IN THIS
LEASE ARE USED WITH THE MEANING ASSIGNED TO THEM IN THE GLOSSARY OF TERMS
ATTACHED TO THIS LEASE AS APPENDIX A.  THERE ARE NO ORAL AGREEMENTS BETWEEN THE
PARTIES THAT AFFECT THIS LEASE AND THIS LEASE SUPERSEDES AND CANCELS ALL
PREVIOUS NEGOTIATIONS, ARRANGEMENTS, BROCHURES, AGREEMENTS AND UNDERSTANDINGS,
IF ANY, BETWEEN THE PARTIES OR DISPLAYED BY LANDLORD TO TENANT WITH RESPECT TO
THE SUBJECT MATTER OF THIS LEASE, AND, EXCEPT IN ANY INSTANCE WHERE AN AMBIGUITY
EXISTS WITHIN THIS LEASE, NONE OF THOSE NEGOTIATIONS, ARRANGEMENTS, BROCHURES,
AGREEMENTS AND UNDERSTANDINGS MAY BE USED TO INTERPRET OR CONSTRUE THIS LEASE. 
THE PARTIES MAY MODIFY, AUGMENT OR DELETE THE TERMS, COVENANTS, CONDITIONS OR
PROVISIONS OF THIS LEASE ONLY BY MEANS OF A WRITING BOTH PARTIES SIGN.  ALL
NEGOTIATIONS AND ORAL AGREEMENTS ACCEPTABLE TO BOTH PARTIES HAVE BEEN MERGED
INTO AND ARE INCLUDED IN THIS LEASE.


29.14      FINANCIAL STATEMENTS.  AT ANY TIME DURING THE LEASE TERM THAT THE
TENANT HEREUNDER IS NOT A CORPORATION WHOSE STOCK IS PUBLICLY-TRADED ON A
NATIONAL SECURITIES EXCHANGE, WITHIN TEN (10) DAYS AFTER LANDLORD’S WRITTEN
REQUEST FROM TIME TO TIME, BUT NO MORE THAN TWICE

60

--------------------------------------------------------------------------------

 


per calendar year, Tenant shall provide Landlord with annual financial
statements prepared in accordance with GAAP with respect to the last accounting
period for which Tenant has had financial statements prepared (but in no event
later than ninety (90) days after the end of Tenant’s previous fiscal year),
which statements must be prepared and must be audited and delivered, with an
unqualified opinion, by an independent certified public accountant.


29.15      FORCE MAJEURE.  EXCEPT AS PROVIDED BELOW, ANY PREVENTION, DELAY OR
STOPPAGE OF THE PERFORMANCE BY LANDLORD OR TENANT OF ANY OBLIGATION UNDER THIS
LEASE BY AN EVENT OF FORCE MAJEURE WILL EXCUSE THE PERFORMANCE OF SUCH
OBLIGATION FOR A PERIOD EQUAL TO THE DURATION OF THE PREVENTION, DELAY OR
STOPPAGE. IF, THEREFORE, THIS LEASE SPECIFIES A TIME PERIOD FOR PERFORMANCE OF
AN OBLIGATION OF EITHER PARTY, A DELAY CAUSED BY AN EVENT OF FORCE MAJEURE WILL
EXTEND THE PERIOD WITHIN WHICH THE PARTY MUST COMPLETE ITS PERFORMANCE.  THIS
SECTION 29.15 WILL NOT APPLY TO (I) THE OBLIGATIONS IMPOSED WITH REGARD TO RENT
AND OTHER SUMS OF MONEY TENANT MUST PAY OR REIMBURSE TO LANDLORD IN ACCORDANCE
WITH THE TERMS OF THIS LEASE OR (II) THE OBLIGATIONS IMPOSED UPON LANDLORD TO
PAY ANY AMOUNT BECOMING DUE TO TENANT UNDER THE TERMS OF THIS LEASE.


29.16      NOTICES.  ALL NOTICES, DEMANDS, STATEMENTS OR COMMUNICATIONS
(INDIVIDUALLY, A “NOTICE” AND COLLECTIVELY, “NOTICES”) THAT A PARTY MAY OR MUST
GIVE TO THE OTHER UNDER THE TERMS OF THIS LEASE MUST BE IN WRITING, AND MUST BE
SENT BY UNITED STATES CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, RETURN
RECEIPT REQUESTED, OR BY OVERNIGHT DELIVERY SERVICE OR BE DELIVERED PERSONALLY
OR BE DELIVERED VIA FACSIMILE TRANSMISSION (I) TO TENANT AT THE APPROPRIATE
ADDRESS SET FORTH BELOW, OR TO SUCH OTHER PLACE AS TENANT MAY FROM TIME TO TIME
DESIGNATE IN A NOTICE TO LANDLORD; OR (II) TO LANDLORD AT THE ADDRESSES SET
FORTH BELOW, OR TO SUCH OTHER FIRM OR TO SUCH OTHER PLACE AS LANDLORD MAY FROM
TIME TO TIME DESIGNATE IN A NOTICE TO TENANT. THE PARTIES WILL CONSIDER A NOTICE
TO HAVE BEEN GIVEN, IF MAILED, THREE (3) BUSINESS DAYS AFTER THE DATE IT IS
MAILED AS PROVIDED IN THIS SECTION 29.16, IF SENT BY OVERNIGHT DELIVERY SERVICE,
ON THE FIRST BUSINESS DAY FOLLOWING THE DATE ON WHICH DEPOSITED WITH THAT
SERVICE PROVIDER, OR UPON THE DATE PERSONAL DELIVERY OR FACSIMILE IS MADE OR
SENT.

Tenant’s address for Notices:

 

TETRA Technologies, Inc.

24955 Interstate 45 North

The Woodlands, Texas 77380

Attention:Bruce Cobb

 

with a copy to:

 

TETRA Technologies, Inc.

24955 Interstate 45 North

The Woodlands, Texas 77380

Attention:General Counsel

 

61

--------------------------------------------------------------------------------

 


Landlord’s address for Notices:

 

Tetris Property LLC

1370 Avenue of the Americas

New York, New York  10019

Attention:David M. Ledy

 

with a copy to:

 

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, New York  10022-2585

Attention:Andrew L. Jagoda, Esq.

 


29.17      JOINT AND SEVERAL OBLIGATIONS.  IF THERE IS MORE THAN ONE TENANT, THE
OBLIGATIONS IMPOSED UPON TENANT UNDER THIS LEASE ARE JOINT AND SEVERAL.


29.18      AUTHORITY.  LANDLORD AND TENANT EACH REPRESENTS AND WARRANTS THAT IT
IS A DULY FORMED AND EXISTING ENTITY QUALIFIED TO DO BUSINESS IN THE STATE OF
TEXAS, IT HAS FULL RIGHT AND AUTHORITY TO EXECUTE AND DELIVER THIS LEASE, AND
THAT EACH PERSON SIGNING ON ITS BEHALF IS AUTHORIZED TO DO SO.


29.19      ATTORNEYS’ FEES.  IF EITHER PARTY COMMENCES LITIGATION AGAINST THE
OTHER FOR THE SPECIFIC PERFORMANCE OF THIS LEASE, FOR DAMAGES FOR THE BREACH OF
ANY OBLIGATION UNDERTAKEN UNDER THE TERMS OF THIS LEASE OR OTHERWISE FOR
ENFORCEMENT OF ANY REMEDY AVAILABLE TO THAT PARTY, THE PARTIES WAIVE ANY RIGHT
TO A TRIAL BY JURY AND THE PREVAILING PARTY IN THAT LITIGATION IS ENTITLED TO
RECOVER FROM THE OTHER PARTY THE REASONABLE ATTORNEYS’ FEES AND OTHER COSTS IT
INCURS IN CONNECTION WITH THAT LITIGATION, INCLUDING ALL COSTS INCURRED IN
ENFORCING, PERFECTING AND EXECUTING ITS JUDGMENT.


29.20      GOVERNING LAW.  THE LAWS OF THE STATE OF TEXAS WILL GOVERN THE
CONSTRUCTION, INTERPRETATION AND ENFORCEMENT OF THIS LEASE.  VENUE EXCLUSIVELY
SHALL LIE IN THE FEDERAL AND STATE COURT(S) LOCATED IN (OR HAVING JURISDICTION
WITH RESPECT TO) MONTGOMERY COUNTY, TEXAS HAVING JURISDICTION OVER THE SUBJECT
MATTER OF ANY DISPUTE ARISING UNDER THIS LEASE.


29.21      SUBMISSION OF LEASE; CONSTRUCTION.  SUBMISSION OF THIS INSTRUMENT FOR
TENANT’S EXAMINATION OR SIGNATURE DOES NOT CONSTITUTE A RESERVATION OF OR AN
OPTION FOR LEASE, AND IT IS NOT EFFECTIVE AS A LEASE OR OTHERWISE UNTIL
EXECUTION AND DELIVERY BY BOTH LANDLORD AND TENANT.  THE PARTIES ACKNOWLEDGE
THAT THEIR ATTORNEYS HAVE REVIEWED AND REVISED THIS LEASE AND THAT THE NORMAL
RULE OF CONSTRUCTION TO THE EFFECT THAT ANY AMBIGUITIES ARE TO BE RESOLVED
AGAINST THE DRAFTING PARTY WILL NOT BE EMPLOYED IN THE INTERPRETATION OF THIS
LEASE.


29.22      BROKERS.  LANDLORD AND TENANT WARRANT TO EACH OTHER THAT THE PARTIES
HAVE HAD NO DEALINGS WITH ANY REAL ESTATE BROKER OR AGENT OTHER THAN CBRE, INC.
IN CONNECTION WITH THE NEGOTIATION OF THIS LEASE AND THEY INDIVIDUALLY ARE
UNAWARE OF ANY OTHER REAL ESTATE BROKER OR AGENT WHO IS ENTITLED TO A COMMISSION
IN CONNECTION WITH THIS LEASE. LANDLORD AND TENANT EACH HEREBY AGREES TO
INDEMNIFY AND DEFEND THE OTHER AGAINST AND HOLD THE OTHER HARMLESS FROM ANY

62

--------------------------------------------------------------------------------

 


and all claims, demands, losses, liability, lawsuits, judgments, costs and
expenses (including, without limitation, reasonable attorneys’ fees) that may be
asserted against or sustained by the other by reason of, or in connection with,
any leasing commission or equivalent compensation alleged or found to be owing
to any such other real estate broker or agent as a result of its dealings with
any such other real estate broker or agent.  Any fee or commission payable to
CBRE, Inc. in connection with this Lease shall be payable by Tenant pursuant to
a separate agreement between CBRE, Inc. and Tenant executed in connection with
the sale of the Premises by Tenant to Landlord.


29.23      INDEPENDENT COVENANTS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS LEASE TO THE CONTRARY, THE PARTIES INTEND THIS LEASE TO BE CONSTRUED AS
THOUGH THE COVENANTS BETWEEN LANDLORD AND TENANT ARE INDEPENDENT AND NOT
DEPENDENT.


29.24      CONSENTS.  EXCEPT TO THE EXTENT A DIFFERENT STANDARD IS REQUIRED OR
RESERVED UNDER ANY SPECIFIC PROVISION OF THIS LEASE, IN ALL OTHER CASES WHERE
THE CONSENT OR APPROVAL OF A PARTY IS REQUIRED OR REQUESTED, THE GIVING OF SUCH
CONSENT OR APPROVAL SHALL BE IN THE SOLE DISCRETION OF THE PARTY FROM WHOM SUCH
CONSENT OR APPROVAL IS REQUIRED OR REQUESTED.


29.25      PUBLIC RELEASE OF INFORMATION.  EACH PARTY MUST OBTAIN THE PRIOR
WRITTEN APPROVAL OF THE OTHER PARTY OF THE EXACT TEXT AND TIMING OF ANY PRESS
RELEASES CONCERNING THE EXECUTION OR TERMS OF THIS LEASE.


29.26      OFAC.  PURSUANT TO UNITED STATES PRESIDENTIAL EXECUTIVE ORDER 13224
(THE “EXECUTIVE ORDER”) SIGNED ON SEPTEMBER 24, 2001, AND ENTITLED “BLOCKING
PROPERTY AND PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT THREATEN TO
COMMIT, OR SUPPORT TERRORISM”), U.S. COMPANIES ARE REQUIRED TO ENSURE THAT THEY
DO NOT TRANSACT BUSINESS WITH PERSONS OR ENTITIES DETERMINED TO HAVE COMMITTED,
OR TO POSE A RISK OF COMMITTING OR SUPPORTING, TERRORIST ACTS AND THOSE
IDENTIFIED ON THE LIST OF SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS
(THE “LIST”), GENERATED BY THE OFFICE OF FOREIGN ASSETS CONTROL OF THE U.S.
DEPARTMENT OF THE TREASURY (“OFAC”).  THE NAMES OR ALIASES OF THESE PERSONS OR
ENTITIES (EACH, A “BLOCKED PERSON”) ARE UPDATED FROM TIME TO TIME.  TENANT
HEREBY ACKNOWLEDGES AND AGREES THAT TENANT’S INCLUSION ON THE LIST AS A BLOCKED
PERSON AT ANY TIME DURING THE LEASE TERM SHALL BE A LEASE EVENT OF DEFAULT
HEREUNDER FOR WHICH LANDLORD MAY TERMINATE THIS LEASE.  THE PROVISIONS OF THIS
PARAGRAPH SHALL SURVIVE TERMINATION OF THIS LEASE.  TENANT REPRESENTS THAT, (I)
NEITHER TENANT NOR ANY PERSON OR ENTITY THAT DIRECTLY OWNS TEN PERCENT (10%) OR
GREATER EQUITY INTEREST IN IT NOR ANY OF ITS OFFICERS, DIRECTORS, OR MANAGING
MEMBERS IS A PERSON OR ENTITY (EACH, A “PROHIBITED PERSON”) WITH WHOM U.S.
PERSON OR ENTITIES ARE RESTRICTED FROM DOING BUSINESS UNDER REGULATIONS OF OFAC
(INCLUDING THOSE NAMED ON THE LIST) OR UNDER THE EXECUTIVE ORDER, OR OTHER
GOVERNMENTAL ACTION, AND (II) THAT THROUGHOUT THE LEASE TERM, TENANT SHALL
COMPLY WITH THE EXECUTIVE ORDER.


29.27      WAIVER OF LANDLORD’S LIENS.  LANDLORD HEREBY WAIVES ALL LANDLORD’S
LIENS (BY STATUTE OR OTHERWISE) AND ANY AND ALL SECURITY INTERESTS AND OTHER
CLAIMS TO ANY OF TENANT’S (OR ANY OF ITS AFFILIATES’) OTHER PERSONAL PROPERTY OF
TENANT (OR ANY OF ITS AFFILIATES) AT ANY TIME SITUATED ON THE PREMISES.

63

--------------------------------------------------------------------------------

 



29.28      WAIVER OF SECTION 93.012, TEXAS PROPERTY CODE.  LANDLORD AND TENANT
ARE KNOWLEDGEABLE AND EXPERIENCED IN COMMERCIAL LEASING TRANSACTIONS AND AGREE
THAT THE PROVISIONS OF THIS LEASE FOR DETERMINING ALL CHARGES, AMOUNTS, AND
ADDITIONAL RENT PAYABLE BY TENANT, ARE COMMERCIALLY REASONABLE AND VALID EVEN
THOUGH SUCH METHODS MAY NOT BE STATED IN THE LEASE.  ACCORDINGLY, TENANT
VOLUNTARILY AND KNOWINGLY WAIVES ALL RIGHTS AND BENEFITS OF A TENANT UNDER
SECTION 93.012, TEXAS PROPERTY CODE, OR ITS SUCCESSOR STATUTE OR CODE
PROVISION.  NOTHING CONTAINED IN THIS WAIVER HOWEVER IS INTENDED TO LIMIT OR
IMPAIR ANY OTHER REMEDY AVAILABLE TO TENANT UNDER THE LEASE OR AT LAW OR IN
EQUITY (OTHER THAN SECTION 93.012, TEXAS PROPERTY CODE, OR ITS SUCCESSOR STATUTE
OR CODE PROVISION).  IN ADDITION, NOTHING IN THIS SECTION 29.28 SHALL CONSTITUTE
A WAIVER OF TENANT’S RIGHT TO DISPUTE AND/OR INITIATE A CLAIM DISPUTING
LANDLORD’S METHODS OF CALCULATING OR DETERMINING ADDITIONAL RENT OR TENANT’S
AUDIT RIGHTS HEREUNDER.


29.29      DTPA INAPPLICABLE.  IT IS THE INTENT OF LANDLORD AND TENANT THAT THE
PROVISIONS OF THE TEXAS DECEPTIVE TRADE PRACTICES-CONSUMER PROTECTION ACT,
SUBCHAPTER E OF CHAPTER 17 OF THE TEXAS BUSINESS AND COMMERCE CODE (THE “DTPA”)
BE INAPPLICABLE TO THIS LEASE AND THE TRANSACTION EVIDENCED HEREBY. 
ACCORDINGLY, TENANT HEREBY ACKNOWLEDGES AND AGREES THAT THE TOTAL CONSIDERATION
PAID OR TO BE PAID BY TENANT OVER THE LEASE TERM EXCEEDS $500,000.00.


29.30      LIMITATIONS OF LIABILITIES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS LEASE, LANDLORD AND TENANT AGREE THAT:  (A) EXCEPT WHERE THE RECOVERY OF
SUCH DAMAGES ARE SPECIFICALLY AUTHORIZED UNDER THE TERMS OF THIS LEASE, NEITHER
TENANT NOR LANDLORD WILL BE LIABLE, AND EACH PARTY HEREBY WAIVES AND RELEASES
ALL CLAIMS, CAUSES OF ACTION OR OTHER RIGHTS OF RECOVERY IT MAY EVER HAVE
AGAINST THE OTHER PARTY FOR:  (I) ANY LOSS OF BUSINESS OR PROFITS OR OTHER
CONSEQUENTIAL DAMAGES; OR (II) EXEMPLARY, PUNITIVE, SPECULATIVE OR OTHER SPECIAL
OR INDIRECT DAMAGES OF ANY KIND, (B) NONE OF THE TENANT’S OR LANDLORD’S
OFFICERS, EMPLOYEES, AGENTS, DIRECTORS, SHAREHOLDERS, OR PARTNERS WILL EVER HAVE
ANY PERSONAL LIABILITY UNDER OR IN CONNECTION WITH THIS LEASE, AND EACH PARTY
HEREBY WAIVES AND RELEASES ALL CLAIMS, CAUSES OF ACTION, OR OTHER RIGHTS OF
RECOVERY IT MAY EVER HAVE AGAINST SUCH PARTIES FOR PERSONAL LIABILITY UNDER OR
IN CONNECTION WITH THIS LEASE.


29.31      MULTIPLE COUNTERPARTS.  THIS LEASE MAY BE EXECUTED IN MULTIPLE
ORIGINAL COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL
OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.


29.32      WAIVER OF JURY TRIAL.  LANDLORD AND TENANT KNOWINGLY, IRREVOCABLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM BASED ON THIS LEASE, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS LEASE, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR LANDLORD AND
TENANT TO ENTER INTO THIS LEASE.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

64

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed by
their respective officers thereunto duly authorized as of the Effective Date.

LANDLORD:

 

TETRIS PROPERTY LP,

a Delaware limited partnership

 

By:Tetris Property GP, LLC,

a Delaware limited liability company,

its General Partner

 

 

By:/s/David M. Ledy

       David M. Ledy

       Vice President

 

 

TENANT:

 

TETRA TECHNOLOGIES, INC.,

a Delaware corporation

 

 

By:/s/Elijio V. Serrano

Name: Elijio V. Serrano

Title: Sr. Vice President & CFO

 

 

 

65

--------------------------------------------------------------------------------